       Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 1 of 84




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,

           Plaintiffs,

      v.
                                       Civil Action
KATHY BOOCKVAR, et al.,                No. 4:20-cv-02078-MWB

           Defendants,                  Hon. Matthew W. Brann

NAACP-PENNSYLVANIA STATE
CONFERENCE, et al.,

           Intervenor-Defendants,

DNC SERVICES
CORPORATION/DEMOCRATIC
NATIONAL COMMITTEE,

           Intervenor-Defendant.


   UNPUBLISHED CASES CITED IN REPLY IN SUPPORT OF MOTION TO
 DISMISS BY INTERVENOR-DEFENDANTS NAACP-PENNSYLVANIA STATE
 CONFERENCE, BLACK POLITICAL EMPOWERMENT PROJECT, COMMON
CAUSE PENNSYLVANIA, LEAGUE OF WOMEN VOTERS OF PENNSYLVANIA,
   JOSEPH AYENI, LUCIA GAJDA, STEPHANIE HIGGINS, MERIL LARA,
                RICARDO MORALES, NATALIE PRICE,
                TIM STEVENS, AND TAYLOR STOVER
    Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 2 of 84



                           CASE                                ATTACHMENT

Bowden v. DB Schenker, No. 1:17-cv-01999, 2018 WL                  1
1203362 (M.D. Pa. Mar. 8, 2018)


Donald J. Trump for President, Inc v. Boockvar, No. 2:20-cv-       2
966, --- F.Supp.3d ---- , 2020 WL 5997680 (W.D. Pa. Oct. 10,
2020)

King v. Mansfield Univ. of Pa., No. 1:15-cv-0159, 2018 WL          3
1203467 (M.D. Pa. Mar. 8, 2018)


Wilson v. Somerset Cnty. Prosecutors Office, No. 15-6034,          4
2016 WL 1090811 (D.N.J. Mar. 21, 2016)
Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 3 of 84




 ATTACHMENT 1
             Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 4 of 84
Bowden v. DB Schenker, Not Reported in Fed. Supp. (2018)
2018 WL 1203362

                                                                     *1 (E.D. Pa. July 26, 2016). Plaintiff timely appealed, and
                                                                     on May 31, 2017, the United States Court of Appeals for
                  2018 WL 1203362
                                                                     the Third Circuit affirmed the Eastern District's decision, see
   Only the Westlaw citation is currently available.
                                                                     Bowden v. DB Schenker, 693 Fed.Appx. 157, 158-59 (3d
   United States District Court, M.D. Pennsylvania.
                                                                     Cir. 2017), and subsequently denied Plaintiff's request for
               Jerra V. BOWDEN, Plaintiff,                           rehearing en banc.
                           v.
                                                                     1
               DB SCHENKER, Defendant.                                       The court notes for the record that Plaintiff
                                                                             erroneously named Defendant in the complaint as
                    Civil No. 1:17-CV-01999                                  “DB Schenker,” whereas Defendant's actual name
                                 |                                           is Schenker, Inc.
                      Signed 03/08/2018
                                                                     Despite the final judgment as to her claims, on October
Attorneys and Law Firms                                              2, 2017, Plaintiff nonetheless filed a materially identical
                                                                     complaint in the Court of Common Pleas for Cumberland
Alphonso Arnold, Jr., Law Offices of Alphonso Arnold Jr.,            County at docket number 2017-07277. Defendant notified
Harrisburg, PA, for Plaintiff.                                       Plaintiff via telephone and email on October 13, 2017 that the
                                                                     complaint was claim precluded and that Defendant intended
Steven K. Ludwig, Fox Rothschild LLP, Philadelphia, PA, for
                                                                     to seek sanctions against Plaintiff's counsel if the complaint
Defendant.
                                                                     was not withdrawn. On November 1, 2017, Defendant
                                                                     removed the case to this court (Doc. 1), and on November 8,
                                                                     2017, Defendant filed a motion to dismiss the case pursuant
                      MEMORANDUM                                     to Federal Rule of Civil Procedure 12(b)(6) on the basis of
                                                                     res judicata (Doc. 6), as well as a motion to transfer venue
SYLVIA H. RAMBO, United States District Judge
                                                                     to the Eastern District of Pennsylvania (Doc. 4), together
 *1 In this diversity action, Plaintiff presents claims against      with supporting briefs. Defendant served a letter on Plaintiff's
her former employer for misappropriation of ideas, unjust            counsel on November 17, 2017, once again advising him
enrichments, and quantum meruit. Presently before the court          that Plaintiff's claims were precluded and that sanctions
are Defendant's motions 1) to transfer venue (Doc. 4); 2) to         would be sought if counsel did not withdraw the complaint.
dismiss the complaint pursuant to Rule 12(b)(6) on the basis         Counsel for Plaintiff did not withdraw the complaint, and on
of res judicata (Doc. 6); and 3) for sanctions against Plaintiff's   December 12, 2017, Defendant filed a motion, accompanied
counsel for filing a frivolous complaint (Doc. 9). For the           by a supporting brief, seeking sanctions against him. (Docs.
reasons stated herein, Defendant's motions to dismiss and for        9 & 10.)
sanctions will be granted, and its motion to transfer venue will
be denied as moot.                                                   Plaintiff filed a brief in opposition to the motion for sanctions
                                                                     on December 26, 2017 (Doc. 14), but has failed to respond to
                                                                     the motions to transfer and dismiss for more than sixty days,
I. Background                                                        and, thus, the court may grant those motions as uncontested
Plaintiff filed suit against Defendant 1 , her former employer,      pursuant to Middle District Local Rule 7.6. (providing that
in the United States District Court for the Eastern District of      “[a]ny party opposing any motion ... shall file a brief in
Pennsylvania on March 21, 2016, asserting, inter alia, claims        opposition within fourteen (14) days after service of the
of misappropriation of ideas, unjust enrichment, and quantum         movant's brief.... Any party who fails to comply with this rule
meruit under Pennsylvania common law. Plaintiff's claims             shall be deemed not to oppose such motion.”). Nonetheless,
stemmed from Defendant's introduction of an assembly line            the court will address each of Defendant's motions on the
approach to certain of its operations that relied on Plaintiff's     merits.
development of, what she referred to as, the “Productivity
Tracker.” On July 25, 2016, the Eastern District dismissed
                                                                     II. Motion to Dismiss
Plaintiff's complaint in its entirety with prejudice. See Bowden
                                                                      *2 Defendant has moved for dismissal of the complaint on
v. DB Schenker, Civ. No. 16-cv-1272, 2016 WL 3981354,
                                                                     the basis of res judicata, otherwise known as claim preclusion,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
             Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 5 of 84
Bowden v. DB Schenker, Not Reported in Fed. Supp. (2018)
2018 WL 1203362

which, although an affirmative defense, may be raised in a          from presenting the same claims in state court to seek
motion to dismiss pursuant to Federal Rule of Civil Procedure       a determination from the Pennsylvania Supreme Court on
12(b)(6). See Lewis v. Smith, Civ. No. 07-cv-2011, 2008 WL          whether discovery should be conducted prior to dismissing
3200836, *1 (M.D. Pa. Aug. 7, 2008) (quoting Walzer v.              claims similar to Plaintiff's. This position is both unsupported
Muriel, Siebert & Co., Inc., 221 Fed.Appx. 153, 155 (3d Cir.        by the case law that Plaintiff cites, and flies in the face of
2007)). Although the court must generally limit its review          the well-settled rule applying the United States Constitution's
to facts contained in the complaint when deciding a motion          full faith and credit clause of Article IV, § 1 to proceedings
under Rule 12(b)(6), “[t]he defense of claim preclusion ...         of federal courts. See In re Stevenson, 40 A.3d 1212, 1225
may be raised and adjudicated on a motion to dismiss and the        (Pa. 2012) (citing Del. Valley Citizens' Council for Clean
court can take notice of all facts necessary for the decision.      Air v. Pennsylvania, 755 F.2d 38, 43-44 (3d Cir. 1985)
Specifically, a court may take judicial notice of the record        (“Pennsylvania courts have long recognized the principle that
from a previous court proceeding between the parties.” Id.          state courts are bound by the judgments of federal courts.”)).
(quoting Toscano v. Conn. Gen. Life Ins. Co., 288 Fed.Appx.         Plaintiff's argument also ignores another well-established
36, 38 (3d Cir. 2008) (internal citations omitted)).                principle; namely, that “[i]n the absence of a reported decision
                                                                    by the state's highest court addressing the precise issue before
“Claim preclusion, formerly referred to as res judicata, gives      it, a federal court applying state substantive law must predict
dispositive effect to a prior judgment if a particular issue,       how the state's highest court would rule if presented with
although not litigated, could have been raised in the earlier       the case.” See Hittle v. Scripto-Tokai Corp., 166 F. Supp. 2d
proceeding.” Bd. of Trs. of Trucking Emps. of N. Jersey             159, 161 (M.D. Pa. 2001) (citing Nationwide Mut. Ins. Co.
Welfare Fund, Inc.—Pension Fund v. Centra, 983 F.2d 495,            v. Buffetta, 230 F.3d 634, 637 (3d Cir. 2000)). Thus, even if
504 (3d Cir. 1992). In order for a claim to be precluded, the       Plaintiff believed that the federal application of Pennsylvania
party asserting the defense must show that there was “(1) a         law was somehow incorrect, that argument should have been
final judgment on the merits in a prior suit involving (2) the      presented to the Eastern District to make a determination of
same parties or their privies and (3) a subsequent suit based       how the Pennsylvania Supreme Court would likely rule on
on the same cause of action.” United States v. Athlone Indus.,      the same issue. Simply stated, Plaintiff had her choice of
Inc., 746 F.2d 977, 983 (3d Cir. 1984) (citing I.A.M. Nat'l         forum when filing her first complaint and could have chosen
Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 946-47          to file in state court, but did not. She is now bound by the
(D.C. Cir. 1983)). Whether two separately-filed lawsuits are        judgment of the Eastern District, which was affirmed by the
based on the same cause of action “turn[s] on the essential         Third Circuit. Accordingly, the court finds that Plaintiff's
similarity of the underlying events giving rise to the various      claims are precluded, and her complaint will be dismissed
legal claims.” Id. Rather than applying this test mechanically,     with prejudice. 2
the court “should focus on the central purpose of the doctrine,
to require a plaintiff to present all claims arising out the same   2      Because the court has opted to decide Defendant's
occurrence in a single suit.” Centra, 983 F.2d at 504 (citing
                                                                           motion to dismiss on the merits and will dismiss the
Athlone Indus., 746 F.2d at 983-84).
                                                                           complaint, Defendant's motion to transfer venue
                                                                           (Doc. 4) is moot.
Here, all the requirements are clearly met. A final judgment
was handed down by the Eastern District and affirmed by the
Third Circuit, Plaintiff and Defendant are the same parties         III. Motion for Sanctions
as in the previous suit, and Plaintiff brings almost identical       *3 Defendant has also moved for sanctions against Plaintiff's
claims—misappropriation of ideas, unjust enrichment, and            counsel, Arnold Alphonso, Jr., Esq. (“Mr. Arnold”), on
quantum meruit—as she alleged in her Eastern District               the basis that Plaintiff's claims were clearly precluded and
complaint, which once again arise out of her claimed                therefore frivolous. (See Doc. 9.) Counsel for Defendant
invention of a “Productivity Tracker.” Indeed, more than a          notified Mr. Arnold multiple times that the claims were
dozen paragraphs in the two complaints are identical, and           precluded and that the filing of such a frivolous lawsuit was
Plaintiff does not attempt to allege any new material facts.        sanctionable. On December 12, 2017, after Mr. Arnold failed
                                                                    to withdraw the complaint, counsel for Defendant filed the
Plaintiff's only argument against claim preclusion is that          present motion for sanctions.
a final judgment in a federal court does not preclude her



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
             Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 6 of 84
Bowden v. DB Schenker, Not Reported in Fed. Supp. (2018)
2018 WL 1203362

Pursuant to Federal Rule of Civil Procedure 11(b), when                substantial deference.” Keister v. PPL Corp., 677 Fed.Appx.
presenting a pleading to the court, an attorney must certify           63, 66 (3d Cir. 2017) (citation omitted).
that, to the best of his or her “knowledge, information,
and belief, formed after an inquiry reasonable under the               As stated above, Plaintiff's claims were clearly precluded by
circumstances: ... (2) the claims, defenses, and other                 the judgments of the Eastern District and Third Circuit. Any
legal contentions are warranted by existing law or by a                competent research into the claims Mr. Arnold presented in
nonfrivolous argument for extending, modifying, or reversing           the instant complaint would have revealed that they were
existing law or for establishing new law.” Fed. R. Civ. P.             without merit. To make matters worse, the frivolousness
11(b). For a filing to be reasonable under the circumstances,          and precluded nature of the current claims were brought to
an attorney must have “ ‘an objective knowledge or belief at           Mr. Arnold's attention on multiple occasions, and he had
the time of the filing of a challenged paper’ that the claim was       every opportunity to withdraw his complaint. Accordingly,
                                                                       the court finds that the filing of the complaint was frivolous
well-grounded in law and fact.” Ford Motor Co. v. Summit
                                                                       and unreasonable under the circumstances, and the court will
Motor Prods., Inc., 930 F.2d 277, 289 (3d Cir. 1991) (quoting
                                                                       impose the sanction on Mr. Arnold of paying Defendant's
Jones v. Pitt. Nat'l Corp., 899 F.2d 1350, 1359 (3d Cir. 1990)).
                                                                       reasonable attorneys' fees and costs in this matter.
The objectivity of the well-grounded in law and fact standard
“requires the attorney to ‘conduct a reasonable investigation
of the facts and a normally competent level of legal research to       IV. Conclusion
support the presentation,’ ” Howe v. Litwack, 579 Fed.Appx.            For the reasons stated above, the court finds that Plaintiff's
110, 115-16 (3d Cir. 2014) (quoting Simmerman v. Corino, 27            claims are precluded and that Mr. Arnold was unreasonable
F.3d 58, 62 (3d Cir. 1994)), and the failure to do so warrants         in filing the complaint. Plaintiff's complaint will be dismissed
sanctions. Rule 11(c) allows the court to impose appropriate           with prejudice, and sanctions in the form of reasonable
sanctions against the attorney responsible for the violation,          attorneys' fees and costs will be imposed upon Plaintiff's
which “may include nonmonetary directives; an order to pay             counsel.
a penalty into court; or ... an order directing payment to the
movant of part or all of the reasonable attorneys' fees and            An appropriate order will issue.
other expenses directly resulting from the violation.” Fed.
R. Civ. P. 11(c)(4). District Courts have broad discretion to
impose attorneys' fees and costs as sanctions, as appellate            All Citations
courts “evaluate the [district] court's factual determinations,
legal conclusions, and choice of an appropriate sanction with          Not Reported in Fed. Supp., 2018 WL 1203362


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 7 of 84




 ATTACHMENT 2
             Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 8 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)




                                                                 ballots;
                2020 WL 5997680
  Only the Westlaw citation is currently available.              fact that some county boards of elections intended to
  United States District Court, W.D. Pennsylvania.               verify signatures on mail-in and absentee ballots and
                                                                 applications, while others did not, did not violate Equal
                                                                 Protection Clause;
  DONALD J. TRUMP FOR PRESIDENT,
           INC., et al., Plaintiffs                              fact that state did not require signature comparison for
                     v.                                          mail-in and absentee ballots, but did for in-person ballots,
   Kathy BOOCKVAR, in her capacity as                            did not violate Equal Protection Clause; and
    Secretary of the Commonwealth of
                                                                 county residency requirement on being poll watcher did
     Pennsylvania, et al., Defendants.                           not violate plaintiffs’ constitutional rights.
                     No. 2:20-cv-966
                             |                                   Defendants’ motion granted.
                    Signed 10/10/2020
                                                                 Procedural Posture(s): Motion for Summary Judgment.

Synopsis                                                         Attorneys and Law Firms
Background:       President’s     reelection   campaign,
                                                                 Ronald L. Hicks, Jr., Carolyn Batz McGee, Jeremy A.
Republican National Committee, and Republican
                                                                 Mercer, Russell D. Giancola, Devin A. Winklosky, Porter
congressional candidates and electors filed suit against
                                                                 Wright Morris & Arthur LLP, Pittsburgh, PA, Justin R.
state and county election officials alleging federal and
                                                                 Clark, Pro Hac Vice, Matthew Earl Morgan, Pro Hac
state   constitutional    violations    stemming     from
                                                                 Vice, Elections LLC, Washington, DC, for Plaintiffs.
Pennsylvania’s implementation of mail-in voting plan for
upcoming general election and its poll watcher residency         Daniel T. Donovan, Pro Hac Vice, Caroline Darmody,
requirement. State Democratic Party, advocacy                    Pro Hac Vice, Kristen Leigh Bokhan, Michael Glick, Pro
organizations, and their members intervened. Parties filed       Hac Vice, Susan Marie Davies, Pro Hac Vice, Kirkland &
cross-motions for summary judgment.                              Ellis LLP, Washington, DC, Howard G. Hopkirk, Karen
                                                                 Mascio Romano, Keli Marie Neary, Pro Hac Vice, Nicole
                                                                 Boland, Pro Hac Vice, Stephen Moniak, Pennsylvania
Holdings: The District Court, J. Nicholas Ranjan, J., held       Office of Attorney General, Kathleen M. Kotula, Kenneth
that:                                                            L. Joel, M. Abbegael Giunta, Governor’s Office of
                                                                 General Counsel, Timothy Gates, Pennsylvania
plaintiffs’ claims were ripe for adjudication;                   Department of State Office of Chief Counsel, Harrisburg,
                                                                 PA, Daniel T. Brier, Donna A. Walsh, John B. Dempsey,
any injury that plaintiffs would suffer was too speculative      Nicholas F. Kravitz, Pro Hac Vice, Myers, Brier & Kelly,
to establish Article III standing;                               LLP, Scranton, PA, Jaywin Singh Malhi, Pro Hac Vice,
                                                                 Madelyn Morris, Sara S. Tatum, Kirkland & Ellis LLP,
use of unmanned drop boxes for mail-in ballots by some           New York, NY, for Defendant Kathy Boockvar.
counties, but not others, did not violate Equal Protection
                                                                 Molly R. Mudd, Pro Hac Vice, County of Adams,
Clause;
                                                                 Gettysburg, PA, for Defendant Adams County Board of
                                                                 Elections.
use of unmanned drop boxes for mail-in ballots did not
violate substantive due process principles;                      Andrew F. Szefi, Allan J. Opsitnick, George M. Janocsko,
                                                                 Allegheny County Law Department, Pittsburgh, PA, for
state law did not impose signature comparison                    Defendant Allegheny County Board of Elections.
requirement for mail-in and absentee ballots;
                                                                 Steven B. Silverman, Molly E. Meacham, Sean R.
state law did not impose signature comparison                    Keegan, Andrew Degory, Babst, Calland, Clements and
requirement for applications for mail-in and absentee            Zomnir, P.C., Pittsburgh, PA, Elizabeth A. Dupuis, Babst

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       1
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 9 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Calland, State College, PA, for Defendants Armstrong             P.C., Mechanicsburg, PA, for Defendant Cumberland
County Board of Elections, Bedford County Board of               County Board of Elections.
Elections, Centre County Board of Elections, Columbia
County Board of Elections, Fayette County Board of               Steven B. Silverman, Molly E. Meacham, Sean R.
Elections, Indiana County Board of Elections,                    Keegan, Andrew Degory, Babst Calland Clements and
Lackawanna County Board of Elections, Lebanon County             Zomnir, PC, Pittsburgh, PA, Elizabeth A. Dupuis, Babst
Board of Elections, Montour County Board of Elections,           Calland, State College, PA, Joseph A. Curcillo, III,
Northumberland County Board of Elections, Venango                Dauphin County, Harrisburg, PA, for Defendant Dauphin
County Board of Elections.                                       County Board of Elections.

Nathan A. Morgan, Beaver, PA, for Defendant Beaver               Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield,
County Board of Elections.                                       Pro Hac Vice, Kahlil Williams, Pro Hac Vice, David S.
                                                                 Fryman, Ballard, Spahr, Andrews & Ingersoll, Terence
Christine D. Steere, Deasey, Mahoney & Valentini, Ltd.,          Grugan, Pro Hac Vice, Ballard Spahr, Philadelphia, PA,
Media, PA, for Defendant Berks County Board of                   for Defendant Delaware County Board of Elections.
Elections.
                                                                 Thomas S. Talarico, Talarico & Niebauer, Erie, PA, for
Steven B. Silverman, Molly E. Meacham, Sean R.                   Defendant Erie County Board of Elections.
Keegan, Andrew Degory, Babst Calland Clements and
Zomnir, PC, Pittsburgh, PA, Elizabeth A. Dupuis, Babst           Andrew W. Norfleet, Frank J. Lavery, Jr., Stephen B.
Calland, State College, PA, Nathan W. Karn, Evey Black           Edwards, Lavery Law, Harrisburg, PA, for Defendants
Attorneys LLC, Hollidaysburg, PA, for Defendant Blair            Franklin County Board of Elections, Perry County Board
County Board of Elections.                                       of Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice,             Robert Eugene Grimm, Robert Eugene Grimm Attorney,
John B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac          Smithfield, PA, for Defendant Greene County Board of
Vice, Peter V. Keays, Robert Wiygul, Pro Hac Vice,               Elections.
Hangley Aronchick Segal Pudlin & Schiller, Philadelphia,
PA, Joseph J. Khan, County of Bucks, Doylestown, PA,             Peter M. McManamon, Pro Hac Vice, Gill, McManamon
for Defendant Bucks County Board of Elections.                   & Ghaner, Huntingdon, PA, Steven B. Silverman, Molly
                                                                 E. Meacham, Sean R. Keegan, Andrew Degory, Babst
William Gleason Barbin, Cambria County Solicitor’s               Calland Clements and Zomnir, PC, Pittsburgh, PA,
Office, Ebensburg, PA, for Defendant Cambria County              Elizabeth A. Dupuis, Babst Calland, State College, PA,
Board of Elections.                                              for Defendant Huntingdon County Board of Elections.

Gerard Joseph Geiger, Pro Hac Vice, Newman Williams,             C.J. Zwick, Zwick & Zwick LLP, DuBois, PA, Gregory
Stroudsburg, PA, for Defendant Carbon County Board of            D. Sobol, Brookville, PA, for Defendant Jefferson County
Elections.                                                       Board of Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice,             Donald Zagurskie, Pro Hac Vice, Johnston & Zagurskie,
John B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac          PC, Mifflin, PA, for Defendant Juniata County Board of
Vice, Robert Wiygul, Pro Hac Vice, Hangley Aronchick             Elections.
Segal Pudlin & Schiller, Philadelphia, PA, for Defendant
Chester County Board of Elections.                               Christina L. Hausner, Pro Hac Vice, County of Lancaster,
                                                                 Lancaster, PA, for Defendant Lancaster County Board of
Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +          Elections.
Gabriel, Sewickley, PA, for Defendant Clarion County
Board of Elections.                                              Steven B. Silverman, Molly E. Meacham, Sean R.
                                                                 Keegan, Andrew Degory, Babst Calland Clements and
Frank A. Blum, III, Jefferson Hills, PA, for Defendant           Zomnir, PC, Pittsburgh, PA, Thomas W. Leslie, New
Clearfield County Board of Elections.                            Castle, PA, Elizabeth A. Dupuis, Babst Calland, State
                                                                 College, PA, for Defendant Lawrence County Board of
Keith A. Button, Shafer Law Firm, Meadville, PA, for             Elections.
Defendant Crawford County Board of Elections.
                                                                 Thomas M. Caffrey, Pro Hac Vice, PO BOX A, Coplay,
Keith O. Brenneman, Law Office of Keith O. Brenneman,            PA, Sarah Mae Murray, Pro Hac Vice, County of Lehigh,

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    2
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 10 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Allentown, PA, for Defendant Lehigh County Board of              Dushore, PA, for Defendants Sullivan County Board of
Elections.                                                       Elections, Wyoming County Board of Elections.

Lawrence J. Moran, Jr., Matthew J. Carmody, Joyce,               Robert Gawlas, Robert Schaub, Rosenn Jenkins &
Carmody & Moran, P.C., Regina M. Blewitt, Joyce                  Greenwald LLP, Wilkes-Barre, PA, for Defendant
Carmody Moran, Pittston, PA, for Defendant Luzerne               Susquehanna County Board of Elections.
County Board of Elections.
                                                                 Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +
Joseph D. Smith, McCormick Law Firm, Williamsport,               Gabriel, Sewickley, PA, Raymond E. Ginn, Jr., Pro Hac
PA, for Defendant Lycoming County Board of Elections.            Vice, Ginn & Vickery, P.C., Wellsboro, PA, for
                                                                 Defendant Tioga County Board of Elections.
Anthony V. Clarke, The Clarke Firm, Bradford, PA, for
Defendant Mckean County Board of Elections.                      Steven B. Silverman, Sean R. Keegan, Babst, Calland,
                                                                 Clements and Zomnir, P.C., Pittsburgh, PA, Allen P.
Steven B. Silverman, Molly E. Meacham, Sean R.                   Page, McNerney, Page, Vanderlin & Hall, Williamsport,
Keegan, Babst, Calland, Clements and Zomnir, P.C.,               PA, for Defendant Union County Board of Elections.
Pittsburgh, PA, William J. Madden, Solicitor, Mercer
County, Sharon, PA, Elizabeth A. Dupuis, Babst Calland,          Nathaniel Justus Schmidt, Schmidt Law Firm, Warren,
State College, PA, for Defendant Mercer County Board of          PA, for Defendant Warren County Board of Elections.
Elections.
                                                                 Robert J. Grimm, Swartz Campbell, Ryan Michael Joyce,
Gerard Joseph Geiger, Newman Williams, Stroudsburg,              Swartz Campbell, LLC, Pittsburgh, PA, for Defendant
PA, for Defendants Monroe County Board of Elections,             Washington County Board of Elections.
Pike County Board of Elections, Schuylkill County Board
of Elections, Snyder County Board of Elections, Wayne            David A. Regoli, New Kensington, PA, for Defendant
County Board of Elections.                                       Westmoreland County Board of Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice,             Michelle Pokrifka, Pro Hac Vice, York County Solicitor’s
John B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac          Office, York, PA, Steven B. Silverman, Molly E.
Vice, Robert Wiygul, Pro Hac Vice, Hangley Aronchick             Meacham, Sean R. Keegan, Andrew Degory, Babst
Segal Pudlin & Schiller, Philadelphia, PA, Maureen               Calland Clements and Zomnir, PC, Pittsburgh, PA,
Calder, Pro Hac Vice, Montgomery County Solicitor’s              Elizabeth A. Dupuis, Babst Calland, State College, PA,
Office, Norristown, PA, for Defendant Montgomery                 for Defendant York County Board of Elections.
County Board of Elections.
                                                                 Adriel I. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Brian Taylor, Pro Hac Vice, Richard E. Santee, Pro Hac           Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American
Vice, County of Northampton, Easton, PA, Timothy P.              Civil Liberties Union Foundation, Christopher R. Noyes,
Brennan, Pro Hac Vice, County of Northampton, PA, PA,            Pro Hac Vice, Eleanor Davis, Pro Hac Vice, Jared
for Defendant Northampton County Board of Elections.             Vasconcellos Grubow, Pro Hac Vice, Lori A. Martin,
                                                                 Wilmer Cutler Pickering Hale and Dorr LLP, New York,
Mark A. Aronchick, Christina Matthias, Pro Hac Vice,             NY, Benjamin David Geffen, Mary McKenzie, Public
John B. Hill, Pro Hac Vice, Michele D. Hangley, Robert           Interest Law Center, Philadelphia, PA, David P. Yin, Pro
Wiygul, Pro Hac Vice, Hangley Aronchick Segal Pudlin             Hac Vice, Sarah E. Brannon, Pro Hac Vice, American
& Schiller, Zachary Strassburger, City of Philadelphia           Civil Liberties Union Foundation, John Michael Powers,
Law Department, Philadelphia, PA, for Defendant                  Pro Hac Vice, Lawyers’ Committee for Civil Rights
Philadelphia County Board of Elections.                          Under Law, Washington, DC, Jason H. Liss, Pro Hac
                                                                 Vice, Boston, MA, Samantha Picans, Pro Hac Vice,
Thomas R. Shaffer, Glassmire & Shaffer Law Offices,              Wilmer Cutler Pickering Hale and Dorr LLP, Denver,
Coudersport, PA, for Defendant Potter County Board of            CO, Witold J. Walczak, Aclf of PA, Pittsburgh, PA, for
Elections.                                                       Defendant NAACP Pennsylvania State Conference.
Michael P. Barbera, Barbera, Melvin, Svonavec &                  Adriel I. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Sperlazza LLP, Somerset, PA, for Defendant Somerset              Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American
County Board of Elections.                                       Civil Liberties Union Foundation, Christopher R. Noyes,
                                                                 Pro Hac Vice, Eleanor Davis, Jared Vasconcellos
Kenneth R. Levitzky, Kenneth R. Levitzky, Esquire,               Grubow, Pro Hac Vice, Lori A. Martin, Wilmer Cutler
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    3
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 11 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Pickering Hale and Dorr LLP, New York, NY, Benjamin              remain. First, whether the use of so-called “drop boxes”1
David Geffen, Mary McKenzie, Public Interest Law                 for mail-in ballots is unconstitutional, given the lack of
Center, Philadelphia, PA, David P. Yin, Pro Hac Vice,            guidance or mandates that those drop boxes have security
Sarah E. Brannon, Pro Hac Vice, American Civil                   guards to man them. Second, whether the Secretary’s
Liberties Union Foundation, John Michael Powers, Pro             guidance as to mail-in ballots—specifically, her guidance
Hac Vice, Lawyers’ Committee for Civil Rights Under              that county election boards should not reject mail-in
Law, Washington, DC, Jason H. Liss, Pro Hac Vice,                ballots where the voter’s signature does not match the one
Boston, MA, Samantha Picans, Pro Hac Vice, Wilmer                on     file—is       unconstitutional.     Third, whether
Cutler Pickering Hale and Dorr LLP, Denver, CO, Witold           Pennsylvania’s restriction that poll watchers be residents
J. Walczak, Aclf of PA, Pittsburgh, PA, for Defendant            in the county for which they are assigned, as applied to
Common Cause Pennsylvania.                                       the facts of this case, is unconstitutional.

Adriel I. Cepeda Derieux, Dale E. Ho, Sophia Lin Lakin,          In order to present these claims to the Court on a
American Civil Liberties Union Foundation, Christopher           complete record, the parties engaged in extensive fact and
R. Noyes, Eleanor Davis, Jared Vasconcellos Grubow,              expert discovery, and have filed cross-motions for
Lori A. Martin, Wilmer Cutler Pickering Hale and Dorr            summary judgment. No party has raised a genuine dispute
LLP, New York, NY, Benjamin David Geffen, Mary                   of material fact that would require a trial, and the Court
McKenzie, Public Interest Law Center, Philadelphia, PA,          has found none. As such, the parties’ cross-motions for
David P. Yin, Pro Hac Vice, Sarah E. Brannon, American           summary judgment are ready for disposition.
Civil Liberties Union Foundation, John Michael Powers,
Pro Hac Vice, Lawyers’ Committee for Civil Rights                After a careful review of the parties’ submissions and the
Under Law, Washington, DC, Jason H. Liss, Boston, MA,            extensive evidentiary record, the Court will enter
Samantha Picans, Wilmer Cutler Pickering Hale and Dorr           judgment in favor of Defendants on all of Plaintiffs’
LLP, Denver, CO, Witold J. Walczak, Aclf of PA,                  federal-constitutional claims, decline to exercise
Pittsburgh, PA, for Defendants League of Women Voters            supplemental jurisdiction over the state-constitutional
of Pennsylvania, Patricia Demarco, Danielle Graham               claims, and dismiss this case. This is so for two main
Robinson, Kathleen Wise.                                         reasons.

                                                                 First, the Court concludes that Plaintiffs lack Article III
                                                                 standing to pursue their claims. Standing, of course, is a
                                                                 necessary requirement to cross the threshold into federal
                                                                 court. Federal courts adjudicate cases and controversies,
                                                                 where a plaintiff’s injury is concrete and particularized.
                                                                 Here, however, Plaintiffs have not presented a concrete
OPINION                                                          injury to warrant federal-court review. All of Plaintiffs’
                                                                 remaining claims have the same theory of injury—one of
                                                                 “vote dilution.” Plaintiffs fear that absent implementation
J. Nicholas Ranjan, United States District Judge                 of the security measures that they seek (guards by drop
                                                                 boxes, signature comparison of mail-in ballots, and poll
*1 Plaintiffs in this case are President Trump’s reelection      watchers), there is a risk of voter fraud by other voters. If
campaign, the Republican National Committee, and                 another person engages in voter fraud, Plaintiffs assert
several other Republican congressional candidates and            that their own lawfully cast vote will, by comparison,
electors. They originally filed this suit, alleging federal      count for less, or be diluted.
and state constitutional violations stemming from
Pennsylvania’s implementation of a mail-in voting plan           *2 The problem with this theory of harm is that it is
for the upcoming general election.                               speculative, and thus Plaintiffs’ injury is not
                                                                 “concrete”—a critical element to have standing in federal
Since then, the Pennsylvania Supreme Court issued a              court. While Plaintiffs may not need to prove actual voter
decision involving similar claims, which substantially           fraud, they must at least prove that such fraud is
narrowed the focus of this case. And Secretary of the            “certainly impending.” They haven’t met that burden. At
Commonwealth, Kathy Boockvar, issued additional                  most, they have pieced together a sequence of uncertain
election “guidance,” which further narrowed certain of the       assumptions: (1) they assume potential fraudsters may
claims.                                                          attempt to commit election fraud through the use of drop
                                                                 boxes or forged ballots, or due to a potential shortage of
Therefore, as this case presently stands, only three claims
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        4
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 12 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



poll watchers; (2) they assume the numerous
election-security measures used by county election
officials may not work; and (3) they assume their own
security measures may have prevented that fraud.                 BACKGROUND

All of these assumptions could end up being true, and
these events could theoretically happen. But so could
many things. The relevant question here is: are they             I. Procedural Background
“certainly impending”? At least based on the evidence
presented, the answer to that is “no.” And that is the legal
standard that Plaintiffs must meet. As the Supreme Court
                                                                    A. Plaintiffs’ original claims.
has held, this Court cannot “endorse standing theories that
                                                                 On June 29, 2020, Plaintiffs filed their original complaint
rest on speculation about the decisions of independent
                                                                 in this case against Defendants, who are the Secretary of
actors.” See Clapper v. Amnesty Int’l USA, 568 U.S. 398,
                                                                 the Commonwealth and the 67 county boards of elections.
414, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013).
                                                                 [ECF 4]. With their lawsuit, Plaintiffs challenged a
                                                                 number of Pennsylvania’s procedures with respect to
Second, even if Plaintiffs had standing, their claims fail
                                                                 mail-in voting—in particular, the use of drop boxes and
on the merits. Plaintiffs essentially ask this Court to
                                                                 the counting of mail-in ballots that contained certain
second-guess the judgment of the Pennsylvania General
                                                                 procedural defects. See [id.]. Shortly after filing their
Assembly and election officials, who are experts in
                                                                 original complaint, Plaintiffs moved for expedited
creating and implementing an election plan. Perhaps
                                                                 discovery and an expedited declaratory-judgment hearing.
Plaintiffs are right that guards should be placed near drop
                                                                 [ECF 6]. Defendants opposed the motion. The Court
boxes, signature-analysis experts should examine every
                                                                 partially granted the motion, scheduled a speedy hearing,
mail-in ballot, poll watchers should be able to man any
                                                                 and ordered expedited discovery before that hearing.
poll regardless of location, and other security
                                                                 [ECF 123; ECF 124].
improvements should be made. But the job of an
unelected federal judge isn’t to suggest election
                                                                 *3 After Plaintiffs filed the original complaint, many
improvements, especially when those improvements
                                                                 non-parties sought to intervene in the action, including
contradict the reasoned judgment of democratically
                                                                 several organizations.2 The Court granted all intervention
elected officials. See Andino v. Middleton, ––– U.S. ––––,
                                                                 motions. [ECF 309].
––– S.Ct. ––––, ––––, ––– L.Ed.2d ––––, 2020 WL
5887393, at *1 (Oct. 5, 2020) (Kavanaugh, J. concurring)
                                                                 Defendants and Intervenors moved to dismiss the original
(state legislatures should not be subject to
                                                                 complaint. In response, Plaintiffs filed an amended
“second-guessing by an unelected federal judiciary,”
                                                                 complaint. [ECF 234]. The amended complaint
which is “not accountable to the people”) (cleaned up).
                                                                 maintained the gist of the original, but added two new
                                                                 counts and made a variety of other drafting changes. See
Put differently, “[f]ederal judges can have a lot of
                                                                 [ECF 242]. Defendants and Intervenors moved to dismiss
power—especially when issuing injunctions. And
                                                                 the first amended complaint, too, primarily asking the
sometimes we may even have a good idea or two. But the
                                                                 Court to abstain and stay the case.
Constitution sets out our sphere of decision-making, and
that sphere does not extend to second-guessing and
                                                                 Plaintiffs’ first amended complaint asserted nine separate
interfering with a State’s reasonable, nondiscriminatory
                                                                 counts, but they could be sorted into three overarching
election rules.” New Georgia Project v. Raffensperger,
                                                                 categories.
––– F.3d ––––, ––––, 2020 WL 5877588, at *4 (11th Cir.
Oct. 2, 2020).

As discussed below, the Court finds that the election
regulations put in place by the General Assembly and
implemented by Defendants do not significantly burden
any right to vote. They are rational. They further               1. Claims alleging vote dilution due to unlawful ballot
important state interests. They align with the                   collection and counting procedures.
Commonwealth’s elaborate election-security measures.
They do not run afoul of the United States Constitution.         The first category covered claims related to allegedly
They will not otherwise be second-guessed by this Court.         unlawful procedures implemented by some Defendants
                                                                 for the collection and counting of mail-in and absentee
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      5
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 13 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



ballots. Those included claims related to (1) Defendants’        boards provide 20 days’ public notice. [Id. at ¶¶ 239-42].
uneven use of drop boxes and other satellite                     Plaintiffs asserted that Defendants’ failure to provide this
ballot-collection sites, (2) procedures for verifying the        notice or select appropriate “polling places” in the
qualifications of voters applying in person for mail-in or       primary election, if repeated in the general election,
absentee ballots, and (3) rules for counting non-compliant       would create the risk of voter fraud and vote dilution. [Id.
ballots (such as ballots submitted without a secrecy             at ¶¶ 243-246].
envelope, without an elector declaration, or that contained
stray marks on the envelope).

In Count I, Plaintiffs alleged violations of the Elections
Clause and the related Presidential Electors Clause of the
U.S. Constitution. [ECF 234, ¶¶ 193-205]. Plaintiffs
asserted that, under these provisions, only the state            2. Poll-watcher claims.
legislature may set the time, place, and manner of
                                                                 The second category of claims in the first amended
congressional elections and determine how the state
                                                                 complaint consisted of challenges to the constitutionality
chooses electors for the presidency. [Id. at ¶ 196].
                                                                 of Election-Code provisions related to poll watchers.
In support of this claim, Plaintiffs alleged that Secretary
                                                                 In Count IV, Plaintiffs alleged violations of the 1st and
Boockvar’s guidance concerning the use of mail-in ballot
                                                                 14th Amendments. These claims had both a facial and an
drop boxes, whether county boards of elections must
                                                                 as-applied component. [ECF 234, ¶ 230 (“On its face and
independently verify mail-in ballot applications, and the
                                                                 as applied to the 2020 General Election ...”) ].
counting of non-compliant mail-in ballots, was an
executive overreach—in that the Secretary’s guidance
                                                                 First, Plaintiffs alleged that 25 P.S. § 2687 was facially
allegedly violated certain provisions of the Election Code
                                                                 unconstitutional because it “arbitrarily and unreasonably”
enacted by the Pennsylvania General Assembly. [Id. at ¶
                                                                 limits poll watchers to serving only in their county of
201]. Plaintiffs also claimed that the Secretary’s
                                                                 residence and to monitoring only in-person voting at the
“unlawful guidance” increased the risk of fraudulent or
                                                                 polling place on election day. [Id. at ¶ 226]. Second,
unlawful voting and infringed on the right to vote, which,
                                                                 Plaintiffs alleged that the same provision was
they said, amounted to additional violations of the 1st and
                                                                 unconstitutional as applied in the context of
14th Amendments to the U.S. Constitution. [Id. at ¶¶
                                                                 Pennsylvania’s new vote-by-mail system, because these
202-03].
                                                                 poll-watcher restrictions, combined with insecure voting
                                                                 procedures, create unacceptable risks of fraud and vote
In Count II, Plaintiffs alleged a violation of the
                                                                 dilution. [Id. at ¶ 228]. Plaintiffs contended that these
Equal-Protection Clause under the 14th Amendment. [Id.
                                                                 limitations make it “functionally impracticable” for
at ¶¶ 206-15]. Plaintiffs asserted that the implementation
                                                                 candidates to ensure that they have poll watchers present
of the foregoing (i.e., mail-in ballot drop boxes, the
                                                                 where ballots are deposited and collected, given the
verification of mail-in ballot applications, and the
                                                                 widespread use of remote drop boxes and other satellite
counting of non-compliant ballots) was different in
                                                                 collection sites. [Id.].
different counties, thereby treating voters across the state
in an unequal fashion. [Id. at ¶¶ 211-13].
                                                                 Count V was the same as Count IV, but alleged that the
                                                                 same poll-watching restrictions violated the Pennsylvania
*4 In Count III, Plaintiffs asserted a violation of the
                                                                 Constitution, too. [Id. at ¶ 234].
Pennsylvania State Constitution. [Id. at ¶¶ 216-22].
Plaintiffs alleged that the same actions and conduct that
comprised Counts I and II also violated similar provisions
of the Pennsylvania Constitution. [Id. at ¶ 220].

Finally, in Counts VI and VII, Plaintiffs alleged that
Defendants violated provisions of the federal and state          3. In-person voting claims.
constitutions by disregarding the Election Code’s notice
and selection requirements applicable to “polling places.”       The third category of claims consisted of challenges to the
[Id. at ¶¶ 237-52]. Plaintiffs alleged that drop boxes are       procedures for allowing electors to vote in person after
“polling places,” and thus subject to certain criteria for       requesting a mail-in ballot.
site selection and the requirement that county election
                                                                 That is, in Counts VIII and IX, Plaintiffs asserted that the
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       6
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 14 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Election Code permits an elector that has requested a            boxes and other ballot-collection sites as “polling places,”
mail-in ballot to still vote in person so long as he remits      as defined in the Election Code, and (4) required counties
his spoiled ballot. [ECF 234, ¶¶ 253-267]. Plaintiffs            to automatically verify ballot applications for mail-in
asserted that during the primary, some counties allowed          ballots (where the person applied for the ballot in person),
such electors to vote in person, while others did not, and       even if there was no “bona fide objection” to the
they fear the same will happen in the general election. [Id.     application. [ECF 409, pp. 17-23].
at ¶¶ 255, 259]. Plaintiffs also asserted that some counties
allowed electors who had voted by mail to vote in person,        The Court explained that each of these ambiguities, if
in violation of the Election Code. [Id. at ¶¶ 257-58].           settled,    would      significantly    narrow—or      even
Plaintiffs alleged that this conduct also violates the federal   resolve—some of Plaintiffs’ claims. As the Court
and state constitutional provisions concerning the right to      explained, for example, if a state court interpreted the
vote and equal protection. [Id. at ¶¶ 261, 265].                 Election Code to disallow drop boxes, Plaintiffs would
                                                                 obtain their requested relief (i.e., no drop boxes);
                                                                 alternatively, if drop boxes were authorized by the
                                                                 Election Code, then Plaintiffs’ allegations that drop boxes
                                                                 were illegal would be eliminated, which would, in turn,
                                                                 significantly affect the constitutional analysis of
   B. The Court’s decision to abstain.                           Plaintiffs’ claims. [Id. at pp. 25-28]. The same held true
*5 Upon consideration of Defendants’ and Intervenors’            for “naked ballots,” the breadth of coverage of “polling
motions to dismiss the first amended complaint, on               places,” and the requisite verification for personal ballot
August 23, 2020, the Court issued an opinion abstaining          applications.
under R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496,
61 S.Ct. 643, 85 L.Ed. 971 (1941) and temporarily staying        The Court then explained that it was appropriate for it to
the case. [ECF 409, 410].                                        abstain until a state court could interpret the ambiguous
                                                                 state law. [Id. at pp. 28-30]. The Court concluded that if it
In doing so, the Court determined that the three requisite       interpreted the ambiguous state law, there was a sufficient
prongs for Pullman abstention were met, and that the             chance that a state court could disagree with the
discretionary considerations weighed in favor of                 interpretation, which would render this Court’s
abstention. [ECF 409, p. 3 (“[Under Pullman, federal             interpretation not only advisory, but disruptive to state
courts abstain] if (1) doing so requires interpretation of       policies. The Court noted that especially in the election
‘unsettled questions of state law’; (2) permitting               context, states have considerable discretion to implement
resolution of the unsettled state-law questions by state         their own policies without federal intervention.
courts would ‘obviate the need for, or substantially             Accordingly, because these were questions of
narrow the scope of adjudication of the constitutional           uninterpreted state law that were sufficiently ambiguous,
claims’; and (3) an ‘erroneous construction of state law         federalism and comity demanded that a state court, not
would be disruptive of important state policies[.]’ ”            this Court, be the first interpreter.
(citing Chez Sez III Corp. v. Township of Union, 945 F.2d
628, 631 (3d Cir. 1991))); id. at p. 30 (explaining that         *6 Finally, the Court explained that, despite the
after the three prongs of Pullman abstention are met, the        imminence of the election, abstention was still proper. [Id.
court must “make a discretionary determination of                at pp. 30-33]. The Court noted that state-court litigation
whether abstention is appropriate given the particular           was already pending that would resolve some of the
facts of this case,” which requires weighing “such factors       statutory ambiguities at issue. [Id. at p. 31]. Further, the
as the availability of an adequate state remedy, the length      Court highlighted three courses Plaintiffs could
of time the litigation has been pending, and the impact of       immediately take to resolve the statutory ambiguities:
delay on the litigants.” (cleaned up)) ].                        intervene in the pending state-court litigation; file their
                                                                 own state-court case; or appeal this Court’s abstention
The Court found that abstaining under Pullman was                decision to the Third Circuit, and then seek certification
appropriate because of several unresolved ambiguities in         of the unsettled state-law issues in the Pennsylvania
Pennsylvania’s Election Code. Specifically, the Court            Supreme Court. [Id. at pp. 31-33].
found that there were significant ambiguities as to
whether the Election Code (1) permitted delivery of              Additionally, the Court explained that it would stay the
ballots to locations other than the county election board’s      entire case, despite several of Plaintiffs’ claims not being
headquarters, such as drop boxes, (2) permitted counties         subject to Pullman abstention as they were not based on
to count ballots that were not placed within the “secrecy        ambiguous state law. [Id. at pp. 34-37]. That’s because, in
envelope” (i.e., “naked ballots”), (3) considered drop
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        7
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 15 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



its discretion, the Court determined it would be more            election. Boockvar, ––– A.3d at ––––, 2020 WL 5554644,
efficient for this case to progress as a single proceeding,      at *8. The court further considered the means by which
rather than in piecemeal fashion. [Id.]. However, the            county boards of election could accept hand-delivered
Court allowed any party to move to lift the stay as to the       mail-in ballots. Id.
few claims not subject to Pullman abstention, if no
state-court decision had been issued by October 5, 2020.         Consistent with this Court’s abstention opinion, the court
[Id.].                                                           found that “the parties’ competing interpretations of the
                                                                 Election Code on [these questions] are reasonable,
On August 28, 2020, five days after the Court abstained,         rendering the Code ambiguous” on these questions. Id.
Plaintiffs moved to modify the Court’s stay, and moved           After applying traditional principles of statutory
for a preliminary injunction. [ECF 414]. Plaintiffs              interpretation, the court held that “the Election Code
requested, among other things, that the Court order              should be interpreted to allow county boards of election to
Defendants to segregate, and not pre-canvass or canvass,         accept hand-delivered mail-in ballots at locations other
all ballots that were returned in drop boxes, lacked a           than their office addresses including drop-boxes.” Id.
secrecy envelope, or were delivered by a third party. [Id.].     at.––––, 2020 WL 5554644, at *9. The court reached this
Plaintiffs also requested that the Court lift the stay by        conclusion due to “the clear legislative intent underlying
September 14, 2020, instead of October 5, 2020. [Id.].           Act 77 ... to provide electors with options to vote outside
                                                                 of traditional polling places.” Id.
The Court denied Plaintiffs’ motion for preliminary
injunctive relief, finding that Plaintiffs failed to show they   *7 The respondents in that case further argued that this
would be irreparably harmed. [ECF 444; ECF 445]. The             interpretation would cause county boards of election to
Court also declined to move up the date when the stay            “employ myriad systems to accept hand-delivered mail-in
would be lifted. [Id.]. The Court noted that, at the request     ballots,” which would “be unconstitutionally disparate
of Secretary Boockvar, the Pennsylvania Supreme Court            from one another in so much as some systems will offer
had already exercised its extraordinary jurisdiction to          more legal protections to voters than others will provide”
consider five discrete issues and clarify Pennsylvania law       and violate the Equal-Protection Clause Id. The court
in time for the general election. [Id. at p. 1]. Since that      rejected this argument. It found that “the exact manner in
case appeared to be on track, the Court denied Plaintiffs’       which each county board of election will accept these
motion without prejudice, and the Court’s abstention             votes is entirely unknown at this point; thus, we have no
opinion and order remained in effect.                            metric by which to measure whether any one system
                                                                 offers more legal protection than another, making an
                                                                 equal protection analysis impossible at this time.” Id.



   C. The Pennsylvania Supreme Court’s decision.
On September 17, 2020, the Pennsylvania Supreme Court
issued its decision in Pennsylvania Democratic Party v.
Boockvar, ––– Pa. ––––, ––– A.3d ––––, 2020 WL                   2. Ballots lacking inner secrecy envelopes should not
5554644 (Sept. 17, 2020). The court clarified three issues       be counted.
of state election law that are directly relevant to this case.
                                                                 The court next considered whether the boards of elections
                                                                 “must ‘clothe and count naked ballots,’ i.e., place ballots
                                                                 that were returned without the secrecy envelope into a
                                                                 proper envelope and count them, rather than invalidate
                                                                 them.” Boockvar, ––– A.3d at ––––, 2020 WL 5554644,
                                                                 at *21. The court concluded that they should not.
1. Counties are permitted under the Election Code to
establish alternate ballot-collection sites beyond just          The court held that “the Legislature intended for the
their main county office locations.                              secrecy envelope provision [in the Election Code] to be
                                                                 mandatory.” Id. at ––––, 2020 WL 5554644, at *24. In
The Pennsylvania Supreme Court first considered whether          other words, the relevant provisions “make clear the
the Election Code allowed a Pennsylvania voter to deliver        General Assembly’s intention that, during the collection
his or her mail-in ballot in person to a location other than     and canvassing processes, when the outer envelope in
the established office address of the county’s board of          which the ballot arrived is unsealed and the sealed ballot

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      8
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 16 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



removed, it should not be readily apparent who the elector       fraud and that because of the distribution of voters
is, with what party he or she affiliates, or for whom the        throughout Pennsylvania, the residency requirement
elector has voted.” Id. The secrecy envelope “properly           makes it difficult to identify poll watchers in all
unmarked and sealed ensures that result,” and “[w]hatever        precincts.” Id. The court concluded that the claims of
the wisdom of the requirement, the command that the              “heightened election fraud involving mail-in voting” were
mail-in elector utilize the secrecy envelope and leave it        “unsubstantiated” and “specifically belied by the Act 35
unblemished by identifying information is neither                report issued by [Secretary Boockvar] on August 1,
ambiguous nor unreasonable.” Id.                                 2020.” Id. Moreover, the court held that the “speculative
                                                                 claim that it is ‘difficult’ for both parties to fill poll
As a result, the court ultimately concluded, “a mail-ballot      watcher positions in every precinct, even if true, is
that is not enclosed in the statutorily-mandated secrecy         insufficient to transform the Commonwealth’s uniform
envelope must be disqualified.” Id. at ––––, 2020 WL             and reasonable regulation requiring that poll watchers be
5554644, at *26                                                  residents of the counties they serve into a non-rational
                                                                 policy choice.” Id.

                                                                 *8 Based on the foregoing, the court declared “that the
                                                                 poll-watcher residency requirement does not violate the
                                                                 state or federal constitutions.” Id. at ––––, 2020 WL
                                                                 5554644, at *31.
3. Pennsylvania’s county-residency requirement for
poll watchers is constitutional.

The final relevant issue the court considered was whether
the poll-watcher residency requirement found in 25 P.S. §
2687(b) violates state or federal constitutional rights.            D. Plaintiffs’ notice of remaining claims.
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *26.             Following the Pennsylvania Supreme Court’s decision,
Relying on Republican Party of Pennsylvania v. Cortés,           this Court lifted the stay it had imposed pursuant to the
218 F. Supp. 3d 396 (E.D. Pa. 2016), the court concluded         Pullman abstention doctrine and ordered the parties to
that the poll-watcher residency provision “impose[d] no          identify the remaining viable claims and defenses in the
burden on one’s constitutional right to vote and,                case. [ECF 447].
accordingly, requires only a showing that a rational basis
exists to be upheld.” Id. at ––––, 2020 WL 5554644, at           In their notice, Plaintiffs took the position that nearly all
*30. The court found rational-basis review was                   their claims remained viable, with a few discrete
appropriate for three reasons.                                   exceptions. Plaintiffs conceded that their “federal and
                                                                 state constitutional claims of voter dilution solely on the
First, “there is no individual constitutional right to serve     basis that drop boxes and other collection sites are not
as a poll watcher; rather, the right to do so is conferred by    statutorily authorized by the Pennsylvania Election Code
statute.” Id. (citation omitted). Second, “poll watching is      [were] no longer viable.” [ECF 448, p. 4]. They also
not incidental to the right of free association and, thus, has   stated that their “facial challenge to the county residency
no distinct First Amendment protection.” Id. (cleaned up).       requirement under 25 P.S. § 2687 is no longer a viable
Third, “poll watching does not implicate core political          claim.” [Id. at p. 10]. Plaintiffs also moved for leave to
speech.” Id. (citation omitted).                                 amend their complaint a second time to add new
                                                                 allegations and a new claim relating to Secretary
The court went on to find that there was a “clear rational       Boockvar’s recent signature-comparison guidance. [ECF
basis for the county poll watcher residency                      451].
requirement[.]” Id. That is, given “Pennsylvania has
envisioned a county-based scheme for managing elections          Defendants and Intervenors, for their part, suggested that
within the Commonwealth,” it is “reasonable that the             Plaintiffs’ claims had been substantially narrowed, if not
Legislature would require poll watchers, who serve within        outright mooted, by the Pennsylvania Supreme Court’s
the various counties of the state, to be residents of the        decision, and reminded the Court that their arguments for
counties in which they serve.” Id.                               dismissal remained outstanding.

In upholding the constitutionality of the “county poll
watcher residency requirement,” the court rejected the
claim that “poll watchers are vital to protect against voter

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        9
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 17 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



   E. The Court’s September 23, 2020, memorandum                 Before briefing on those motions, the Court authorized
   orders.                                                       additional expedited discovery. [Id. at pp. 4-5]. The
In response to the notices filed by the parties and              parties completed discovery and timely filed their
Plaintiffs’ motion for leave to amend the first amended          motions; they identified no material disputes of fact; and
complaint, the Court issued an order granting Plaintiffs’        therefore, the motions are now fully briefed and ready for
motion, narrowing the scope of the lawsuit, and                  disposition.
establishing the procedure for resolving the remaining
claims. [ECF 459].

As to Plaintiffs’ proposed amendment to their complaint,
the Court found that the new claim and allegations were
relatively narrow, and thus amendment wouldn’t                      F. The claims now at issue.
prejudice Defendants and Intervenors. [Id. at pp. 3-4]. As       Based on the Pennsylvania Supreme Court’s prior ruling,
a result, the Court granted the motion. [Id. at p. 4].           this Court’s prior decisions, Plaintiffs’ nine-count Second
                                                                 Amended Complaint, and recent guidance issued by
The Court, however, did inform the parties that it would         Secretary Boockvar, the claims remaining in this case are
“continue to abstain under Pullman as to Plaintiffs’ claim       narrow and substantially different than those asserted at
pertaining to the notice of drop box locations and, more         the outset of the case.
generally, whether the “polling place” requirements under
the Election Code apply to drop-box locations.” [Id. at p.       Drop Boxes (Counts I-III). Plaintiffs still advance a
5]. This was so because those claims involve                     claim that drop boxes are unconstitutional, but in a
still-unsettled issues of state law. The Court explained         different way. Now that the Pennsylvania Supreme Court
that the “fact that the Pennsylvania Supreme Court did not       has expressly held that drop boxes are authorized under
address this issue in its recent decision is immaterial”         the Election Code, Plaintiffs now assert that the use of
because the “propriety of Pullman abstention does not            “unmanned” drop boxes is unconstitutional under the
depend on the existence of parallel state-court                  federal and state constitutions, for reasons discussed in
proceedings.” [Id. (citing Stoe v. Flaherty, 436 F.3d 209,       more detail below.
213 (3d Cir. 2006)) ]. Moreover, Plaintiffs had several
other avenues to pursue prompt interpretation of state law       Signature Comparison (Counts I-III). Plaintiffs’ newly
after this Court abstained. [Id. at p. 6].                       added claim relates to signature comparison. Secretary
                                                                 Boockvar’s September 2020 guidance informs the county
The Court also informed the parties, for similar reasons,        boards that they are not to engage in a signature analysis
that it would continue to abstain with respect to Plaintiffs’    of mail-in ballots and applications, and they must count
claims regarding Secretary Boockvar’s guidance that              those ballots, even if the signature on the ballot does not
personal applications for mail-in ballots shall be accepted      match the voter’s signature on file. Plaintiffs assert that
absent a “bona fide objection.” [ECF 460].                       this guidance is unconstitutional under the federal and
                                                                 state constitutions.
The Court found that “no Article III ‘case or controversy’
remain[ed] with respect to the claims on which the               Poll Watching (Counts IV, V). The Pennsylvania
Pennsylvania Supreme Court effectively ruled in                  Supreme Court already declared that Pennsylvania’s
Plaintiffs’ favor on state-law grounds (e.g., illegality of      county-residency requirement for poll watchers is facially
third-party ballot delivery; excluding ‘naked ballots’           constitutional. Plaintiffs now only assert that the
submitted without inner-secrecy envelopes).” [ECF 459,           requirement, as applied, is unconstitutional under the
p. 6]. Because there was “no reason to believe Defendants        federal and state constitutions.
plan to violate what they themselves now agree the law
requires,” the Court held that Plaintiffs’ claims were           The counts that remain in the Second Amended
premature and speculative. [Id. at p. 7]. The Court              Complaint, but which are not at issue, are the counts
therefore dismissed those claims as falling outside of its       related to where poll watchers can be located. That is
Article III power to adjudicate. [Id. (citations omitted) ].     implicated mostly by Counts VI and VII, and by certain
                                                                 allegations in Counts IV and V. The Court continues to
*9 To resolve the remaining claims, the Court directed the       abstain from reaching that issue. Plaintiffs have filed a
parties to file cross-motions for summary judgment               separate state lawsuit that would appear to address many
presenting all arguments for dismissal or judgment under         of those issues, in any event. [ECF 549-22; ECF 573-1].
Federal Rule of Civil Procedure 56. [Id. at pp. 8-10].           Counts VIII and IX concern challenges related to voters
                                                                 that have requested mail-in ballots, but that instead seek
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     10
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 18 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



to vote in person. The Secretary issued recent guidance,         P.S. §§ 3150.11-3150.17; [ECF 549-11, p. 5 (“The largest
effectively mooting those claims, and, based on Plaintiffs’      number of states (34), practice no-excuse mail-in voting,
positions taken in the course of this litigation, the Court      allowing any persons to vote by mail regardless of
deems Plaintiffs to have withdrawn Counts VIII and IX.           whether they have a reason or whether they will be out of
[ECF 509, p. 15 n.4 (“[I]n the September 28 guidance             their jurisdiction on Election Day.”) ]. Previously, a voter
memo, the Secretary corrected [her] earlier guidance to          could only cast an “absentee” ballot if certain criteria
conform to the Election Code and states that any mail-in         were met, such as that the voter would be away from the
voter who spoils his/her ballot and the accompanying             election district on election day. See 1998 Pa. Legis. Serv.
envelopes and signs a declaration that they did not vote by      Act. 1998-18 (H.B. 1760), § 14.
mail-in ballot will be allowed to vote a regular ballot.
Therefore, Plaintiffs agree to withdraw this claim from          Like the previous absentee voting system, Pennsylvania’s
those that still are being pursued.”) ].                         mail-in voting system requires voters to “opt-in” by
                                                                 requesting a ballot from either the Secretary or the voter’s
                                                                 county board of elections. See 25 P.S. §§ 3146.2(a),
                                                                 3150.12(a). When requesting a ballot, the voter must
                                                                 provide, among other things, his or her name, date of
                                                                 birth, voting district, length of time residing in the voting
II. Factual Background                                           district, and party choice for primary elections. See 25
                                                                 P.S. §§ 3146.2(b), 3150.12(b). A voter must also provide
                                                                 proof of identification; namely, either a driver’s license
                                                                 number or, in the case of a voter who does not have a
  A. Pennsylvania’s Election Code, and the adoption
                                                                 driver’s license, the last four digits of the voter’s Social
  of Act 77.
                                                                 Security number, or, in the case of a voter who has neither
                                                                 a driver’s license nor a Social Security number, another
                                                                 form of approved identification. 25 P.S. § 2602(z.5)(3). In
                                                                 this respect, Pennsylvania differs from states that
1. The county-based election system.                             automatically mail each registered voter a ballot—a
                                                                 practice known as “universal mail-in voting.” [ECF
Pennsylvania’s Election Code, first enacted in 1937,             549-11, p. 6] (“[N]ine states conduct universal
established a county-based system for administering              vote-by-mail elections in which the state (or a local entity,
elections. See 25 P.S. § 2641(a) (“There shall be a county       such [as] a county or municipality) mails all registered
board of elections in and for each county of this                voters a ballot before each election without voters’ [sic]
Commonwealth, which shall have jurisdiction over the             having to request them.”).
conduct of primaries and elections in such county, in
accordance with the provisions of [the Election Code].”).
The Election Code vests county boards of elections with
discretion to conduct elections and implement procedures
intended to ensure the honesty, efficiency, and uniformity
of Pennsylvania’s elections. Id. §§ 2641(a), 2642(g).
                                                                 3. The COVID-19 pandemic.

                                                                 Since early 2020, the United States, and Pennsylvania,
                                                                 have been engulfed in a viral pandemic of unprecedented
                                                                 scope and scale. [ECF 549-8, ¶ 31]. In that time,
                                                                 COVID-19 has spread to every corner of the globe,
2. The adoption of Act 77.                                       including Pennsylvania, and jeopardized the safety and
                                                                 health of many people. [Id. at ¶¶ 31, 38-39, 54-55, 66]. As
*10 On October 31, 2019, the Pennsylvania General                of this date, more than 200,000 Americans have died,
Assembly passed “Act 77,” a bipartisan reform of                 including more than 8,000 Pennsylvanians. See Covid in
Pennsylvania’s Election Code. See [ECF 461, ¶¶ 91];              the U.S.: Latest Map and Case Count, The New York
2019 Pa. Legis. Serv. Act 2019-77 (S.B. 421).                    Times,                     available                      at
                                                                 https://www.nytimes.com/interactive/2020/us/coronavirus
Among other things, by passing Act 77, Pennsylvania              -us-cases html (last visited Oct. 10, 2020); COVID-19
joined 34 other states in authorizing “no excuse” mail-in        Data for Pennsylvania, Pennsylvania Department of
voting by all qualified electors. See [ECF 461, ¶¶ 92]; 25       Health,                     available                     at

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       11
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 19 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



https://www.health.pa.gov/topics/disease/coronavirus/Pag
es/Cases.aspx (last visited Oct. 10, 2020).

There have been many safety precautions that
Pennsylvanians have been either required or urged to             1. Secretary Boockvar’s guidance with respect to drop
take, such as limiting participation in large gatherings,        boxes.
maintaining social distance, and wearing face coverings.
                                                                 Since the passage of Act 77, Secretary Boockvar has
[ECF 549-8, ¶¶ 58, 63-65]. The threat of COVID-19 is
                                                                 issued several guidance documents to the counties
likely to persist through the November general election.
                                                                 regarding the counties’ implementation of mail-in voting,
[Id. at ¶¶ 53-56, 66-68].
                                                                 including guidance with respect to the use of drop boxes.
                                                                 [ECF 504-21; 504-22; 504-23; 504-24; 504-25; 571-1,
                                                                 Ex. E]. In general terms, the Secretary’s guidance as to
                                                                 drop boxes informed the counties that the use of drop
                                                                 boxes was authorized by the Election Code and
   B. Facts relevant to drop boxes.                              recommended “best practices” for their use. Her latest
*11 Pennsylvania’s county-based election system vests            guidance offered standards for (1) where drop boxes
county boards of elections with “jurisdiction over the           should be located, [ECF 504-23, § 1.2], (2) how drop
conduct of primaries and elections in such county, in            boxes should be designed and what signage should
accordance with the provisions” of the Election Code. 25         accompany them, [id. at §§ 2.2-2.3], (3) what security
P.S. § 2641(a). The Election Code further empowers the           measures should be employed, [id. at § 2.5], and (4) what
county boards to “make and issue such rules, regulations         procedures should be implemented for collecting and
and instructions, not inconsistent with law, as they may         returning ballots to the county election office, [id. at §§
deem necessary for the guidance of voting machine                3.1-3.3, 4].
custodians, elections officers and electors.” Id. at §
2642(f). The counties are also charged with the                  As to the location of drop boxes, the Secretary
responsibility to “purchase, preserve, store and maintain        recommended that counties consider the following
primary and election equipment of all kinds, including           criteria, [id. at § 1.2]:
voting booths, ballot boxes and voting machines.” Id. at §
2642(c).                                                              • Locations that serve heavily populated
                                                                      urban/suburban areas, as well as rural areas;
As noted above, in Pennsylvania Democratic Party v.
                                                                      • Locations near heavy traffic areas such as
Boockvar, the Pennsylvania Supreme Court interpreted
                                                                      commercial corridors, large residential areas, major
the Election Code, which allows for mail-in and absentee
                                                                      employers and public transportation routes;
ballots to be returned to the “county board of election,” to
“permit[ ] county boards of election to accept                        • Locations that are easily recognizable and
hand-delivered mail-in ballots at locations other than their          accessible within the community;
office addresses including drop-boxes.” ––– A.3d at ––––,
2020 WL 5554644, at *10.                                              • Locations in areas in which there have historically
                                                                      been delays at existing polling locations, and areas
Thus, it is now settled that the Election Code permits (but           with historically low turnout;
does not require) counties to authorize drop boxes and
other satellite-collection locations for mailed ballots. 25           • Proximity to communities with historically low
P.S. § 3150.16(a). Pennsylvania is not alone in this                  vote by mail usage;
regard—as many as 34 other states and the District of
Columbia authorize the use of drop boxes or satellite                 • Proximity to language minority communities;
ballot collection sites to one degree or another. [ECF
549-11, p. 8, fig. 4]. Indeed, Secretary Boockvar stated              • Proximity to voters with disabilities;
that as many as 16% of voters nationwide had cast their
ballots using drop boxes in the 2016 general election,                • Proximity to communities with low rates of
including the majority of voters in Colorado (75%) and                household vehicle ownership;
Washington (56.9%). [ECF 547, p. 18 (citing ECF
549-16) ].                                                            • Proximity to low-income communities;

                                                                      • Access to accessible and free parking; and

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     12
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 20 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



    • The distance and time a voter must travel by car or             notified immediately in the event the receptacle is
    public transportation.                                            full, not functioning, or is damaged in any fashion,
                                                                      and should provide a phone number and email
With respect to drop-box design criteria, the Secretary               address for such purpose.
recommended to counties, [id. at § 2.2]:
                                                                 With respect to ballot security, the Secretary stated that
    *12 • Hardware should be operable without any tight          county boards should implement the following security
    grasping, pinching, or twisting of the wrist;                measures, [id. at § 2.5]:
    • Hardware should require no more than 5 lbs. of                  • Only personnel authorized by the county board of
    pressure for the voter to operate;                                elections should have access to the ballots inside of a
                                                                      drop-box;
    • Receptacle should be operable within reach-range
    of 15 to 48 inches from the floor or ground for a                 • Drop-boxes should be secured in a manner to
    person utilizing a wheelchair;                                    prevent their unauthorized removal;

    • The drop-box should provide specific points                     • All drop-boxes should be secured by a lock and
    identifying the slot where ballots are inserted;                  sealed with a tamper-evident seal. Only authorized
                                                                      election officials designated by the county board of
    • The drop-box may have more than one ballot slot                 elections may access the keys and/or combination of
    (e.g. one for drive-by ballot return and one for                  the lock;
    walk-up returns);
                                                                      • Drop-boxes should be securely fastened in a
    • To ensure that only ballot material can be deposited            manner as to prevent moving or tampering, such as
    and not be removed by anyone but designated county                fastening the drop-box to concrete or an immovable
    board of election officials, the opening slot of a                object;
    drop-box should be too small to allow tampering or
    removal of ballots; and                                           • During the hours when the staffed return site is
                                                                      closed or staff is unavailable, the drop-box should be
    • The opening slot should also minimize the ability               placed in a secure area that is inaccessible to the
    for liquid to be poured into the drop-box or rainwater            public and/or otherwise safeguarded;
    to seep in.
                                                                      • The county boards of election should ensure
The Secretary’s guidance as to signage recommended, [id.              adequate lighting is provided at all ballot return sites
at § 2.3]:                                                            when the site is in use;
    • Signage should be in all languages required under               • When feasible, ballot return sites should be
    the federal Voting Rights Act of 1965 (52 U.S.C.                  monitored by a video security surveillance system, or
    Sec. 10503);                                                      an internal camera that can capture digital images
                                                                      and/or video. A video security surveillance system
    • Signage should display language stating that                    can include existing systems on county, city,
    counterfeiting, forging, tampering with, or                       municipal, or private buildings. Video surveillance
    destroying ballots is a second-degree misdemeanor                 should be retained by the county election office
    pursuant to sections 1816 and 1817 of the                         through 60 days following the deadline to certify the
    Pennsylvania Election Code (25 P.S. §§ 3516 and                   election; and
    3517);
                                                                      *13 • To prevent physical damage and unauthorized
    • Signage should also provide a statement that                    entry, the drop-box at a ballot return site located
    third-party return of ballots is prohibited unless the            outdoors should be constructed of durable material
    person returning the ballot is rendering assistance to            able to withstand vandalism, removal, and inclement
    a disabled voter or an emergency absentee voter.                  weather.
    Such assistance requires a declaration signed by the
    voter and the person rendering assistance; and               With respect to ballot collection and “chain of custody”
                                                                 procedures, the Secretary stated that counties should
    • Signage should provide a statement requesting that         adhere to the following standards, [id. at §§ 3.1-3.2]:
    the designated county elections official should be

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        13
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 21 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



    • Ballots should be collected from ballot return sites            office or central count location should note the
    only by personnel authorized by the county board of               number of ballots delivered on the retrieval form.
    elections and at times determined by the board of
    elections, at least every 24 hours, excluding                And finally, as to election day and post-election day
    Saturdays and Sundays;                                       procedures with respect to drop boxes, the Secretary
                                                                 provided as follows, [id. at §§ 3.3, 4]:
    • The county board of elections should designate at
    least two election officials to collect voted ballots             • The county board of elections should arrange for
    from a ballot return site. Each designated election               authorized personnel to retrieve ballots on election
    official should carry identification or an official               night and transport them to the county board of
    designation that identifies them as an election                   elections for canvassing of the ballots;
    official authorized to collect voted ballots;
                                                                      • Authorized personnel should be present at ballot
    • Election officials designated to collect voted ballots          return sites immediately prior to 8:00 p m. or at the
    by the board of elections should sign a declaration               time the polls should otherwise be closed;
    declaring that he or she will timely and securely
    collect and return voted ballots, will not permit any             • At 8:00 p.m. on election night, or later if the
    person to tamper with a ballot return site or its                 polling place hours have been extended, all ballot
    contents, and that he or she will faithfully and                  return sites and drop-boxes must be closed and
    securely perform his or her duties;                               locked;

    • The designated election officials should retrieve the           *14 • Staff must ensure that no ballots are returned to
    voted ballots from the ballot return site and place the           the ballot return site after the close of polls;
    voted ballots in a secure ballot transfer container;
                                                                      • After the final retrieval after the closing of the
    • The designated election officials should note on                polls, the drop-box must be removed or locked
    Ballot Return Site Collection Forms the site and                  and/or covered to prevent any further ballots from
    unique identification number of the ballot return site            being deposited, and a sign shall be posted indicating
    and the date and time of retrieval;                               that polling is closed for the election; and

    • Ballots collected from any ballot return site should            • Any ballots collected from a return site should be
    be immediately transported to the county board of                 processed in the same manner as mail-in ballots
    elections;                                                        personally delivered to the central office of the
                                                                      county board of elections official by the voter and
    • Upon arrival at the office of the county board of               ballots received via the United States Postal Service
    elections, the county board of elections, or their                or any other delivery service.
    designee(s), should note the time of arrival on the
    same form, as described above;                               The Secretary and her staff developed this guidance in
                                                                 consultation with subject-matter experts within her
    • The seal number should be verified by a county             Department and after review of the policies, practices, and
    election official or a designated representative;            laws in other states where drop boxes have been used.
                                                                 [ECF 549-6, pp. 23:14-22]. The evidence reflects at least
    • The county board of elections, or their designee(s),       one instance in which the Secretary’s deputies reiterated
    should inspect the drop-box or secure ballot transfer        that these “best practices” should be followed in response
    container for evidence of tampering and should               to inquiries from county officials considering whether to
    receive the retrieved ballots by signing the retrieval       use drop boxes. [ECF 549-32 (“Per our conversation, the
    form and including the date and time of receipt. In          list of items are things the county must keep in mind if
    the event tampering is evident, that fact must be            you are going to provide a box for voters to return their
    noted on the retrieval form;                                 ballots in person.”) ].
    • The completed collection form should be                    Approximately 24 counties plan to use drop boxes during
    maintained in a manner proscribed by the board of            the November general election, to varying degrees. [ECF
    elections to ensure that the form is traceable to its        549-28; ECF 504-1]. Of these, about nine counties intend
    respective secure ballot container; and                      to staff the drop boxes with county officials, while about
                                                                 17 counties intend to use video surveillance in lieu of
    • The county elections official at the county election
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       14
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 22 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



having staff present. [ECF 549-28].                              upon the Postal Service for return of their mail-in or
                                                                 absentee ballot.” [ECF 547, ¶ 61]. Drop boxes, she says,
                                                                 can address this concern by allowing voters to safely
                                                                 return mail-in ballots to an in-person location.

                                                                 In exchange for these benefits, the Secretary insists that
                                                                 any potential security risk associated with drop boxes is
2. Defendants’ and Intervenors’ evidence of the                  low. She notes that the federal Department of Homeland
benefits and low risks associated with drop boxes.               Security has released guidance affirming that a “ballot
                                                                 drop box provides a secure and convenient means for
Secretary Boockvar advocates for the use of drop boxes
                                                                 voters to return their mail ballot,” and recommending that
as a “direct and convenient way” for voters to deliver cast
                                                                 states deploy one drop box for every 15,000 to 20,000
ballots to their county boards of elections, “thereby
                                                                 registered voters. [Id. at ¶¶ 63-65 (citing ECF 549-24, p.
increasing turnout.” [ECF 547, p. 22 ¶ 54 (citing 549-11
                                                                 1) ]. She also points to a purported lack of evidence of
at pp. 10-11) ]. The Secretary also touts the special
                                                                 systemic ballot harvesting or any attempts to tamper with,
benefits of expanding drop-box use in the ongoing
                                                                 destroy, or otherwise commit voter fraud using drop
COVID-19 pandemic. Specifically, she asserts that drop
                                                                 boxes, either in Pennsylvania’s recent primary election, or
boxes reduce health risks and inspire voter confidence
                                                                 in other states that have used drop boxes for many years.
because “many voters understandably do not wish to cast
                                                                 [Id. at ¶¶ 68-74 (citations omitted) ]. And she asserts that
their votes in person at their polling place on Election
                                                                 “[i]n the last 20 years in the entire state of Pennsylvania,
Day” due to COVID-19. [Id. at ¶¶ 55, 57 (citing ECF
                                                                 there have been fewer than a dozen confirmed cases of
549-2 ¶ 39; ECF 549-11 at p. 10; 549-8, ¶ 95) ]. Drop
                                                                 fraud involving a handful of absentee ballots” among the
boxes, she says, allow voters to vote in person without
                                                                 many millions of votes cast during that time period. [Id. at
coming into “close proximity to other members of the
                                                                 ¶ 70 (citing ECF 549-10, pp. 3-4) ].
public, compared to in-person voting or personally
delivering a mail-in ballot to a public office building.”
                                                                 Finally, the Secretary, and other Defendants and
[Id. at ¶ 57].
                                                                 Intervenors, argue that Pennsylvania already has robust
                                                                 measures in place to prevent fraud, including its criminal
Secretary Boockvar also states that drop boxes are highly
                                                                 laws, voter registration system, mail-in ballot application
convenient, and cost-saving, for both counties and voters.
                                                                 requirement, and canvassing procedures. [Id. at ¶¶ 66-67
For counties, she notes that “24-hour secure ballot drop
                                                                 (citing 25 P.S. §§ 3516 - 3518) ]; [ECF 549-9, p. 15, ¶¶
boxes” are “cost-effective measures ... as they do not have
                                                                 46-47 (“These allegations are not consistent with my
to be staffed by election judges.” [Id. at p. 24 ¶ 62 (citing
                                                                 experience with drop box security, particularly given the
ECF 549-11 at p. 11); ECF 549-9 at ¶ 34]. As for voters,
                                                                 strong voter verification procedures that are followed by
the Secretary explains that, in a state where “ten counties
                                                                 elections officials throughout the country and in
... cover more than 1,000 square miles” and “two-thirds”
                                                                 Pennsylvania. Specifically, the eligibility and identity of
of counties “cover more than 500 square miles,” many
                                                                 the voter to cast a ballot is examined by an election judge
Pennsylvania voters “could be required to drive dozens of
                                                                 who reviews and confirms all the personal identity
miles (and perhaps in excess of 100 miles) if he or she
                                                                 information provided on the outside envelope. Once voter
wished to deposit his or her mail-in ballot in person at the
                                                                 eligibility is confirmed, the ballot is extracted and
main county board of elections office.” [Id. at ¶ 58 (citing
                                                                 separated from the outside envelope to ensure the ballot
ECF 549-29) ].
                                                                 remains secret. During this step, election judges confirm
                                                                 that there is only one ballot in the envelope and checks for
*15 In addition to any tangible benefit drop boxes may
                                                                 potential defects, such as tears in the ballot.... Regardless
have for voter access and turnout, Secretary Boockvar
                                                                 of the receptacle used for acceptance of the ballot (drop
also states that drop boxes have a positive impact on voter
                                                                 box versus USPS mailbox), ballot validation occurs when
confidence. In particular, she cites a recent news article,
                                                                 the ballot is received by the county board of elections.
and a letter sent by the General Counsel of the U.S. Postal
                                                                 The validation is the same regardless of how the ballots
Service regarding Pennsylvania’s absentee and mail-in
                                                                 are collected or who delivers the ballot, even where that
ballot deadline, which have raised concerns over the
                                                                 delivery contravenes state law.”) ].
timeliness and reliability of the U.S. Postal Service. [Id. at
¶¶ 60-61 (citing ECF 549-13; ECF 549-14); ECF 549-17;
                                                                 Defendants and Intervenors also point to several expert
ECF 549-2 ¶¶ 42-43]. Voters’ fears that votes returned by
                                                                 reports expressing the view that drop boxes are both low
mail will not be timely counted could, the Secretary
                                                                 risk and beneficial. These experts include:
worries, “justifiably dissuade voters from wanting to rely

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       15
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 23 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



                                                                 ... [to] protect against the potential risk of double voting.”
Professor Matthew A. Barreto, a Professor of Political           [Id. at ¶¶ 46-48]. She notes that “Pennsylvania’s balloting
Science and Chicana/o Studies at UCLA. [ECF 549-7].              system requires that those who request a mail-in vote and
Professor Barreto offers the opinion that ballot drop boxes      do not return the ballot (or spoil the mail-in ballot at their
are an important tool in facilitating voting in Black and        polling place), can only vote a provisional ballot” and
Latino communities. Specifically, he discusses research          “[i]f a mail-in or absentee ballot was submitted by an
showing that Black and Latino voters are “particularly           individual, their provisional ballot is not counted.” [Id. at
concerned about the USPS delivering their ballots.” [Id. at      ¶ 48].
¶ 22]. And he opines that ballot drop boxes help to
reassure these voters that their vote will count, because        Professor Lorraine C. Minnite, an Associate Professor
“there is no intermediary step between the voters and the        and Chair of the Department of Public Policy and
county officials who collect the ballot.” [Id. at ¶ 24].         Administration at Rutgers University-Camden. [ECF
                                                                 549-10]. Professor Minnite opines that “the incidence of
*16 Professor Donald S. Burke, a medical doctor and              voter fraud in contemporary U.S. elections is exceedingly
Distinguished University Professor of Health Science and         rare, including the incidence of voter impersonation fraud
Policy, Jonas Salk Chair in Population Health, and               committed through the use of mail-in absentee ballots.”
Professor of Epidemiology at the University of Pittsburgh.       [Id. at p. 3]. In Pennsylvania specifically, she notes that
[ECF 549-8]. Professor Burke details the “significant risk       “[i]n the last 20 years ... there have been fewer than a
of exposure” to COVID-19 in “enclosed areas like polling         dozen confirmed cases of fraud involving a handful of
places.” [Id. at ¶ 69]. He opines that “depositing a ballot      absentee ballots, and most of them were perpetrated by
in a mailbox and depositing a ballot in a drop-box are           insiders rather than ordinary voters.” [Id. at pp. 3-4]. As a
potential methods of voting that impart the least health         “point of reference,” she notes that 1,459,555 mail-in and
risk to individual voters, and the least public health risk to   absentee ballots were cast in Pennsylvania’s 2020 primary
the community.” [Id. at ¶ 95].                                   election alone. [Id. at 4].

Amber McReynolds, the CEO of the National Vote at                Professor Robert M. Stein, a Professor of Political
Home Institute, with 13 years of experience administering        Science at Rice University and a fellow in urban politics
elections as an Elections Director, Deputy Director, and         at the Baker Institute. [ECF 549-11]. Professor Stein
Operations Manager for the City and County of Denver,            opines that “the Commonwealth’s use of drop boxes
Colorado. [ECF 549-9]. Ms. McReynolds opines that                provides a number of benefits without increasing the risk
“[b]allot drop-boxes can be an important component of            of mail-in or absentee voter fraud that existed before drop
implementing expanded mail-in voting” that are                   boxes were implemented because (manned or unmanned)
“generally more secure than putting a ballot in post office      they are at least as secure as U.S. Postal Service (‘USPS’)
boxes.” [Id. at ¶ 16 (a) ]. She notes that “[d]rop boxes are     mailboxes, which have been successfully used to return
managed by election officials ... delivered to election          mail-in ballots for decades in the Commonwealth and
officials more quickly than delivery through the U.S.            elsewhere around the U.S.” [Id. at p. 3]. According to
postal system, and are secure.” [Id.].                           Professor Stein, the use of drop boxes “has been shown to
                                                                 increase turnout,” which he suggests is particularly
Ms. McReynolds also opines that Secretary Boockvar’s             important “during a global pandemic and where research
guidance with respect to drop boxes is “consistent with          has shown that natural and manmade disasters have
best practices and advice that NVAHI has provided across         historically had a depressive effect on voter turnout.” [Id.
jurisdictions.” [Id. at ¶ 35]. But she also notes that “[b]est   at p. 4]. Professor Stein notes that “[d]rop boxes are
practices will vary by county based on the county’s              widely used across a majority of states as a means to
available resources, population, needs, and assessment of        return mail-in ballots” and he is “not aware of any studies
risk.” [Id. at ¶ 52].                                            or research that suggest that drop boxes (manned or
                                                                 unmanned) are a source for voter fraud.” [Id.]. Nor is he
More generally, Ms. McReynolds argues that                       aware “of any evidence that drop boxes have been
“[d]rop-boxes do not create an increased opportunity for         tampered with or led to the destruction of ballots.” [Id.].
fraud” as compared to postal boxes. [Id. at ¶ 44]. She also
suggests that Pennsylvania guards against such fraud             *17 Professor Paul Gronke, a Professor of Political
through other “strong voter verification procedures,”            Science at Reed College and Director of the Early Voting
including “ballot validation [that] occurs when the ballot       Information Center. [ECF 545-7]. Professor Gronke
is received by the county board of elections” and                recommends that “drop boxes should be provided in every
“[r]econciliation procedures adopted by election officials       jurisdiction that has significant (20% or more)

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       16
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 24 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



percentage[ ] of voters casting a ballot by mail, which          of these things, he asserts, are “against the law and
includes Pennsylvania” for the general election. [Id. at ¶       therefore fraudulent.” [Id.].3
6]. He avers that “[s]cientific research shows that drop
boxes raise voter turnout and enhance voter confidence in        Mr. Riddlemoser argues that “ballot harvesting” (which is
the elections process.” [Id. at ¶ 7]. Voters, he explains,       the term Plaintiffs use to refer to situations in which an
“utilize drop boxes heavily—forty to seventy percent of          individual returns the ballots of other people) “persists in
voters in vote by mail states and twenty-five percent or         Pennsylvania.” [Id. at p. 3]. He points to the following
more in no-excuse absentee states.” [Id.]. Professor             evidence to support this opinion:
Gronke further states that he is “not aware of any reports
that drop boxes are a source for voter fraud” despite                 • Admissions by Pennsylvania’s Deputy Secretary
having “been in use for years all over the country.” [Id. at          for Elections and Commissions, Jonathan Marks, that
¶ 8]. And he suggests that the use of drop boxes is                   “several Pennsylvania counties permitted ballot
“especially important” in an election “that will be                   harvesting by counting ballots that were delivered in
conducted under the cloud of the COVID-19 pandemic,                   violation of Pennsylvania law” during the recent
and for a state like Pennsylvania that is going to                    primary election, [Id.];
experience an enormous increase in the number of
by-mail ballots cast by the citizenry of the state.” [Id. at ¶        • “[S]everal instances captured by the media where
9].                                                                   voters in the June 2020 Primary deposited multiple
                                                                      ballots into unstaffed ballot drop boxes,” [Id. at p. 4];
Based on this evidence, and the purported lack of any
contrary evidence showing great risks of fraud associated             • “Other photographs and video footage of at least
with the use of drop boxes, Defendants and Intervenors                one county’s drop box (Elk County) on Primary
argue that Pennsylvania’s authorization of drop boxes,                Election day” which “revealed additional instances
and the counties’ specific implementation of them,                    of third-party delivery,” [Id.]; and
furthers important state interests at little cost to the
                                                                      • “Documents produced by Montgomery County”
integrity of the election system.
                                                                      which “reveal that despite signs warning that ballot
                                                                      harvesting is not permitted, people during the 2020
                                                                      Primary attempted to deposit into the five drop boxes
                                                                      used by that county ballots that were not theirs,”
                                                                      [Id.].

3. Plaintiffs’ evidence of the risks of fraud and vote           *18 With respect to the use of “unstaffed” or “unmanned”
dilution associated with drop boxes.                             ballot drop boxes, Mr. Riddlemoser expresses the opinion
                                                                 that “the use of unmanned drop boxes presents the easiest
Plaintiffs, on the other hand, argue that the drop boxes         opportunity for voter fraud” and “certain steps must be
allow for an unacceptable risk of voter fraud and “illegal       taken to make drop boxes ‘secure’ and ‘monitored.’ ” [Id.
delivery or ballot harvesting” that, when it occurs, will        at p. 16].
“dilute” the votes of all lawful voters who comply with
the Election Code. See, e.g., [ECF 461, ¶¶ 127-128]. As          He states that, to be “secure,” drop boxes must be
evidence of the dilutive impact of drop boxes, Plaintiffs        “attended” by “sworn election officials” at all times (i.e.,
offer a combination of anecdotal and expert evidence.            “never left unattended at any time they are open for ballot
                                                                 drop-off.”). [Id.]. He further suggests that officials
Foremost among this evidence is the expert report of Greg        stationed at drop boxes must be empowered, and required,
Riddlemoser, the former Director of Elections and                to “verify the person seeking to drop off a ballot is the one
General Registrar for Stafford County, Virginia from             who voted it and is not dropping off someone else’s
2011 until 2019. [ECF 504-19]. According to Mr.                  ballot.” [Id.]. Doing so, he says, would, in addition to
Riddlemoser, “voter fraud exists.” [Id. at p. 2]. He defines     providing better security, also “allow the election official
the term “voter fraud” to mean any “casting and/or               to ask the voter if they followed the instructions they were
counting of ballots in violation of a state’s election code.”    provided ... and assist them in doing so to remediate any
[Id.]. Examples he gives include: “Voting twice                  errors, where possible, before ballot submission.” [Id.].
yourself—even if in multiple jurisdictions,” “voting
someone else’s ballot,” and “[e]lection officials giving         In addition to being “manned,” Mr. Riddlemoser suggests
ballots to or counting ballots from people who were not          that certain procedures with respect to ballot collection
entitled to vote for various reasons.” [Id. at pp. 2-3]. All     are necessary to ensure the integrity of votes cast in drop

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       17
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 25 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



boxes. For example, he suggests that, at the end of each
day, drop boxes, which should themselves be
“tamperproof,” should “be verifiably completely emptied
into fireproof/tamperproof receptacles, which are then
sealed and labeled by affidavit as to whom, where, when,
etc.” [Id.] Once sealed, the containers “must then be
transported by sworn officials in a county owned vehicle
(preferably marked law enforcement) back to the county
board where they are properly receipted and
safeguarded.” [Id.]. Emptied drop boxes should also be
sealed at the end of each day “such that they are not able
to accept any additional ballots until they are ‘open’
again[.]” [Id.]. And boxes should be “examined to ensure
no ballots are in the box, that nothing else is inside the
box, and that the structural integrity and any security
associated with the box remains intact.” [Id.]. All of this,
he suggests, should also be “available for monitoring by
poll watchers.” [Id.].

According to Mr. Riddlemoser, anything short of these
robust procedures won’t do. In particular, “video cameras             • Instagram user “thefoodiebarrister” posing for
would not prevent anyone from engaging in activity that               a selfie with two ballots in Philadelphia;
could or is designed to spoil the ballots inside the box;             captioned, in part, “dropping of [sic] my votes in
such as dumping liquids into the box, lighting the ballots            a designated ballot drop box.”
on fire by using gasoline and matches, or even removing
the box itself.” [Id. at p. 17]. Even if the “identity of the
person responsible may be determined ... the ballots
themselves       would        be     destroyed—effectively
disenfranchising numerous voters.” [Id.]. And given
“recent footage of toppled statues and damage to
government buildings” in the news, Mr. Riddlemoser
finds the “forcible removal of ballot drop boxes” to be “a
distinct possibility.” [Id.]. In addition to increasing the
risk of ballot destruction, Mr. Riddlemoser notes that
reliance on video cameras would also “not prohibit
someone from engaging in ballot harvesting by depositing
more than one ballot in the drop box[.]” [Id.].

Beyond Mr. Riddlemoser’s expert testimony, Plaintiffs
proffer several other pieces of evidence to support their
claims that drop boxes pose a dilutive threat to the ballots
of lawful voters. Most notably, they present photographs
and video stills of, by the Court’s count, approximately
seven individuals returning more than one ballot to drop
boxes in Philadelphia and Elk County (the same
photographs referenced by Mr. Riddlemoser). [ECF
504-19, PDF pp. 49-71].

*19 Those photographs depict the following:

     • An unidentified woman holding what appear to
     be two ballots at a Philadelphia drop box.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                 18
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 26 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



    • A photograph posted to social media showing a
    hand placing two ballots in a drop box; captioned,
    in part, “Cory and I voted!”




                                                                      • Several video stills that, according to Plaintiffs,
                                                                      show voters depositing more than one ballot in an
                                                                      Elk County drop box.




    • A photograph of an unidentified man wearing a
    “Philadelphia Water” sweater and hat, placing
    two ballots in a Philadelphia drop box.




                                                                 In addition to these photographs and video stills, Plaintiffs
                                                                 also provide a May 24, 2020, email sent by an official in
                                                                 Montgomery County (which placed security guards to
                                                                 monitor its drop boxes) observing that security “have

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        19
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 27 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



turned people away yesterday and today without incident               Marks v. Stinson, 19 F.3d 873 (3d Cir. 1994); Marks
who had ballots other than their own.” [ECF 504-28].                  v. Stinson, No. 93-6157, 1994 WL 146113 (E.D. Pa.
                                                                      Apr. 26, 1994), [ECF 461, ¶ 78]; and
Separate and apart from this evidence specific to the use
of drop boxes, Plaintiffs and their expert also provide               • A report from the bipartisan Commission on
evidence of instances of election fraud, voter fraud, and             Federal Election Reform, chaired by former
illegal voting generally. These include, for example:                 President Jimmy Carter and former Secretary of
                                                                      State James A. Baker III, which observed that
    • A case in which a New Jersey court ordered a new                absentee voting is “the largest source of potential
    municipal election after a city councilman and                    voter fraud” and proposed that states “reduce the
    councilman-elect were charged with fraud involving                risks of fraud and abuse in absentee voting by
    mail-in ballots. [ECF 504-19, p. 3].                              prohibiting ‘third-party’ organizations, candidates,
                                                                      and political party activists from handling absentee
    • A New York Post article written by an anonymous                 ballots.” [ECF 461, ¶¶ 66-67, 80].
    fraudster who claimed to be a “master at fixing
    mail-in ballots” and detailed his methods. [Id.].

    •    Philadelphia    officials’   admission     that
    approximately 40 people were permitted to vote
    twice during the 2020 primary elections. [Id.].                 C. Facts relevant to signature comparison.
                                                                 Many      of    the   facts   relevant    to    Plaintiffs’
    • A YouTube video purporting to show Philadelphia            signature-comparison claim relate to the verification
    election officials approving the counting of mail-in         procedures for mail-in and absentee ballots, on one hand,
    ballots that lacked a completed certification on the         and those procedures for in-person voting, on the other.
    outside of the envelope. [Id. (citation omitted) ].          These are described below.

    • The recent guilty plea of the former Judge of
    Elections in South Philadelphia, Domenick J.
    DeMuro, to adding fraudulent votes to voting
    machines on election day. [ECF 461, ¶ 61]; see
    United States v. DeMuro, No. 20-cr-112 (E.D. Pa.
    May 21, 2020).                                               1. Mail-in and absentee ballot verification.

    • The 2014 guilty plea of Harmar Township police             As noted above, Pennsylvania does not distribute
    chief Richard Allen Toney to illegally soliciting            unsolicited mail-in and absentee ballots. Rather, a voter
    absentee ballots to benefit his wife and her running         must apply for the ballot (and any voter can). [ECF 549-2,
    mate in the 2009 Democratic primary for town                 ¶ 64]. As part of the application for a mail-in ballot,4 an
    council, [ECF 461, ¶ 69];                                    applicant must provide certain identifying information,
                                                                 including name, date of birth, length of time as a resident
    • The 2015 guilty plea of Eugene Gallagher for               of the voting district, voting district if known, party
    unlawfully persuading residents and non-residents of         choice in the primary, and address where the ballot should
    Taylor, in Lackawanna County, Pennsylvania, to               be sent. 25 P.S. § 3150.12(b). In applying for a mail-in
    register for absentee ballots and cast them for him          ballot, the applicant must also provide “proof of
    during his councilman candidacy in the November              identification,” which is defined by statute as that
    2013 election, [Id.];                                        person’s driver’s license number, last four digits of Social
                                                                 Security number, or another specifically approved form of
    *20 • The 1999 indictment of Representative Austin           identification. [ECF 549-2, ¶ 64; ECF 549-27]; 25 P.S. §
    J. Murphy in Fayette County for forging absentee             2602(z.5)(3). A signature is not mentioned in the
    ballots for residents of a nursing home and adding           definition of “proof of identification.” 25 P.S. §
    his wife as a write-in candidate for township election       2602(z.5)(3). However, if physically capable, the
    judge, [Id.];                                                applicant must sign the application. Id. at §
                                                                 3150.12(c)-(d).
    • The 1994 Eastern District of Pennsylvania and
    Third Circuit case Marks v. Stinson, which involved          Upon receiving the mail-in ballot application, the county
    an alleged incident of extensive absentee ballot fraud       board of elections determines if the applicant is qualified
    by a candidate for the Pennsylvania State Senate, see
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       20
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 28 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



by “verifying the proof of identification and comparing          officer in charge of the district register.” Id. at §
the information provided on the application with the             3050(a.3)(1). Next, the election officer shall “announce
information contained on the applicant’s permanent               the elector’s name” and “shall compare the elector’s
registration card.” 25 P.S. § 3150.12b(a). The county            signature on his voter’s certificate with his signature in
board of elections then either approves the application5 or      the district register.” Id. at § 3050(a.3)(2). If the election
“immediately” notifies the applicant if the application is       officer believes the signature to be “genuine,” the
not approved. Id. at § 3150.12b(a), (c). Upon approval,          in-person voter may vote. Id. But if the election officer
the county mails the voter the mail-in ballot.                   does not deem the signature “authentic,” the in-person
                                                                 voter may still cast a provisional ballot and is given the
*21 After receiving the ballot, the mail-in voter must           opportunity to remedy the deficiency. Id.
“mark the ballot” with his or her vote, insert the ballot
into the “secrecy” envelope, and place the “secrecy”
envelope into a larger envelope. Id. at § 3150.16(a). Then,
the voter must “fill out, date and sign the declaration
printed on [the larger] envelope. [The larger] envelope
shall then be securely sealed and the elector shall send [it]
by mail ... or deliver it in person to said county board of      3. The September 11, 2020, and September 28, 2020,
election.” Id. The declaration on the larger envelope must       sets of guidance.
be signed, unless the voter is physically unable to do so.
                                                                 In September 2020, Secretary Boockvar issued two new
Id. at § 3150.16(a)-(a.1).
                                                                 sets of guidance related to signature comparisons of
                                                                 mail-in and absentee ballots and applications. The first,
Once the voter mails or delivers the completed mail-in
                                                                 issued on September 11, 2020, was titled “Guidance
ballot to the appropriate county board of elections, the
                                                                 Concerning Examination of Absentee and Mail-In Ballot
ballot is kept “in sealed or locked containers until they are
                                                                 Return Envelopes.” [ECF 504-24]. The guidance stated,
to be canvassed by the county board of elections.” Id. at §
                                                                 in relevant part, the “Pennsylvania Election Code does not
3146.8(a). The county boards of elections can begin
                                                                 authorize the county board of elections to set aside
pre-canvassing and canvassing the mail-in ballots no
                                                                 returned absentee or mail-in ballots based solely on
earlier than election day. Id. at § 3146.8(g)(1.1).
                                                                 signature analysis by the county board of elections.” [Id.
                                                                 at p. 3]. The second set of guidance, issued on September
When pre-canvassing and canvassing the mail-in ballots,
                                                                 28, 2020, was titled, “Guidance Concerning Civilian
the county boards of elections must “examine the
                                                                 Absentee and Mail-In Ballot Procedures.” [ECF 504-25].
declaration on the [larger] envelope of each ballot ... and
                                                                 This September 28, 2020, guidance stated, in relevant
shall compare the information thereon with that contained
                                                                 part, “The Election Code does not permit county election
in the ...Voters File.” Id. at § 3146.8(g)(3). The board
                                                                 officials to reject applications or voted ballots based
shall then verify the “proof of identification” and shall
                                                                 solely on signature analysis. ... No challenges may be
determine if “the declaration [on the larger envelope] is
                                                                 made to mail-in and absentee ballots at any time based on
sufficient.” Id. If the information in the “Voters File ...
                                                                 signature analysis.” [Id. at p. 9]. Thus, as evidenced by
verifies [the elector’s] right to vote,” the ballot shall be
                                                                 these two sets of guidance, Secretary Boockvar advised
counted. Id.
                                                                 the county boards of elections not to engage in a
                                                                 signature-comparison analysis of voters’ signatures on
                                                                 ballots and applications for ballots.

                                                                 *22 Most of the counties intend to follow the Secretary’s
                                                                 guidance and will not compare signatures on mail-in
2. In-person voting verification.                                ballots and applications for the upcoming general
                                                                 election. E.g., [ECF 504-1]. A few counties, however,
When a voter decides to vote in-person on election day,          stated their intent to not comply with the guidance, and
rather than vote by mail, the procedures are different.          instead would compare and verify the authenticity of
There is no application to vote in person. Rather, on            signatures. E.g., [id. (noting the counties of Cambria, Elk,
election day, the in-person voter arrives at the polling         Franklin, Juniata, Mifflin, Sullivan, Susquehanna, and
place and “present[s] to an election officer proof of            Wyoming, as not intending to follow Secretary
identification,” which the election officer “shall               Boockvar’s guidance to not compare signatures) ].
examine.” Id. at § 3050(a). The in-person voter shall then
sign a voter’s certificate” and give it to “the election         According to Defendants, there are valid reasons to not

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       21
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 29 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



require signature comparisons for mail-in and absentee           whether to accept the case. The petition remains pending.
ballots. For example, Secretary Boockvar notes that
signature verification is a technical practice, and election
officers are not “handwriting experts.” [ECF 549-2, p. 19,
¶ 68]. Secretary Boockvar also notes that voters’
signatures can change over time, and various medical
conditions (e.g., arthritis) can impact a person’s signature.       D. Facts relevant to poll-watcher claims.
[Id.] Defendants’ expert, Amber McReynolds, also finds           The position of “poll watcher” is a creation of state
that “signature verification” involves “inherent                 statute. See 25 P.S. § 2687. As such, the Election Code
subjectivity.” [ECF 549-9, p. 20, ¶ 64]. Ms. McReynolds          defines how a poll watcher may be appointed, what a poll
further notes the “inherent variability of individuals’          watcher may do, and where a poll watcher may serve.
signatures over time.” [Id.] And according to Secretary
Boockvar, these are just some reasons Pennsylvania
implements verification procedures other than signature
comparisons for mail-in voters, who, unlike in-person
voters, are not present when their signature would be
verified. [ECF 549-2, p. 20, ¶ 69].                              1. The county-residency          requirement      for   poll
                                                                 watchers.
Plaintiffs’ expert, Greg Riddlemoser, on the other hand,
states that signature comparison is “a crucial security          *23 The Election Code permits candidates to appoint two
aspect of vote-by-mail” and failing to verify signatures on      poll watchers for each election district. 25 P.S. § 2687(a).
mail-in ballots would “undermine voter confidence and            The Election Code permits political parties and bodies to
would increase the possibility of voter fraud.” [ECF             appoint three poll watchers for each election district. Id.
504-19, pp. 10-11]. Mr. Riddlemoser asserts that
Secretary Boockvar’s September 11, 2020, and September           For many years, the Pennsylvania Election Code required
28, 2020, guidance “encourage, rather than prevent, voter        that poll watchers serve only within their “election
fraud.” [Id. at p. 12]. As such, Mr. Riddlemoser explains        district,” which the Code defines as “a district, division or
that mail-in voters should be subject to the same                precinct, ... within which all qualified electors vote at one
signature-comparison requirement as in-person voters.            polling place.” 25 P.S. § 2687(b) (eff. to May 15, 2002)
[Id. at pp. 13-14].                                              (watchers “shall serve in only one district and must be
                                                                 qualified registered electors of the municipality or
                                                                 township in which the district where they are authorized
                                                                 to act is located”); 25 P.S. § 2602(g). Thus, originally,
                                                                 poll watching was confined to a more limited geographic
                                                                 reach than one’s county, as counties are themselves made
4. Secretary Boockvar’s King’s Bench petition.                   up of many election districts.

In light of this case and the parties’ disagreement over         Then, in 2004, the General Assembly amended the
whether the Election Code mandates signature                     relevant poll-watcher statute to provide that a poll watcher
comparison for mail-in ballots, Secretary Boockvar filed a       “shall be authorized to serve in the election district for
“King’s Bench” petition with the Pennsylvania Supreme            which the watcher was appointed and, when the watcher
Court on October 4, 2020. In that petition, she asked the        is not serving in the election district for which the watcher
Pennsylvania Supreme Court to exercise its extraordinary         was appointed, in any other election district in the county
jurisdiction, in light of the impending election, to clarify     in which the watcher is a qualified registered elector.” 25
whether the Election Code mandates signature                     P.S. § 2687(b) (eff. Oct. 8, 2004).
comparison of mail-in and absentee ballots and
applications. [ECF 556, p. 11; ECF 557].                         This county-residency requirement is in line with (or is, in
                                                                 some cases, more permissive than) the laws of at least
On October 7, 2020, several groups, including Donald J.          eight other states, which similarly require prospective poll
Trump for President, Inc. and the Republican National            watchers to reside in the county in which they wish to
Committee—who are Plaintiffs in this case—moved to               serve as a watcher or (similar to the pre-2004
intervene as Respondents in the Pennsylvania Supreme             Pennsylvania statute) limit poll watchers to a sub-division
Court case. [ECF 571-1]. The Pennsylvania Supreme                of the county. See, e.g., Fla. Stat. Ann. § 101.131(1)
Court has not yet decided the motion to intervene or             (Florida); Ind. Code Ann. § 3-6-8-2.5 (Indiana); Ky. Rev.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       22
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 30 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Stat. Ann. § 117.315(1) (Kentucky); N.Y. Elec. Law §             the Election Code does not provide (and has never
8-500(5) (New York); N.C. Gen. Stat. Ann. § 163-45(a)            provided for) any right to have poll watchers in locations
(North Carolina); Tex. Elec. Code Ann. § 33.031(a)               where absentee voters fill out their ballots (which may
(Texas); S.C. Code Ann. § 7-13-860 (South Carolina);             include their home, office, or myriad other locations), nor
Wyo. Stat. Ann. § 22-15-109(b) (Wyoming). However, at            where those votes are mailed (which may include their
least one state (West Virginia) does not provide for poll        own mailbox, an official U.S. Postal Service collection
watchers at all. See W. Va. Code Ann. § 3-1-37; W. Va.           box, a work mailroom, or other places U.S. Postal Service
Code Ann. § 3-1-41                                               mail is collected), nor at county board of elections offices.
                                                                 [ECF 549-2, ¶¶ 86-90].
The General Assembly has not amended the poll-watcher
statute since 2004, even though some lawmakers have              Before Act 77, absentee ballots were held in election
advocated for the repeal of the residency requirement. See       districts rather than centralized at the county board of
Cortés, 218 F. Supp. 3d at 402 (observing that legislative       elections. See 25 P.S. § 3146.8 (eff. Mar. 14, 2012 to Oct.
efforts to repeal the poll-watcher residency requirement         30, 2019) (“In all election districts in which electronic
have been unsuccessful).                                         voting systems are used, absentee ballots shall be opened
                                                                 at the election district, checked for write-in votes in
As part of its September 17, 2020, decision, the                 accordance with section 1113-A and then either
Pennsylvania Supreme Court found that the                        hand-counted or counted by means of the automatic
county-residency requirement does not violate the U.S. or        tabulation equipment, whatever the case may be.”).
Pennsylvania constitutions. Boockvar, ––– A.3d at ––––,
2020 WL 5554644, at *31.                                         At such time (again, before Act 77), poll workers opened
                                                                 those absentee ballots at each polling place after the close
                                                                 of the polls. Id. (“Except as provided in section
                                                                 1302.1(a.2), the county board of elections shall then
                                                                 distribute the absentee ballots, unopened, to the absentee
                                                                 voter’s respective election district concurrently with the
                                                                 distribution of the other election supplies. Absentee
2. Where and when poll watchers can be present                   ballots shall be canvassed immediately and continuously
during the election.                                             without interruption until completed after the close of the
                                                                 polls on the day of the election in each election district.
The Pennsylvania Election Code sets forth the rules for
                                                                 The results of the canvass of the absentee ballots shall
where and when poll watchers are permitted to be present.
                                                                 then be included in and returned to the county board with
                                                                 the returns of that district.” (footnote omitted)).
The Election Code provides that poll watchers may be
present “at any public session or sessions of the county
                                                                 With the enactment of Act 77, processing and counting of
board of elections, and at any computation and canvassing
                                                                 mail-in and absentee ballots is now centralized in each
of returns of any primary or election and recount of
                                                                 county board of elections, with all mail-in and absentee
ballots or recanvass of voting machines under” the Code.
                                                                 ballots in such county held and counted at the county
25 P.S. § 2650. Additionally, one poll watcher for each
                                                                 board of elections (or such other site as the county board
candidate, political party, or political body may “be
                                                                 may choose) without regard to which election district
present in the polling place ... from the time that the
                                                                 those ballots originated from. 25 P.S. § 3146.8(a) (eff.
election officers meet prior to the opening of the polls ...
                                                                 Mar. 27, 2020); [ECF 549-2, ¶ 81].
until the time that the counting of votes is complete and
the district register and voting check list is locked and
                                                                 Under Act 12, counties are permitted to “pre-canvass”
sealed.” 25 P.S. § 2687(b).
                                                                 mail-in or absentee ballots received before Election Day
                                                                 beginning at 7:00 a m. on Election Day. 25 P.S. §
*24 During this time, poll watchers may raise objections
                                                                 3146.8(g)(1.1). Counties are further permitted to
to “challenge any person making application to vote.” Id.
                                                                 “canvass” ballots received after that time beginning “no
Poll watchers also may raise challenges regarding the
                                                                 earlier than the close of the polls on the day of the
voters’ identity, continued residence in the election
                                                                 election and no later than the third day following the
district, or registration status. 25 P.S. § 3050(d).
                                                                 election.” Id. § 3146.8(g)(2).
Although Pennsylvania has historically allowed absentee
                                                                 The Election Code permits “[o]ne authorized
ballots to be returned by U.S. Postal Service or by
                                                                 representative of each candidate” and “one representative
in-person delivery to a county board of elections office,

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       23
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 31 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



from each political party” to “remain in the room in which       must meet certain criteria. [ECF 504-20, ¶ 9]. That is, a
the absentee ballots and mail-in ballots are                     poll watcher needs to be “willing to accept token
pre-canvassed.” 25 P.S. § 3146.8(g)(1.1). Similarly,             remuneration, which is capped at $120 under
during canvassing, the Election Code permits “[o]ne              Pennsylvania state law” and must be able to take off work
authorized representative of each candidate” and “one            or otherwise make arrangements to be at the polling place
representative from each political party” to “remain in the      during its open hours on Election Day, which can mean
room in which the absentee ballots and mail-in ballots are       working more than 14 hours in a single day. [Id.].
canvassed.” 25 P.S. § 3146.8(g)(2).
                                                                 The Pennsylvania Director for Election Day Operations
*25 The Election Code provisions pertaining to the               for the Trump Campaign, James J. Fitzpatrick, stated that
“pre-canvass” and “canvass” do not make any separate             the Trump Campaign wants to recruit poll watchers for
reference to poll watchers, instead referring only to the        every county in Pennsylvania. [ECF 504-2, ¶ 30]. To that
“authorized representatives” of parties and candidates.          end, the RNC and the Trump Campaign have initiated
See 25 P.S. § 3146.8.                                            poll-watcher recruitment efforts for the general election
                                                                 by using a website called DefendYourBallot.com. [ECF
On October 6, 2020, Secretary Boockvar issued guidance           528-14, 265:2-15, 326:14-329-7]. That website permits
concerning poll watchers and authorized representatives.         qualified electors to volunteer to be a poll watcher. [Id.].
[ECF 571-1]. The guidance states that poll watchers              In addition, Plaintiffs have called qualified individuals to
“have no legal right to observe or be present at ... ballot      volunteer to be poll watchers, and worked with county
return sites,” such as drop-box locations. [ECF 571-1, Ex.       chairs and conservative activists to identify potential poll
E, p. 5]. The guidance also states that while a candidate’s      watchers. [Id.].
authorized representative may be present when mail-in
ballots are opened (including during pre-canvass and             Despite these efforts, the Trump Campaign claims it “is
canvass), the representative cannot challenge those              concerned that due to the residency restriction, it will not
ballots. [Id. at Ex. E, p. 4].                                   have enough poll watchers in certain counties.” [ECF
                                                                 504-2, ¶ 25]. Mr. Fitzpatrick, however, could not identify
On October 9, 2020, in a separate lawsuit brought by the         a specific county where the Trump Campaign has been
Trump Campaign in the Philadelphia County Court of               unable to obtain full coverage of poll watchers or any
Common Pleas, the state court there confirmed Secretary          county where they have tried and failed to recruit poll
Boockvar’s guidance. Specifically, the state court held          watchers for the General Election. [ECF 528-14,
that satellite ballot-collection locations, such as drop-box     261:21-262:3, 263:8-19, 265:2-266:3].
locations, are not “polling places,” and therefore poll
watchers are not authorized to be present in those places.       *26 In his declaration, Representative Reschenthaler
[ECF 573-1, p. 12 (“It is clear from a reading of the above      shared Mr. Fitzpatrick’s concern, stating that he does not
sections [of the Election Code] that the satellite offices       believe that he will “be able to recruit enough volunteers
where these activities, and only these activities, occur are     from Greene County to watch the necessary polls in
true ‘offices of the Board of Elections’ and are not polling     Greene County.” [ECF 504-6, ¶ 12]. But Representative
places, nor public sessions of the Board of Elections, at        Reschenthaler did not provide any information regarding
which watchers have a right to be present under the              his efforts to recruit poll watchers to date, or what he
Election Code.”) ]. Immediately after issuance of this           plans to do in the future to attempt to address his concern.
decision, the Trump Campaign filed a notice of appeal,           See generally [id.].
indicating its intention to appeal the decision to the
Commonwealth Court of Pennsylvania. Having just been             Representative Kelly stated in his declaration that he was
noticed, that appeal remains in its infancy as of the date of    “likely to have difficulty getting enough poll watchers
this Opinion.                                                    from within Erie County to watch all polls within that
                                                                 county on election day.” [ECF 504-5, ¶ 16].
                                                                 Representative Kelly never detailed his efforts (e.g., the
                                                                 outreach he tried, prospective candidates he
                                                                 unsuccessfully recruited, and the like), and he never
                                                                 explained why those efforts aren’t likely to succeed in the
                                                                 future. See generally [id.].
3. Plaintiffs’ efforts to recruit poll watchers for the
upcoming general election.                                       In his declaration, Representative Thompson only stated
                                                                 that based on his experience, “parties and campaigns
In order to become a certified poll watcher, a candidate

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      24
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 32 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



cannot always find enough volunteers to serve as poll            549-2, p. 22, ¶ 77]. “By restricting poll watchers’ service
watchers in each precinct.” [ECF 504-4, ¶ 20].                   to the counties in which they actually reside, the law
                                                                 ensures that poll watchers should have some degree of
According to statistics collected and disseminated by the        familiarity with the voters they are observing in a given
Pennsylvania Department of State, there is a gap between         election district.” [Id. at p. 22, ¶ 78].
the number of voters registered as Democrats and
Republicans in some Pennsylvania counties. [ECF                  *27 In a similar vein, Intervenors’ expert, Dr. Barreto, in
504-34]. Plaintiffs’ expert, Professor Lockerbie, believes       his report, states that, voters are more likely to be
this puts the party with less than a majority of voters in       comfortable with poll watchers that “they know” and are
that county at a disadvantage in recruiting poll watchers.       “familiar with ... from their community.” [ECF 524-1, p.
[ECF 504-20, ¶ 15]. However, despite this disadvantage,          14, ¶ 40]. That’s because when poll watchers come from
Professor Lockerbie states that “the Democratic and              the community, “there is increased trust in government,
Republican parties might be able to meet the relevant            faith in elections, and voter turnout[.]” [Id.].
criteria and recruit a sufficient population of qualified poll
watchers who meet the residency requirement[ ].” [Id. at ¶       At his deposition, Representative Kelly agreed with this
16].                                                             idea: “Yeah, I think – again, depending how the districts
                                                                 are established, I think people are probably even more
Additionally, Professor Lockerbie finds the gap in               comfortable with people that they – that they know and
registered voters in various counties to be especially           they recognize from their area.” [ECF 524-23,
problematic for minor political parties. [Id. at ¶ 16]. As       111:21-25].
just one example, according to Professor Lockerbie, even
if one were to assume that all third-party voters were
members of the same minor party, then in Philadelphia
County it would require “every 7th registrant” to be a poll      LEGAL STANDARD
watcher in order for the third party to have a poll watcher      Summary judgment is appropriate “if the movant shows
observing each precinct.” [Id.].                                 that there is no genuine dispute as to any material fact and
                                                                 the movant is entitled to judgment as a matter of law.”
Professor Lockerbie believes that disruptions to public          Fed. R. Civ. P. 56(a). At summary judgment, the Court
life caused by the COVID-19 pandemic “magnified” the             must ask whether the evidence presents “a sufficient
difficulties in securing sufficient poll watchers. [Id. at ¶     disagreement to require submission to the jury or whether
10].                                                             it is so one-sided that one party must prevail as a matter of
                                                                 law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
Nothing in the Election Code limits parties from                 251-52, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). In
recruiting only registered voters from their own party.          making that determination, the Court must “consider all
[ECF 528-14, 267:23-268:1]. For example, the Trump               evidence in the light most favorable to the party opposing
Campaign utilized at least two Democrats among the poll          the motion.” A.W. v. Jersey City Pub. Schs., 486 F.3d 791,
watchers it registered in the primary. [ECF 528-15,              794 (3d Cir. 2007).
P001648].
                                                                 The summary-judgment stage “is essentially ‘put up or
                                                                 shut up’ time for the non-moving party,” which “must
                                                                 rebut the motion with facts in the record and cannot rest
                                                                 solely on assertions made in the pleadings, legal
                                                                 memoranda, or oral argument.” Berckeley Inv. Grp. Ltd.
                                                                 v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006). If the
4. Rationale for the county-residency requirement.               non-moving party “fails to make a showing sufficient to
                                                                 establish the existence of an element essential to that
Defendants have advanced several reasons to explain the
                                                                 party’s case, and on which that party will bear the burden
rationale behind county-residency requirement for poll
                                                                 at trial,” summary judgment is warranted. Celotex Corp.
watchers.
                                                                 v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 91 L.Ed.2d
                                                                 265 (1986).
Secretary Boockvar has submitted a declaration, in which
she has set forth the reasons for and interests supporting
                                                                 “The rule is no different where there are cross-motions for
the county-residency requirement. Secretary Boockvar
                                                                 summary judgment.” Lawrence v. City of Philadelphia,
states that the residency requirement “aligns with
                                                                 527 F.3d 299, 310 (3d Cir. 2008). The parties’ filing of
Pennsylvania’s county-based election scheme[.]” [ECF

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       25
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 33 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



cross-motions “does not constitute an agreement that if          otherwise necessary parties, and (3) Plaintiffs lack
one is rejected the other is necessarily justified[.]” Id. But   standing. The Court addresses each argument, in turn.
the Court may “resolve cross-motions for summary
judgment concurrently.” Hawkins v. Switchback MX,
LLC, 339 F. Supp. 3d 543, 547 (W.D. Pa. 2018). When
doing so, the Court views the evidence “in the light most
favorable to the non-moving party with respect to each
motion.” Id.                                                        A. Plaintiffs’ claims are ripe and not moot.
                                                                 Several Defendants have argued that Plaintiffs’ claims in
                                                                 the Second Amended Complaint are not ripe and are
                                                                 moot. The Court disagrees.
DISCUSSION & ANALYSIS
Plaintiffs, Defendants, and Intervenors all cross-move for
summary judgment on all three of Plaintiffs’ remaining
claims, which the Court refers to, in the short-hand, as (1)
the drop-box claim, (2) the signature-comparison claim,
and (3) the poll-watching claim. The common                      1. Plaintiffs’ claims are ripe.
constitutional theory behind each of these claims is vote
dilution. Absent the security measures that Plaintiffs seek,     The ripeness doctrine seeks to “prevent the courts,
they fear that others will commit voter fraud, which will,       through the avoidance of premature adjudication, from
in turn, dilute their lawfully cast votes. They assert that      entangling themselves in abstract disagreements.” Artway
this violates the federal and Pennsylvania constitutions.        v. Attorney Gen. of N.J., 81 F.3d 1235, 1246-47 (3d Cir.
                                                                 1996) (cleaned up). The ripeness inquiry involves various
The Court will address only the federal-constitutional           considerations including whether there is a “sufficiently
claims. For the reasons that follow, the Court finds that        adversarial posture,” the facts are “sufficiently
Plaintiffs     lack     standing      to      bring     their    developed,” and a party is “genuinely aggrieved.”
federal-constitutional claims because Plaintiffs’ injury of      Peachlum v. City of York, 333 F.3d 429, 433-34 (3d Cir.
vote dilution is not “concrete” for Article III purposes.        2003). Ripeness requires the case to “have taken on fixed
                                                                 and final shape so that a court can see what legal issues it
But even assuming Plaintiffs had standing, the Court also        is deciding, what effect its decision will have on the
concludes that Defendants’ regulations, conduct, and             adversaries, and some useful purpose to be achieved in
election guidance here do not infringe on any right to           deciding them.” Wyatt, Virgin Islands, Inc. v. Gov’t of the
vote, and if they do, the burden is slight and outweighed        Virgin Islands, 385 F.3d 801, 806 (3d Cir. 2004) (quoting
by the Commonwealth’s interests—interests inherent in            Pub. Serv. Comm’n of Utah v. Wycoff Co., 344 U.S. 237,
the Commonwealth’s other various procedures to police            244, 73 S.Ct. 236, 97 L.Ed. 291 (1952)). “A dispute is not
fraud, as well as its overall election scheme.                   ripe for judicial determination if it rests upon contingent
                                                                 future events that may not occur as anticipated, or indeed
*28 Finally, because the Court will be dismissing all            may not occur at all.” Id.
federal-constitutional claims, it will decline to exercise
supplemental      jurisdiction   over    any     of    the       Ultimately, “[r]ipeness involves weighing two factors: (1)
state-constitutional claims and will thus dismiss those          the hardship to the parties of withholding court
claims without prejudice.                                        consideration; and (2) the fitness of the issues for judicial
                                                                 review.” Artway, 81 F.3d at 1247. Unlike standing,
                                                                 ripeness is assessed at the time of the court’s decision
                                                                 (rather than the time the complaint was filed). See
                                                                 Blanchette v. Connecticut General Ins. Corp., 419 U.S.
                                                                 102, 139-40, 95 S.Ct. 335, 42 L.Ed.2d 320 (1974).
I. Defendants’ procedural and jurisdictional
challenges.
                                                                 The Court finds that Plaintiffs’ claims are ripe. Applying
At the outset, Defendants and Intervenors raise a number
                                                                 the two-factor test here, the Court first concludes that the
of jurisdictional, justiciability, and procedural arguments,
                                                                 parties would face significant hardship if the Court were
which they assert preclude review of the merits of
                                                                 to hold that the case was unripe (assuming it was
Plaintiffs’ claims. Specifically, they assert (1) the claims
                                                                 otherwise justiciable). The general election is less than
are not ripe and are moot, (2) there is a lack of evidence
                                                                 one month away, and Plaintiffs assert claims that could
against certain county boards, and those boards are not
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       26
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 34 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



significantly affect the implementation of Pennsylvania’s        Code to clarify several ambiguities. The Court, however,
electoral procedures. Further, if the Court were to find         concludes that Plaintiffs’ remaining claims are not moot.
that Plaintiffs’ claims were not ripe, Plaintiffs would be
burdened. This is because Plaintiffs would then have to          Mootness stems from the same principle as ripeness, but
either wait until after the election occurred—and thus           is stated in the inverse: courts “lack jurisdiction when ‘the
after the alleged harms occurred—or Plaintiffs would             issues presented are no longer ‘live’ or the parties lack a
have to bring suit on the very eve of the election, and thus     legally cognizable interest in the outcome.’ ” Merle v.
there would be insufficient time for the Court to address        U.S., 351 F.3d 92, 94 (3d Cir. 2003) (quoting Powell v.
the issues. This hardship makes judicial review at this          McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23
time appropriate. The first factor is met.                       L.Ed.2d 491 (1969)). Like ripeness and unlike standing,
                                                                 mootness is determined at the time of the court’s decision
*29 Some Defendants argue that because some of the               (rather than at the time the complaint is filed). See U.S.
Secretary’s guidance was issued after the 2020 primary           Parole Commission v. Geraghty, 445 U.S. 388, 397, 100
election, Plaintiffs’ claims that rely on such guidance are      S.Ct. 1202, 63 L.Ed.2d 479 (1980). When assessing
not ripe because the guidance has not been implemented           mootness, the Court may assume (for purposes of the
in an election yet. The Court disagrees. Both the                mootness analysis) that standing exists. Friends of the
allegations in the Second Amended Complaint, and the             Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S. 167, 180,
evidence presented on summary judgment, reveal that the          120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (citation omitted).
guidance issued after the primary election will apply to
the upcoming general election. This is sufficient to make        *30 Here, the Court finds that Plaintiffs’ claims are not
this a properly ripe controversy.6                               moot, as the claims Plaintiffs are proceeding with are
                                                                 “live.” First, Plaintiffs’ claims are based on guidance that
The second factor the Court must consider in determining         issued after the primary election and are to be applied in
ripeness is “the fitness of the issues for judicial review.”     the upcoming general election. As such, the harms alleged
Artway, 81 F.3d at 1247. “The principal consideration [for       are not solely dependent on the already-passed primary
this factor] is whether the record is factually adequate to      election. Second, Defendants, by and large, have made
enable the court to make the necessary legal                     clear that they intend to abide by guidance that Plaintiffs
determinations. The more that the question presented is          assert is unlawful or unconstitutional. Third, Plaintiffs
purely one of law, and the less that additional facts will       sufficiently show that certain Defendants intend to engage
aid the court in its inquiry, the more likely the issue is to    in the conduct (e.g., use unmanned drop-boxes) that
be ripe, and vice-versa.” Id. at 1249.                           Plaintiffs say infringes their constitutional rights. Thus,
                                                                 these issues are presently “live” and are not affected by
Under this framework, the Court concludes that the issues        the completion of the primary election.7 Plaintiffs’ claims
are fit for review. The parties have engaged in extensive        are not moot.
discovery, creating a developed factual record for the
Court to review. Further, as shown below, the Court finds
it can assess Plaintiffs’ claims based on the current factual
record and can adequately address the remaining legal
questions that predominate this lawsuit. As such, the
Court finds Plaintiffs’ claims fit for judicial review.
                                                                 3. All named Defendants are necessary parties to this
Thus, Plaintiffs’ claims are presently ripe.                     lawsuit.

                                                                 Many of the county boards of elections that are
                                                                 Defendants in this case argue that the claims against them
                                                                 should be dismissed because Plaintiffs did not specifically
                                                                 allege or prove sufficient violative facts against them.
                                                                 Plaintiffs argue in response that all county boards have
2. Plaintiffs’ claims are not moot.                              been joined because they are necessary parties, and the
                                                                 Court cannot afford relief without their presence in this
Some Defendants also assert that Plaintiffs’ claims are          case. The Court agrees with Plaintiffs, and declines to
moot because Plaintiffs reference allegations of harm that       dismiss the county boards from the case. They are
occurred during the primary election, and since then,            necessary parties.
Secretary Boockvar has issued new guidance and the
Pennsylvania Supreme Court has interpreted the Election          Federal Rule of Civil Procedure 19(a) states that a party is

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       27
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 35 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



a necessary party that must be joined in the lawsuit if, “in     all county boards in this case.
that [party’s] absence, the court cannot accord complete
relief among existing parties.” Fed. R. Civ. P.                  Thus, because the county boards are necessary parties, the
19(a)(1)(A).                                                     Court cannot dismiss them.

Here, if the county boards were not named defendants in
this case, the Court would not be able to provide Plaintiffs
complete relief should Plaintiffs prove their case. That’s
because the Court could not enjoin the county boards if
they were not parties. See Fed. R. Civ. P. 65(d)(2).8 This
is important because each individual county board of             4. Plaintiffs lack Article III standing to raise their
elections manages the electoral process within its county        claims of vote dilution because they cannot establish a
lines. As one court previously summarized, “Election             “concrete” injury-in-fact.
procedures and processes are managed by each of the
                                                                 While Plaintiffs can clear the foregoing procedural
Commonwealth’s sixty-seven counties. Each county has a
                                                                 hurdles, they cannot clear the final one—Article III
board of elections, which oversees the conduct of all
                                                                 standing.
elections within the county.” Cortés, 218 F. Supp. 3d at
403 (citing 25 P.S. § 2641(a)). “The county board of
                                                                 Federal courts must determine that they have jurisdiction
elections selects, fixes and at times alters the polling
                                                                 before proceeding to the merits of any claim. Steel Co. v.
locations of new election districts. Individual counties are
                                                                 Citizens for Better Env’t, 523 U.S. 83, 94-95, 118 S.Ct.
also tasked with the preservation of all ballots cast in that
                                                                 1003, 140 L.Ed.2d 210 (1998). Article III of the
county, and have the authority to investigate fraud and
                                                                 Constitution limits the jurisdiction of federal courts to
report irregularities or any other issues to the district
                                                                 “Cases” and “Controversies.” One component of the
attorney[.]” Id. (citing 25 P.S. §§ 2726, 2649, and 2642).
                                                                 case-or-controversy requirement is standing, which
The county boards of elections may also make rules and
                                                                 requires a plaintiff to demonstrate the now-familiar
regulations “as they may deem necessary for the guidance
                                                                 elements of (1) injury in fact, (2) causation, and (3)
of voting machine custodians, elections officers and
                                                                 redressability. See Lujan v. Defenders of Wildlife, 504
electors.” 25 P.S. § 2642(f).
                                                                 U.S. 555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351
                                                                 (1992).
*31 Indeed, Defendants’ own arguments suggest that they
must be joined in this case. As just one example, a
                                                                 Standing is particularly important in the context of
handful of counties assert in their summary-judgment
                                                                 election-law cases, including a case like this one, that
brief that the “[Election] Code permits Boards to exercise
                                                                 challenge the laws, regulations, and guidance issued by
discretion in certain areas when administering elections,
                                                                 elected and appointed state officials through the
to administer the election in a manner that is both
                                                                 democratic processes. As the Supreme Court has
legally-compliant and meets the unique needs of each
                                                                 explained, the standing “doctrine developed in our case
County’s citizens.” [ECF 518, p. 6]. Thus, because of
                                                                 law to ensure that federal courts do not exceed their
each county’s discretionary authority, if county boards
                                                                 authority as it has been traditionally understood.” Spokeo,
engage in unconstitutional conduct, the Court would not
                                                                 Inc. v. Robins, ––– U.S. ––––, 136 S. Ct. 1540, 1547, 194
be able to remedy the violation by enjoining only
                                                                 L.Ed.2d 635 (2016) (cleaned up). The doctrine “limits the
Secretary Boockvar.9
                                                                 category of litigants empowered to maintain a lawsuit in
                                                                 federal court to seek redress for a legal wrong.” Id. In this
To grant Plaintiffs relief, if warranted, the Court would
                                                                 way, “Article III standing serves to prevent the judicial
need to enter an order affecting all county boards of
                                                                 process from being used to usurp the powers of the
elections—which the Court could not do if some county
                                                                 political branches.” Id. Nowhere is that concern more
boards were not joined in this case. Otherwise, the Court
                                                                 acute than in a case that challenges a state’s exercise of its
could only enjoin violative conduct in some counties but
                                                                 core constitutional authority to regulate the most deeply
not others. As a result, inconsistent rules and procedures
                                                                 political arena of all—elections.
would be in effect throughout the Commonwealth. While
some counties can pledge to follow orders issued by this
                                                                 *32 Here, Defendants and Intervenors claim that Plaintiffs
Court, the judicial system cannot rely on pledges and
                                                                 lack standing, largely arguing that Plaintiffs’ injury is too
promises, regardless of the county boards’ good intent.
                                                                 speculative. [ECF 547, pp. 43-50]. The Court agrees and
The only way to ensure that any illegal or unconstitutional
                                                                 finds that Plaintiffs lack Article III standing for this
conduct is uniformly remedied, permanently, is to include
                                                                 reason.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       28
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 36 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



                                                                 view, dilute Plaintiffs’ lawfully cast votes, resulting in a
Initially, to frame the standing inquiry, understanding the      constitutional violation.
specific claims at issue is important. As discussed above,
there are essentially three claims remaining in this case:       The problem with this theory of harm is that this fraud
(1) a challenge to Secretary Boockvar’s guidance that            hasn’t yet occurred, and there is insufficient evidence that
does not require all drop boxes to have manned security          the harm is “certainly impending.”
personnel; (2) a challenge to Secretary Boockvar’s
guidance that counties should not perform a signature            To be clear, Plaintiffs need not establish actual fraud at
comparison for mail-in ballots; and (3) a challenge to           this stage; but they must establish that fraud is “certainly
Pennsylvania’s       county-residency      restriction     for   impending,” and not just a “possible future injury.” See
poll-watchers. See [ECF 509, pp. 4-5]. The theory behind         Clapper, 568 U.S. at 409, 133 S.Ct. 1138 (“Thus, we have
all of these claims and the asserted injury is one of vote       repeatedly reiterated that threatened injury must be
dilution due to the heightened risk of fraud; that is,           certainly impending to constitute injury in fact, and that
without the above measures in place, there is an imminent        allegations of possible future injury are not sufficient.”)
risk of voter fraud (primarily by mail-in voters); and if        (cleaned up).
that fraud occurs, it will dilute the votes of many of
Plaintiffs, who intend to vote in person in the upcoming         *33 This case is well past the pleading stage. Extensive
election. [ECF 551, p. 12 (“As qualified electors who will       fact and expert discovery are complete. [ECF 462].
be voting in the November election, Plaintiffs will suffer       Nearly 300 exhibits have been submitted on
an injury through their non-equal treatment and/or the           cross-motions for summary judgment (including 68 by
dilution or debasement of their legitimately case votes by       Plaintiffs alone). Plaintiffs bear the burden of proof on
absentee and mail-in votes that have not been properly           this issue, and unlike on a motion to dismiss, on summary
verified by matching the voters’ signatures on their             judgment, they must come forward with proof of injury,
applications and ballots to the permanent voter                  taken as true, that will prove standing, including a
registration record and/or that have been improperly             concrete injury-in-fact. See Lujan, 504 U.S. at 561, 112
delivered by others to drop boxes or other mobile                S.Ct. 2130 (1992) (“At the pleading stage, general factual
collection sites in manners that are different[ ] from those     allegations of injury resulting from the defendant’s
offered or being used in their counties of residence.”) ].       conduct may suffice ... In response to a summary
                                                                 judgment motion, however, the plaintiff can no longer rest
Turning to the familiar elements of Article III standing,        on such mere allegations, but must set forth by affidavit
the first and, in the Supreme Court’s estimation,                or other evidence specific facts ... which for purposes of
“foremost” element—injury-in-fact—is dispositive. See            the summary judgment motion will be taken to be true.”)
Gill v. Whitford, ––– U.S. ––––, 138 S. Ct. 1916, 1929,          (cleaned up).
201 L.Ed.2d 313 (2018). Specifically, the Court finds that
Plaintiffs’ theory of vote dilution, based on the evidence       Based on the evidence presented by Plaintiffs, accepted as
presented, is insufficient to establish standing because         true, Plaintiffs have only proven the “possibility of future
Plaintiffs’ injury-in-fact is not sufficiently “concrete.”       injury” based on a series of speculative events—which
                                                                 falls short of the requirement to establish a concrete
With respect to injury-in-fact, the Supreme Court has            injury. For example, Plaintiffs’ expert, Mr. Riddlemoser,
made clear that an injury must be “concrete” and                 opines that the use of “unstaffed or unmanned” drop
“particularized.” See Spokeo, 136 S. Ct. at 1548.                boxes merely “increases the possibility for voter fraud
Defendants argue that the claimed injury of vote dilution        (and vote destruction)[.]” [ECF 504-19, p. 20 (emphasis
caused by possible voter fraud here is too speculative to        added) ]. That’s because, according to him (and Plaintiffs’
be concrete. The Court agrees.                                   other witnesses), theoretical bad actors might
                                                                 intentionally “target” a drop box as the “easiest
To establish a “concrete” injury, Plaintiffs rely on a chain     opportunity for voter fraud” or with the malicious “intent
of theoretical events. They first argue that Defendants’         to destroy as many votes ... as possible.” [Id. at pp. 16-18;
lack of election safeguards (poll watchers, drop-box             see also ECF 504-2, ¶ 12 (declaring that drop boxes “may
guards, and signature-comparison procedures) creates a           serve as a target for bad actors that may wish to tamper
risk of voter fraud or illegal voting. See [ECF 461, ¶¶          with lawfully case ballots before such ballots are
230-31, 240, 256]. That risk, they say, will lead to             counted”) (emphasis added) ]. But there’s no way of
potential fraudsters committing voter fraud or ballot            knowing whether these independent actors will ever
destruction. [Id.]. And if that happens, each vote cast in       surface, and if they do, whether they will act as Mr.
contravention of the Election Code will, in Plaintiffs’          Riddlemoser and Plaintiffs predict.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       29
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 37 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



                                                                 are required to be set aside. The only exceptions are
Similarly, Mr. Riddlemoser concludes that, at most, not          voters with a disability, who have designated in writing an
conducting signature analysis for mail-in and absentee           agent to deliver their ballot for them.”) ]. It may also be
ballots “open[s] the door to the potential for massive           less likely to occur in light of the Secretary’s other
fraud through a mechanism already susceptible to voter           guidance, which recommends that county boards place
fraud.” [ECF 504-19, p. 20].                                     signs near drop boxes, warning voters that third-party
                                                                 delivery is prohibited.
This increased susceptibility to fraud and ballot
destruction is the impetus for Plaintiffs, in their various      It is difficult—and ultimately speculative—to predict
capacities, to express their concerns that vote dilution         future injury from evidence of past injury. This is why the
might occur and disrupt their right to a “free and fair          Supreme Court has recognized that “[p]ast exposure to
election.” See, e.g., [504-3, ¶ 6; 504-4, ¶ 7; ECF 504-6, ¶¶     illegal conduct does not in itself show a present case or
6-8; ECF 504-7, ¶¶ 5-9]. But these concerns, as outlined         controversy regarding injunctive relief if unaccompanied
above, are based solely on a chain of unknown events that        by any continuing, present adverse effects.” Lujan, 504
may never come to pass.                                          U.S. at 564, 112 S.Ct. 2130 (cleaned up).

In addition to Plaintiffs’ expert report, Plaintiffs’ evidence   In fact, based on Plaintiffs’ theory of harm in this case, it
consists of instances of voter fraud in the past, including      is almost impossible for them to present anything other
an article in the N.Y. Post purporting to detail the             than speculative evidence of injury. That is, they would
strategies of an anonymous fraudster, as well as pointing        have to establish evidence of a certainly impending illegal
to certain prior cases of voter fraud and election               practice that is likely to be prevented by the precautions
irregularities (e.g., Philadelphia inadvertently allowing 40     they seek. All of this sounds in “possible future injury,”
people to vote twice in the 2020 primary election; some          not “certainly impending” injury. In that way, this case is
counties counting ballots that did not have a completed          very much like the Supreme Court’s decision in Clapper.
declaration in the 2020 primary election). [ECF 461, ¶¶
63-82; ECF 504-19, p. 3 & Ex. D]. Initially, with one            In Clapper, plaintiffs-respondents were attorneys, other
exception noted directly below, none of this evidence is         advocates, and media groups who communicated with
tied to individuals using drop boxes, submitting forged          clients overseas whom they feared would be subject to
mail-in ballots, or being unable to poll watch in another        government surveillance under a FISA statute. 568 U.S. at
county—and thus it is unclear how this can serve as              406, 133 S.Ct. 1138. The plaintiffs there alleged that the
evidence of a concrete harm in the upcoming election as          FISA statute at issue created a risk of possible
to the specific claims in this case.                             government surveillance, which prevented them from
                                                                 communicating in confidence with their clients and
*34 Perhaps the best evidence Plaintiffs present are the         compelled them to travel overseas instead and incur
several photographs and video stills, which are depicted         additional costs. Id. at 406-07, 133 S.Ct. 1138. Based on
above, and which are of individuals who appear to be             these asserted injures, the plaintiffs filed suit, seeking to
delivering more than one ballot to a drop box during the         invalidate provisions of FISA. Id. at 407, 133 S.Ct. 1138.
primary election. It is undisputed that during the primary
election, some county boards believed it be appropriate to       The Supreme Court held that plaintiffs there lacked
allow voters to deliver ballots on behalf of third parties.      standing because their risk of harm was not
[ECF 504-9, 92:4-10; ECF 504-10, 60:3-61:10; ECF                 concrete—rather, it was attenuated and based on a series
504-49].                                                         of speculative events that may or may not ever occur. Id.
                                                                 at 410, 133 S.Ct. 1138 (finding that “respondents’
But this evidence of past injury is also speculative.            argument rests on their highly speculative fear that: (1)
Initially, the evidence is scant. But even assuming the          the Government will decide to target the communications
evidence were more substantial, it would still be                of non-U.S. persons with whom they communicate; (2) in
speculative to find that third-party ballot delivery will also   doing so, the Government will choose to invoke its
occur in the general election. It may; it may not. Indeed, it    authority under § 1881a rather than utilizing another
may be less likely to occur now that the Secretary issued        method of surveillance; (3) the Article III judges who
her September 28, 2020, guidance, which made clear to            serve on the Foreign Intelligence Surveillance Court will
all county boards that for the general election, third-party     conclude that the Government’s proposed surveillance
ballot delivery is prohibited. [ECF 504-25 (“Third-person        procedures satisfy § 1881a’s many safeguards and are
delivery of absentee or mail-in ballots is not permitted,        consistent with the Fourth Amendment; (4) the
and any ballots delivered by someone other than the voter        Government will succeed in intercepting the

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       30
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 38 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



communications of respondents’ contacts; and (5)                 mail and the potential disenfranchisement of Republican
respondents will be parties to the particular                    voters, who prefer to vote in person in the upcoming
communications that the Government intercepts).                  General Election.”) ]. This too is a speculative,
                                                                 non-concrete injury. There is nothing in the record to
*35 In the end, the Court found that it would not “endorse       establish that potential voter fraud and dilution will
standing theories that rest on speculation about the             impact Republicans more than Democrats.
decisions of independent actors.” Id. at 414, 133 S.Ct.
1138.                                                            *36 To be sure, the information that Plaintiffs present
                                                                 shows that more Democrats are likely to use mail-in
Like Clapper, here, Plaintiffs’ theory of harm rests on          ballots. [ECF 551, p. 31 (“[I]n Pennsylvania, of the 1.9
speculation about the decisions of independent actors. For       million absentee or mail-in ballots that have been
drop boxes, that speculation includes that unknown               requested for the November 3, 2020 General Election,
individuals will utilize drop boxes to commit fraud or           ‘nearly 1.5 million Democrats have requested a mail-in
other illegal activity; for signature comparison, that           ballot—nearly three times the requests from
fraudsters will submit forged ballots by mail; for poll          Republicans.’ ”) (quoting L. Broadwater, “Both Parties
watchers, that illegal votes will not be sufficiently            Fret as More Democrats Request Mail Ballots in Key
challenged; and for all these claims, that other security        States,” New York Times (Sept. 30, 2020), available at
measures in place to monitor drop boxes, to verify ballot        https://www.nytimes.com/2020/09/30/us/mail-voting-dem
information, and to challenge ballots will not work.             ocrats-republicans-turnout html) ]. But it doesn’t
                                                                 necessarily follow that more Democrats will commit voter
All of this may occur and may result in some of Plaintiffs’      fraud, such as through the destruction of drop boxes or
votes being diluted; but the question is whether these           third-party ballot harvesting, and thus more Republicans’
events are “certainly impending.” The evidence outlined          votes will be diluted.
above and presented by Plaintiffs simply fails to meet that
standard.                                                        In fact, as Plaintiffs’ expert, Mr. Riddlemoser, explains,
                                                                 fraudsters from either party could target drop boxes in
This is not to say that claims of vote dilution or voter         specific areas in order to destroy ballots, depending on
fraud never give rise to a concrete injury. A plaintiff can      who may be the predominant party in the area. [ECF
have standing to bring a vote-dilution claim—typically, in       504-19, at pp. 17-18 (“In short, nothing would prevent
a malapportionment case—by putting forth statistical             someone from intentionally targeting a drop box in a
evidence and computer simulations of dilution and                predominantly Republican or predominantly Democratic
establishing that he or she is in a packed or cracked            area with an intent to destroy as many votes for that
district. See Gill, 138 S. Ct. at 1936 (Kagan, J.,               political party or that party’s candidate(s) as possible.”) ].
concurring). And a plaintiff can have standing to bring a        Indeed, the more important fact for this theory of harm is
voter-fraud claim, but the proof of injury there is evidence     not the party of the voter, but the party of the
of actual fraud in the election and thus the suit will be        fraudster—and, on this, Plaintiffs present no evidence that
brought after the election has occurred. See, e.g., Marks v.     one party over the other is likely to commit voter fraud.
Stinson, 19 F.3d 873 (3d Cir. 1994). But, at least based on
the evidence presented here, a claim of vote dilution            Second, Plaintiffs also argue that the RNC, the
brought in advance of an election on the theory of the risk      Congressional Plaintiffs, and the Trump Campaign have
of potential fraud fails to establish the requisite concrete     organizational standing because they “have and will
injury for purposes of Article III standing.                     continue to devote their time and resources to ensure that
                                                                 their Pennsylvania supporters, who might otherwise be
Plaintiffs advance three other theories of harm here, in         discouraged by the Secretary’s guidance memos favoring
order to establish standing—none of which establish a            mail-in and absentee voting and Defendants’
concrete injury-in-fact.                                         implementation thereof, get out to the polls and vote on
                                                                 Election Day.” [ECF 551, p. 19]. This is a similar
First, Plaintiffs assert that since some of them are             argument raised by the plaintiffs in Clapper, and rejected
Republican candidates and that Republicans are more              there by the Supreme Court. Because Plaintiffs’ harm is
likely to vote in person and Democrats more likely to vote       not “certainly impending,” as discussed above, spending
by mail, that their injury here is a competitive                 money in response to that speculative harm cannot
disadvantage in the electoral process. [ECF 551, pp.             establish a concrete injury. Clapper, 568 U.S. at 416, 133
16-18 (“The challenged guidance will further harm the            S.Ct. 1138 (“Respondents’ contention that they have
RNC through the institutional prioritization of voting by        standing because they incurred certain costs as a

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       31
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 39 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



reasonable reaction to a risk of harm is                         In sum, Plaintiffs here, based on the evidence presented,
unavailing—because the harm respondents seek to avoid            lack Article III standing to assert their claims. Because
is not certainly impending. In other words, respondents          they lack standing, the Court will enter judgment in
cannot manufacture standing merely by inflicting harm on         Defendants’ favor and dismiss all claims.10 However,
themselves based on their fears of hypothetical future           because of the novelty of Plaintiffs’ claims and theories, a
harm that is not certainly impending.”); see also Donald         potential appeal in this case, and the short time before the
J. Trump for President, Inc. v. Cegavske, ––– F. Supp. 3d        general election, out of an abundance of caution, the
––––, ––––, 2020 WL 5626974, at *5 (D. Nev. Sept. 18,            Court will, in the alternative, proceed to examine the
2020)     (“Outside     of   stating   ‘confusion’   and         claims on the merits.
‘discouragement’ in a conclusory manner, plaintiffs make
no indication of how AB 4 will discourage their member
voters from voting. If plaintiffs did not expend any
resources on educating their voters on AB4, their voters
would proceed to vote in-person as they overwhelmingly
have in prior elections.”).                                      II. Defendants and Intervenors are entitled to
                                                                 summary judgment on Plaintiffs’ claim that drop
Third, with respect to the poll-watching claim, Plaintiffs       boxes violate the U.S. Constitution.
argue that at least one of the Plaintiffs, Ms. Patterson, is a   Plaintiffs’ drop-box claim has materially changed since
prospective poll watcher who is being denied the right to        the Pennsylvania Supreme Court’s decision authorizing
poll watch based on the county-residency restriction, and        the use of drop boxes. Plaintiffs now allege that drop
thus she meets the Article III requirements. [ECF 551, p.        boxes effectively allow third parties to return the ballots
34 (citing ECF 551-3, ¶¶ 9-10) ]. However, Ms. Patterson         of voters other than themselves because, they say, no one
cannot establish standing because, by Plaintiffs’ own            is there to stop them. Absent an in-person guard or poll
concession, the theory of harm in this case is not the           worker to monitor the drop boxes and prevent the return
denial of the right to poll watch, but instead dilution of       of ballots cast in a manner contrary to what the Election
votes from fraud caused from the failure to have sufficient      Code permits, Plaintiffs assert that they face an
poll watchers. [ECF 509, p. 67 (“But, the core of the            unacceptable risk of vote dilution, which burdens their
as-applied challenge here is not that the Plaintiffs cannot      right to vote. Plaintiffs also argue that the “uneven” use of
staff a particular polling place, it is that a candidate and     drop boxes in Pennsylvania, by some counties but not
his or her party is presented with the Hobson’s choice of        others, violates equal protection by subjecting voters in
selecting limited polling places to observe due to the           different counties to different amounts of dilutive risk,
residency requirement and accept that unobserved polling         and perhaps by diluting lawful votes cast by individuals
places must exist due to the inability to recruit a sufficient   who failed to comply with the Election Code.
force of poll watchers due to the necessity that candidates
be county residents.”) ].                                        The evidence relevant to these claims is undisputed. See
                                                                 [ECF 509, p. 45 (“After the completion of extensive
*37 And the remedy sought here is much broader than              discovery, including numerous depositions and responses
simply allowing Ms. Patterson to poll watch in a certain         to discovery requests, no genuine dispute of material fact
county, but is tied to the broader harm of vote dilution         exists regarding Plaintiffs’ constitutional claims.”) ].
that Plaintiffs assert. [ECF 503-1, p. 3, ¶ 3 (“Plaintiffs       Viewed in the light most favorable to Plaintiffs, the Court
shall be permitted to have watchers present at all locations     could conclude from this evidence, and will assume for
where voters are registering to vote, applying for absentee      purposes of this decision, that (1) drop boxes allow for
or mail-in ballots, voting absentee or mail-in ballots,          greater risk of third-party ballot delivery in violation of
and/or returning or collecting absentee or mail-in ballots,      the Election Code than in-person polling locations or
including without limitation any satellite or early voting       manned drop boxes, and (2) that the use of drop boxes is
sites established by any county board of elections.”) ].         “uneven” across Pennsylvania due to its county-based
Standing is measured based on the theory of harm and the         election system—i.e., some counties are using
specific relief requested. See Gill, 138 S. Ct. at 1934 (“We     “unmanned” drop boxes with varying security measures,
caution, however, that ‘standing is not dispensed in             some are using “manned” drop boxes, some are using
gross’: A plaintiff’s remedy must be tailored to redress         dozens of drop boxes in a variety of locations, some are
the plaintiff’s particular injury.”). As with all of the         using one drop box in a county office building, and some
claims, the poll-watching claim rests on evidence of vote        are not using drop boxes at all. The question before the
dilution that does not rise to the level of a concrete harm.     Court is whether this state of affairs violates equal
                                                                 protection or due process.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       32
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 40 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



*38 The Court finds that it does not. The uneven use of           1996); Wesberry v. Sanders, 376 U.S. 1, 17, 84 S.Ct. 526,
drop boxes across counties does not produce dilution as           11 L.Ed.2d 481 (1964) (“Other rights, even the most
between voters in different counties, or between “lawful”         basic, are illusory if the right to vote is undermined.”).
and “unlawful” voters, and therefore does not present an          And its scope is broad enough to encompass not only the
equal-protection violation. But even if it did, the               right of each voter to cast a ballot, but also the right to
guidelines provided by Secretary Boockvar are rational,           have those votes “counted without dilution as compared
and weighing the relative burdens and benefits, the               to the votes of others.” Minn. Voters Alliance v. Ritchie,
Commonwealth’s interests here outweigh any burden on              720 F.3d 1029, 1031 (8th Cir. 2013) (cleaned up).
Plaintiffs’ right to vote.
                                                                  As a result, Plaintiffs are quite correct when they suggest
                                                                  that a state election procedure that burdens the right to
                                                                  vote, including by diluting the value of votes compared to
                                                                  others, must “comport with equal protection and all other
                                                                  constitutional requirements.” Cortés, 218 F. Supp. 3d at
  A. Pennsylvania’s “uneven” use of drop boxes does               407. That much, at least, is not in dispute.
  not violate federal equal-protection rights.
Plaintiffs’ primary claim concerns the uneven use of drop         At the same time, however, the Constitution “confers on
boxes across the Commonwealth, which they contend                 the states broad authority to regulate the conduct of
violates the Equal-Protection Clause of the 14th                  elections, including federal ones.” Griffin v. Roupas, 385
Amendment.                                                        F.3d 1128, 1130 (7th Cir. 2004) (citing U.S. Const. Art. I,
                                                                  § 4, cl. 1). This authority includes “broad powers to
The 14th Amendment’s Equal-Protection Clause                      determine the conditions under which the right of suffrage
commands that “no State shall ... deny to any person              may be exercised.” Shelby Cnty., Ala. v. Holder, 570 U.S.
within its jurisdiction the equal protection of laws.” U.S.       529, 543, 133 S.Ct. 2612, 186 L.Ed.2d 651 (2013)
Const. amend. XIV, § 1. This broad and simple promise is          (cleaned up). Indeed, “[c]ommon sense, as well as
“an essential part of the concept of a government of laws         constitutional law, compels the conclusion” that states
and not men.” Reynolds v. Sims, 377 U.S. 533, 568, 84             must be free to engage in “substantial regulation of
S.Ct. 1362, 12 L.Ed.2d 506 (1964).                                elections” if “some sort of order, rather than chaos, is to
                                                                  accompany the democratic processes.” Burdick v.
But while the Constitution demands equal protection, that         Takushi, 504 U.S. 428, 433, 112 S.Ct. 2059, 119 L.Ed.2d
does not mean all forms of differential treatment are             245 (1992) (cleaned up). And all “[e]lection laws will
forbidden. See Nordlinger v. Hahn, 505 U.S. 1, 10, 112            invariably impose some burden upon individual voters.”
S.Ct. 2326, 120 L.Ed.2d 1 (1992) (“Of course, most laws           Id.
differentiate in some fashion between classes of persons.
The Equal Protection Clause does not forbid                       *39 If the courts were “to subject every voting regulation
classifications.”). Instead, equal protection “simply keeps       to strict scrutiny and to require that the regulation be
governmental decisionmakers from treating differently             narrowly tailored to advance a compelling state interest,”
persons who are in all relevant respects alike.” Id.              it “would tie the hands of States seeking to assure that
(citation omitted). What’s more, “unless a classification         elections are operated equitably and efficiently.” Id. The
warrants some form of heightened review because it                “machinery of government would not work if it were not
jeopardizes exercise of a fundamental right or categorizes        allowed a little play in its joints.” Bain Peanut Co. of Tex.
on the basis of an inherently suspect characteristic, the         v. Pinson, 282 U.S. 499, 501, 51 S.Ct. 228, 75 L.Ed. 482
Equal Protection Clause requires only that the                    (1931). Thus, when faced with a constitutional challenge
classification rationally further a legitimate state interest.”   to a state election law, or to the actions of state officials
Id. (citations omitted).                                          responsible for regulating elections, a federal court must
                                                                  weigh these competing constitutional considerations and
Of course, the right of every citizen to vote is a                “make the ‘hard judgment’ that our adversary system
fundamental right. See Ill. State Bd. of Elections v.             demands.” Crawford v. Marion Cnty. Election Bd., 553
Socialist Workers Party, 440 U.S. 173, 184, 99 S.Ct. 983,         U.S. 181, 190, 128 S.Ct. 1610, 170 L.Ed.2d 574 (2008).
59 L.Ed.2d 230 (1979) (“[F]or reasons too self-evident to
warrant amplification here, we have often reiterated that         The Supreme Court has supplied lower courts guidance as
voting is of the most fundamental significance under our          to how to make these hard judgments, by “forg[ing]” the
constitutional structure.”) (citations omitted). Indeed, it is    “flexible standard” for assessing the constitutionality of
a foundational right “that helps to preserve all other            election regulations into “something resembling an
rights.” Werme v. Merrill, 84 F.3d 479, 483 (1st Cir.
                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       33
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 41 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



administrable rule.” Id. at 205, 128 S.Ct. 1610 (Scalia, J.      Libertarian Party v. Hobbs, 925 F.3d 1085, 1090 (9th Cir.
concurring) (citing Burdick, 504 U.S. at 434, 112 S.Ct.          2019); see also Fish v. Schwab, 957 F.3d 1105, 1124
2059).                                                           (10th Cir. 2020) (“We, and our sister circuits and
                                                                 commentators, have referred to this as a ‘sliding scale’
Under this standard, first articulated in Anderson v.            test.”); Libertarian Party of New Hampshire v. Gardner,
Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547         638 F.3d 6, 14 (1st Cir. 2011) (“We review all of the First
(1983) and then refined in Burdick, the fact “[t]hat a law       and Fourteenth Amendment claims under the sliding scale
or state action imposes some burden on the right to vote         approach announced by the Supreme Court in Anderson
does not make it subject to strict scrutiny.” Donatelli v.       ... and Burdick[.]”); Burdick, 504 U.S. at 434, 112 S.Ct.
Mitchell, 2 F.3d 508, 513 (3d Cir. 1993); see also               2059 (“[T]he rigorousness of our inquiry into the
Libertarian Party of Ohio v. Blackwell, 462 F.3d 579, 585        propriety of a state election law depends upon the extent
(6th Cir. 2006) (“[V]oting regulations are not                   to which a challenged regulation burdens First and
automatically subjected to heightened scrutiny.”). Instead,      Fourteenth Amendment rights.”).
any “law respecting the right to vote—whether it governs
voter qualifications, candidate selection, or the voting         Against that backdrop, the Court now turns to Plaintiffs’
process,” is subjected to “a deferential ‘important              claim that the use of unmanned drop boxes by some
regulatory     interests’   standard     for      nonsevere,     Pennsylvania counties, but not others, violates equal
nondiscriminatory restrictions, reserving strict scrutiny for    protection. As will be discussed, Plaintiffs’
laws that severely restrict the right to vote.” Crawford,        equal-protection claim fails at the threshold, without even
553 U.S. at 204, 128 S.Ct. 1610 (Scalia, J. concurring).         reaching Anderson-Burdick, because Plaintiffs have not
                                                                 alleged or shown that Pennsylvania’s system will result in
In practice, this means that courts must weigh the               the dilution of votes in certain counties and not others.
“character and magnitude of the burden the State’s rule          Furthermore, even if the Court applies Anderson-Burdick,
imposes” on the right to vote “against the interests the         the attenuated “burden” Plaintiffs have identified—an
State contends justify that burden, and consider the extent      increased risk of vote dilution created by the use of
to which the State’s concerns make that burden                   unmanned drop boxes—is more than justified by
necessary.” Timmons v. Twin Cities Area New Party, 520           Defendants’ important and precise interests in regulating
U.S. 351, 358, 117 S.Ct. 1364, 137 L.Ed.2d 589 (1997)            elections.
(cleaned up). If the state imposes a “severe” burden on the
right to vote, strict scrutiny applies—the rule may survive
only if it is “narrowly tailored” and only if the state
advances a “compelling interest.” Id. But if the state
imposes       only       “reasonable,      nondiscriminatory
restrictions,” its “important regulatory interests will
usually be enough” to justify it. Id. Indeed, where state        1. Plaintiffs have not shown that Pennsylvania treats
regulations      are     “minimally      burdensome      and     equivalent votes in different counties differently.
nondiscriminatory” a level of scrutiny “closer to rational
                                                                 Plaintiffs’ equal-protection claim asserts differential
basis applies[.]” Ohio Council 8 Am. Fed’n of State v.
                                                                 treatment on a theory of vote dilution. As far as the Court
Husted, 814 F.3d 329, 335 (6th Cir. 2016). And where the
                                                                 can discern, this claim has two dimensions.
state imposes no burden on the “right to vote” at all, true
rational basis review applies. See Biener v. Calio, 361
                                                                 First, the main thrust concerns differential treatment as
F.3d 206, 215 (3d Cir. 2004) (“Biener also cannot
                                                                 between counties. Plaintiffs assert that some counties will
establish an infringement on the fundamental right to vote
                                                                 use drop boxes in certain ways (specifically, without
... As the [election] filing fee does not infringe upon a
                                                                 in-person guards or in varying number and locations),
fundamental right, nor is Biener in a suspect class, we
                                                                 while others will not—resulting in differential treatment.
consider the claims under a rational basis test.”) (citation
                                                                 See, e.g., [ECF 551, p. 44 (“Plaintiffs assert (and have
omitted); Common Cause/New York v. Brehm, 432 F.
                                                                 proven) that Defendants have adopted, and intend to
Supp. 3d 285, 310 (S.D.N.Y. 2020) (“Under this
                                                                 implement in the General Election, an election regime
framework, election laws that impose no burden on the
                                                                 that applies Pennsylvania’s Election Code in a way that
right to vote are subject to rational-basis review.”).
                                                                 treats the citizens of Pennsylvania unequally depending
                                                                 on ... the location where they happen to live: in some
*40 This operates as a “sliding scale”—the “more severe
                                                                 counties, voters will have around-the-clock access to
the burden imposed, the more exacting our scrutiny; the
                                                                 ‘satellite election offices’ at which they can deposit their
less severe, the more relaxed our scrutiny.” Arizona
                                                                 vote, but in other counties, voters will have no access at

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      34
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 42 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



all to such drop boxes; in some counties those drop boxes        standard of review should be used.”).
will be staffed and secure, but in other counties drop
boxes will be unmonitored and open to tampering[.]”) ];          Plaintiffs argue that equal protection is implicated
[Id. at p. 46 (“Defendants’ ongoing actions and stated           because Pennsylvania has permitted counties to use drop
intentions ensure that votes will not be counted the same        boxes to varying extents, and with varying degrees of
as those voting in other counties, and in some instances,        security. Some, like Delaware County, intend to use
in the same Congressional district. For instance, the harm       dozens of drop boxes. See generally [ECF 549-28]. Many
flowing from those actions will fall disproportionately on       others will not use drop boxes at all. See generally [ECF
the Republican candidates that bring suit here because           504-1]. And among the counties that do use drop boxes,
many Democrat-heavy counties have stated intentions to           some will staff them with county officials, while others
implement the Secretary’s unconstitutional ... ballot            will monitor them only with video surveillance or not at
collection guidance, and many Republican-heavy counties          all. See generally [ECF 549-28].
have stated intentions to follow the Election Code as it is
written.”) ].                                                    In this respect, Plaintiffs argue that they suffer an
                                                                 equal-protection harm similar to that found by the
*41     Second,     although    less    clear,    Plaintiffs’    Supreme Court in Bush v. Gore, 531 U.S. 98, 121 S.Ct.
equal-protection claim may also concern broader                  525, 148 L.Ed.2d 388 (2000). There, the Supreme Court
differential treatment between law-abiders and scofflaws.        held that the Florida Supreme Court violated equal
In other words, Plaintiffs appear to suggest that                protection when it “ratified” election recount procedures
Pennsylvania discriminates against all law-abiding voters        that allowed different counties to use “varying standards
by adopting policies which tolerate an unacceptable risk         to determine what was a legal vote.” Id. at 107, 121 S.Ct.
of a lawfully cast votes being diluted by each unlawfully        525. This meant that entirely equivalent votes might be
cast vote anywhere in Pennsylvania. See, e.g., [ECF 509,         counted in one county but discounted in another. See, e.g.,
p. 55 (“The use of unstaffed drop boxes ... not only dilutes     id. (“Broward County used a more forgiving standard
the weight of all qualified Pennsylvanian electors, it           than Palm Beach County, and uncovered almost three
curtails a sense of security in the voting process.”)            times as many new votes, a result markedly
(emphasis in original) ]; [ECF 509 p. 68 (“There will be         disproportionate to the difference in population between
no protection of one-person, one-vote in Pennsylvania,           the counties.”). Given the absence of uniform, statewide
because her policies ... allowing inconsistently                 rules or standards to determine which votes counted, the
located/used drop boxes will result in illegal ballots being     Court concluded that the patchwork recount scheme failed
cast and counted with legitimate votes[.]”) ].                   to “satisfy the minimum requirement for nonarbitrary
                                                                 treatment of voters necessary to secure the fundamental
As discussed below, both of these species of equal               right [to vote].” Id.
protection fail because there is, in fact, no differential
treatment here—a necessary predicate for an                      *42 While the Supreme Court expressly limited its
equal-protection claim.                                          holding in Bush “to the present circumstances” of a
                                                                 standardless “statewide recount under the authority of a
Initially, Plaintiffs “have to identify a burden before we       single state judicial officer,” id. at 109, 121 S.Ct. 525, a
can weigh it.” Crawford, 553 U.S. at 205, 128 S.Ct. 1610         few courts have found its reasoning to be persuasive as a
(Scalia, J. concurring). In the equal-protection context,        broader principle of equal protection. See Stewart v.
this means the plaintiff “must present evidence that s/he        Blackwell, 444 F.3d 843, 859 (6th Cir. 2006) (“Somewhat
has been treated differently from persons who are                more recently decided is Bush v. Gore, ... which reiterated
similarly situated.” Renchenski v. Williams, 622 F.3d 315,       long established Equal Protection principles.”); Ne. Ohio
337 (3d Cir. 2010) (cleaned up). And not just any                Coal. for Homeless v. Husted, 696 F.3d 580, 598 (6th Cir.
differential treatment will do. As discussed above,              2012) (“We agree with all of the parties and the district
differences in treatment raise equal-protection concerns,        court that the consent decree likely violates the equal
and necessitate heightened scrutiny of governmental              protection principle recognized in Bush v. Gore.”); Pierce
interests, only if they burden a fundamental right (such as      v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684,
the right to vote) or involve a suspect classification based     705 (W.D. Pa. 2003) (Conti, J.) (“As noted above, the
on a protected class. See Obama for Am. v. Husted, 697           court finds that the facts presented raise a serious equal
F.3d 423, 429 (6th Cir. 2012) (“If a plaintiff alleges only      protection claim under a theory similar to that espoused
that a state treated him or her differently than similarly       by the United States Supreme Court in Bush v. Gore,
situated voters, without a corresponding burden on the           supra.”); Black v. McGuffage, 209 F. Supp. 2d 889, 899
fundamental right to vote, a straightforward rational basis      (N.D. Ill. 2002) (“The Court is certainly mindful of the

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      35
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 43 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



limited holding of Bush. However, we believe that                electoral unit in this election is the entire Commonwealth
situation presented by this case is sufficiently related to      of Pennsylvania.”) ]. Indeed, on election night, votes cast
the situation presented in Bush that the holding should be       in each of Pennsylvania’s 67 counties will be canvassed,
the same.”).                                                     counted, and ultimately added to a statewide vote total
                                                                 that decides who wins Pennsylvania’s 20 electoral votes.
Indeed, Bush’s core proposition—that a state may not             So, ask: what is the dilutive impact of a hypothetical
take the votes of two voters, similarly situated in all          illegal vote cast in Philadelphia during that election? Does
respects, and, for no good reason, count the vote of one         it cause, in any sense, an “unequal evaluation of ballots”
but not the other—seems uncontroversial. It also seems           cast in different counties, Bush, 531 U.S. at 106, 121 S.Ct.
reasonable (or at least defensible) that this proposition        525, such that lawful ballots cast in Philadelphia will be
should be extended to situations where a state takes two         less likely to count, worth less if they do, or otherwise
equivalent votes and, for no good reason, adopts                 disfavored when compared to votes cast in other counties?
procedures that greatly increase the risk that one of them       The answer is evident—it does not. Rather, the
will not be counted—or perhaps gives more weight to one          hypothetical illegal vote cast in Philadelphia dilutes all
over the other. See, e.g., Black, 209 F. Supp. 2d at 899         lawful votes cast in the election anywhere in the
(“Plaintiffs in this case allege that the resulting vote         Commonwealth by the exact same amount.
dilution, which was found to be unacceptable in Bush
without any evidence of a disproportionate impact on any         *43 The same reasoning holds in elections that occur
group delineated by traditional suspect criteria, is             within part of a state, rather than statewide. For example,
impacting African American and Hispanic groups                   consider a hypothetical legislative district covering two
disproportionately.... Any voting system that arbitrarily        counties—one that uses drop boxes and one that does not.
and unnecessarily values some votes over others cannot           There may well be a greater risk that illegal voting will
be constitutional.”); see also Reynolds, 377 U.S. at 555,        occur in the county that uses drop boxes. But any dilutive
84 S.Ct. 1362 (“[T]he right of suffrage can be denied by a       impact of those votes will be felt equally by voters in both
debasement or dilution of the weight of a citizen’s vote         counties.
just as effectively as by wholly prohibiting the free
exercise of the franchise.”).                                    This is categorically different from the harm at issue in
                                                                 Bush and cases like it. In Bush, Florida’s arbitrary use of
That is the sort of equal-protection claim Plaintiffs            different recount standards in different counties meant
purport to be asserting—a claim that voters in counties          that the state was counting equivalent ballots differently
that use drop boxes are subjected to a much higher risk of       in different counties, meaning that voters in some
vote dilution than those in other counties that do not. But      counties were more likely to have their votes counted than
that characterization falls apart under scrutiny. Indeed,        those in others.
despite their assertions, Plaintiffs have not actually
alleged, let alone proven, that votes cast in some counties      In Black v. McGuffage, an Illinois district-court case on
are diluted by a greater amount relative to votes cast in        which Plaintiffs heavily rely, the plaintiffs alleged that the
others. Rather, they have, at best, shown only that events       type of voting machines used in some Illinois counties
causing dilution are more likely to occur in counties that       were statistically much more likely to result in equivalent
use drop boxes. But, importantly, the effect of those            votes being discounted at a much higher frequency in
events will, by Plaintiffs’ own admission, be felt by every      some counties than others, and that the worst machines
voter across all of Pennsylvania. [ECF 509, p. 55. (“The         were those being used in counties with high populations
use of unstaffed drop boxes places the security of               of minority groups. 209 F. Supp. 2d at 899. As a result,
unknown hundreds (if not thousands) of ballots in                voters (and, specifically, minority voters) were much
jeopardy of theft, destruction, and manipulation. This not       more likely to have their votes discounted, based just on
only dilutes the weight of all qualified Pennsylvanian           the county in which they lived. See id. (“As a result,
electors, it curtails a sense of security in the voting          voters in some counties are statistically less likely to have
process.”) (citations omitted) (emphasis in original) ].         their votes counted than voters in other counties in the
Such dilution impacts the entire electorate equally; not         same state in the same election for the same office.
just voters in the county where it occurs.                       Similarly situated persons are treated differently in an
                                                                 arbitrary manner.... In addition, the Plaintiffs in this case
To illustrate this distinction, consider, for example, a         allege that the resulting vote dilution ... is impacting
presidential election. The Court agrees with Plaintiffs that     African       American       and       Hispanic        groups
the relevant electoral unit in such an election is “the entire   disproportionately.”).
Commonwealth of Pennsylvania.” [ECF 551, p. 55 (“The

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       36
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 44 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Finally, Stewart v. Blackwell, another case cited by             consequence of this inverted theory of vote dilution is that
Plaintiffs, was the same as Black—voters in counties that        all other votes are diluted in the same way; all feel the
used punch-card voting were “approximately four times            same effect.
as likely not to have their votes counted” as a voter in a
different county “using reliable electronic voting               Finally, the Court’s ruling in this regard is consistent with
equipment.” 444 F.3d at 848.                                     the many courts that have recognized that counties may,
                                                                 consistent with equal protection, employ entirely different
What ties these cases together is that each of them              election procedures and voting systems within a single
involves a state arbitrarily “valu[ing] one person’s vote        state. See, e.g., Wexler v. Anderson, 452 F.3d 1226,
over that of another,” Bush, 531 U.S. at 104-05, 121 S.Ct.       1231-33 (11th Cir. 2006) (“Plaintiffs do not contend that
525, by permitting counties to either apply different            equal protection requires a state to employ a single kind
standards to decide what votes count (Bush) or use               of voting system throughout the state. Indeed, local
different voting technologies that create a great risk of        variety in voting systems can be justified by concerns
votes being discounted in one county that does not exist in      about cost, the potential value of innovation, and so on.”)
others (Black and Stewart). It is this sort of “differential     (cleaned up); Hendon v. N.C. State Bd. of Elections, 710
treatment ... burden[ing] a fundamental right” that forms        F.2d 177, 181 (4th Cir. 1983) (“A state may employ
the bedrock of equal protection. Sullivan v. Benningfield,       diverse methods of voting, and the methods by which a
920 F.3d 401, 409 (6th Cir. 2019).                               voter casts his vote may vary throughout the state.”);
                                                                 Short v. Brown, 893 F.3d 671, 679 (9th Cir. 2018) (“[T]he
Plaintiffs, in contrast, have shown no constitutionally          appellants’ reading of the Supreme Court’s voting cases
significant differential treatment at all.                       would essentially bar a state from implementing any pilot
                                                                 program to increase voter turnout. Under their theory,
Instead, as discussed, if Plaintiffs are correct that the use    unless California foists a new system on all fifty-eight
of drop boxes increases the risk of vote dilution, all votes     counties at once, it creates ‘unconstitutional vote-dilution’
in the relevant electoral unit—whether that is statewide, a      in counties that do not participate in the pilot plan.
subset of the state, or a single county—face the same            Nothing in the Constitution, the Supreme Court’s
degree of increased risk and dilution, regardless of which       controlling precedent, or our case law suggests that we
county is most at fault for elevating that risk.                 can micromanage a state’s election process to this
                                                                 degree.”); Fla. State Conference of N.A.A.C.P. v.
What Plaintiffs have really identified, then, are not            Browning, 569 F. Supp. 2d 1237, 1258 (N.D. Fla. 2008)
uneven risks of vote dilution—affecting voters in some           (“[A]s with countless public services delivered through
counties more than equivalent voters in others—but               Florida’s political subdivisions—such as law enforcement
merely different voting procedures in different counties         and education—resource disparities are to some degree
that may contribute different amounts of vote dilution           inevitable. They are not, however, unconstitutional.”);
distributed equally across the electorate as a whole. The        Green Party of State of New York v. Weiner, 216 F. Supp.
Court finds that this is not an equal-protection issue.          2d 176, 192 (S.D.N.Y. 2002) (“Even in that situation,
                                                                 [Bush v. Gore] did not challenge, and the Court did not
*44 To be clear, the reason that there is no differential        question, the use of entirely different technologies of
treatment is solely based on Plaintiffs’ theory of harm in       voting in different parts of the state, even in the same
this case. In the more “routine” vote-dilution cases, the        election.”); Paher v. Cegavske, No. 20-243, 2020 WL
state imposes some restriction or direct impact on the           2748301, at *9 (D. Nev. May 27, 2020) (“[I]t cannot be
plaintiff’s right to vote—that results in his or her vote        contested that Clark County, which contains most of
being weighed less (i.e., diluted) compared to those in          Nevada’s population—and likewise voters (69% of all
other counties or election districts. See Gill, 138 S. Ct. at    registered voters [ ] )—is differently situated than other
1930, (explaining that “the holdings in Baker and                counties. Acknowledging this as a matter of generally
Reynolds were expressly premised on the understanding            known (or judicially noticeable) fact and commonsense
that the injuries giving rise to those claims were               makes it more than rational for Clark County to provide
individual and personal in nature, because the claims were       additional accommodations to assist eligible voters.”);
brought by voters who alleged facts showing                      Ron Barber for Cong. v. Bennett, No. 14-2489, 2014 WL
disadvantage to themselves as individuals”) (cleaned up).        6694451, at *5 (D. Ariz. Nov. 27, 2014) (“[T]he [Bush v.
In this case, though, Plaintiffs complain that the state is      Gore] Court did not invalidate different county systems
not imposing a restriction on someone else’s right to vote,      regarding implementation of election procedures.”); Tex.
which, they say, raises the risk of fraud, which, if it          Democratic Party v. Williams, No. 07-115, 2007 WL
occurs, could dilute the value of Plaintiffs’ vote. The          9710211, at n.4 (W.D. Tex. Aug. 16, 2007) (“In Bush v.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       37
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 45 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Gore, the Supreme Court specifically noted: ‘The                 In addition to their equal-protection claim based on
question before the Court is not whether local entities, in      county differences, Plaintiffs also appear to allude to a
the exercise of their expertise, may develop different           more general type of equal-protection violation. They
systems for implementing elections.’ ”).                         assert that Pennsylvania comprises a single election unit.
                                                                 [ECF 551, p. 55 (“The electoral unit in this election is the
*45 Equal protection does not demand the imposition of           entire Commonwealth of Pennsylvania.”) ]. They assert
“mechanical compartments of law all exactly alike.”              that they intend to cast their ballots lawfully. See, e.g.,
Jackman v. Rosenbaum Co., 260 U.S. 22, 31, 43 S.Ct. 9,           [ECF 504-3, ¶ 4 (“As a Pennsylvania qualified registered
67 L.Ed. 107 (1922). Rather, “the Constitution is                elector, I have always voted in-person at primary and
sufficiently flexible to permit its requirements to be           general elections, and I intend to vote in-person at the
considered in relation to the ... contexts in which they are     upcoming November 3, 2020 General Election.”) ]. And
invoked.” Merchants Nat’l Bank of Mobile v. Dredge               they assert that unmanned drop boxes across the
Gen. G. L. Gillespie, 663 F.2d 1338, 1343 (5th Cir. 1981).       Commonwealth (regardless of the county) will, on a
And in this context, “few (if any) electoral systems could       statewide basis, dilute their votes. See, e.g., [id. at ¶ 6
survive constitutional scrutiny if the use of different          (“As a Pennsylvania qualified registered elector who
voting mechanisms by counties offended the Equal                 votes in-person, I do not want my in-person vote diluted
Protection Clause.” Trump v. Bullock, ––– F.3d ––––,             or cancelled by votes that are cast in a manner contrary to
––––, 2020 WL 5810556, at *14 (D. Mont. Sept. 30,                the requirements enacted by the Pennsylvania General
2020).                                                           Assembly.”) ]. For example, if one “qualified elector”
                                                                 casts a lawful ballot, but a fraudulent voter casts ten
The distinction—between differences in county election           ballots, then that elector’s vote will, under Plaintiffs’
procedures and differences in the treatment of votes or          theory, be diluted by a magnitude of ten—resulting in
voters between counties—is reflected in Bush itself.             differential treatment.
There, the Supreme Court took pains to clarify that the
question before it was “not whether local entities, in the       *46 The problem with this theory is that there does not
exercise of their expertise, may develop different systems       appear to be any law to support it. Indeed, if this were a
for implementing elections.” Bush, 531 U.S. at 109, 121          true equal-protection problem, then it would transform
S.Ct. 525; see also id. at 134, 121 S.Ct. 525 (Souter, J.        every violation of state election law (and, actually, every
dissenting) (“It is true that the Equal Protection Clause        violation of every law) into a potential federal
does not forbid the use of a variety of voting mechanisms        equal-protection claim requiring scrutiny of the
within a jurisdiction, even though different mechanisms          government’s “interest” in failing to do more to stop
will have different levels of effectiveness in recording         illegal activity. This is not the law. To the contrary, it is
voters’ intentions; local variety can be justified by            well-established that even violations of state election laws
concerns about cost, the potential value of innovation, and      by state officials, let alone violations by unidentified third
so on.”); Bullock, ––– F.3d at ––––, 2020 WL 5810556, at         parties, do not give rise to federal constitutional claims
*14 (“[T]he Supreme Court was clear in Bush v. Gore that         except in unusual circumstances. See Shipley v. Chicago
the question was not whether local entities, in the exercise     Bd. of Election Commissioners, 947 F.3d 1056, 1062 (7th
of their expertise, may develop different systems for            Cir. 2020) (“A violation of state law does not state a claim
implementing elections.”) (cleaned up).                          under § 1983, and, more specifically, a deliberate
                                                                 violation of state election laws by state election officials
Thus, coming back to the theory of Plaintiffs’ case,             does not transgress against the Constitution.”) (cleaned
Plaintiffs contend that Secretary Boockvar’s drop-box            up); Martinez v. Colon, 54 F.3d 980, 989 (1st Cir. 1995)
guidance will result in differences between counties and         (“[T]he Constitution is not an empty ledger awaiting the
differing risks of fraud. But the result of that uneven          entry of an aggrieved litigant’s recitation of alleged state
implementation will not be votes in certain counties being       law violations—no matter how egregious those violations
valued less than others. And the result won’t be that            may appear within the local legal framework.”).
voters who vote in person will have their votes valued
less, either. Instead, if Plaintiffs are right, any unlawful     Thus, this type of equal-protection claim fails as a matter
votes will dilute all other lawful votes in the same way.        of law, as well.
While certainly voter fraud and illegal voting are bad, as a
matter of equal protection, there is no unequal treatment
here, and thus no burden on Plaintiffs’ rights under the
Equal Protection Clause.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       38
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 46 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



2. If Pennsylvania’s “uneven” use of drop boxes
indirectly burdens the right to vote at all, that burden         To be sure, the Secretary’s guidance doesn’t insist on the
is slight, and justified by important state interests.           use of security personnel—though some counties have
                                                                 decided to post security guards outside of drop boxes on
Even assuming that Plaintiffs could establish unequal            their own. But the Court can’t say that either the
treatment to state an equal-protection claim, their claim        Secretary’s failure to provide that requirement, or the
nonetheless fails because the governmental interests here        decision of some counties to proceed with drop boxes
outweigh any burden on the right to vote.                        “unmanned,” is irrational. For example, the evidence
                                                                 presented demonstrates that placing a security guard
Initially, the Court finds that the appropriate level of         outside of a drop box at all times is costly, particularly for
scrutiny is rational basis. Defendants’ failure to               cash-strapped counties—at least $13 per hour or about
implement a mandatory requirement to “man” drop boxes            $104 (8 hours) to $312 (24 hours) per day, according to
doesn’t directly infringe or burden Plaintiffs’ rights to        Defendants’ expert, Professor Robert McNair. [ECF
vote at all. Indeed, as discussed above in the context of        549-11, p. 11] In the context of a broader election system
standing, what Plaintiffs characterize as the burden or          that detects and deters fraud at many other stages of the
harm here is really just an ancillary ‘increased risk’ of a      voting process, and given that that there are also no
theoretical harm, the degree of which has not been               equivalent security measures present at U.S. postal
established with any empirical precision. See Obama, 697         mailboxes (which constitute an arguably more tempting
F.3d at 429 (“If a plaintiff alleges only that a state treated   vehicle for the would-be ballot harvester), the Court finds
him or her differently than similarly situated voters,           that the lack of any statewide requirement that all drop
without a corresponding burden on the fundamental right          boxes be manned or otherwise surveilled is reasonable,
to vote, a straightforward rational basis standard of review     and certainly rational.
should be used.”); Brehm, 432 F. Supp. 3d at 310 (“Under
this framework, election laws that impose no burden on           *47 But even assuming Plaintiffs are right that their right
the right to vote are subject to rational-basis review.”).       to vote here has been burdened (and thus a heightened
                                                                 level of scrutiny must apply), that burden is slight and
On rational-basis review, the Secretary’s guidance here          cannot overcome Defendants’ important state interests
passes constitutional muster. Her guidance certainly             under the Anderson-Burdick framework. Indeed, courts
provides some flexibility in how counties may use drop           routinely find attenuated or ancillary burdens on the right
boxes, but the guidance overall is rationally related to a       to vote to be “slight” or insignificant, even burdens
legitimate      governmental      interest—namely,     the       considerably less attenuated or ancillary than any burden
implementation of drop boxes in a secure manner, taking          arguably shown here. See, e.g., Weber v. Shelley, 347
into account specific county differences. That Plaintiffs        F.3d 1101, 1106 (9th Cir. 2003) (“Under Burdick, the use
feel the decisions and actions of the Pennsylvania General       of touchscreen voting systems is not subject to strict
Assembly, Secretary Boockvar, and the county                     scrutiny simply because this particular balloting system
Defendants are insufficient to prevent fraud or illegal          may make the possibility of some kinds of fraud more
voting is of no significance. “[R]ational-basis review in        difficult to detect.”).11
equal protection analysis is not a license for courts to
judge the wisdom, fairness, or logic of legislative              To begin with, application of the Anderson-Burdick
choices.” Heller v. Doe by Doe, 509 U.S. 312, 319, 113           framework here presents something of a “square peg,
S.Ct. 2637, 125 L.Ed.2d 257 (1993).                              round hole” dilemma. After all, that test assumes there is
                                                                 some constitutional injury to “weigh” against the state’s
As detailed above, Secretary Boockvar’s guidance                 “important” regulatory interests in the first place. And
provides lawful, comprehensive, and reasonable standards         without differential treatment of votes or voters, there
with respect to (1) selecting the location of drop boxes,        isn’t any equal-protection injury for the Court to balance.
(2) drop-box design criteria, (3) signage, (4) drop-box
security measures, and (5) drop-box ballot collection and        The Anderson-Burdick test is also ill-fitted to Plaintiffs’
chain of custody procedures. Of particular note, with            claims for another reason. Typically, Anderson-Burdick is
respect to ballot security, the Secretary’s guidance calls       invoked where the government takes some direct action to
for the use of reasonably robust measures like video             burden or restrict a plaintiff’s right to vote. Here, in
surveillance, durable and tamperproof design features,           contrast, Plaintiffs complain that Pennsylvania has
regular ballot collection every 24 hours, chain-of-custody       indirectly burdened the right to vote through
procedures to maintain ballot traceability, and signage          inaction—i.e., by not imposing enough regulation to
advising voters that third-party delivery is prohibited,         secure the voting process it has adopted, which, Plaintiffs
among other things.
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       39
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 47 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



say, will allow third parties to vote in an unlawful way,        guards man the drop boxes. See [ECF 461, ¶¶ 63-82; ECF
which, if it happens, will dilute (and thus burden) the right    504-2, ¶ 12; 504-3, ¶ 6; 504-4, ¶7;; ECF 504-6, ¶¶ 6-8;
to vote.                                                         ECF 504-7, ¶¶ 5-9; ECF 504-9, 92:4-10; ECF 504-10,
                                                                 60:3-61:10; 504-19, pp. 3, 16-18, 20 & Ex. D; ECF
*48 This unusual causal daisy-chain makes it difficult to        504-25; ECF 504-49; ECF 509, p. 67; ECF 551, p. 34].
apply Anderson-Burdick’s balancing approach. After all,
it is one thing to assess the government’s interest in taking    This somewhat scant evidence demonstrates, at most, an
a specific action that imposed burdens on the right to           increased risk of some election irregularities—which, as
vote. It is much less natural for a court to evaluate            many courts have held, does not impose a meaningful
whether the government had a good reason for not doing           burden under Anderson-Burdick. “Elections are,
something differently, or for failing to do more to prevent      regrettably, not always free from error,” Hutchinson v.
(or reduce the risk of) misconduct by third parties that         Miller, 797 F.2d 1279, 1286–87 (4th Cir. 1986), let alone
could burden the right to vote.                                  the “risk” of error. In just about every election, votes are
                                                                 counted, or discounted, when the state election code says
To the extent Anderson-Burdick applies in such                   they should not be. But the Constitution “d[oes] not
circumstances, the appropriate course would, in this             authorize federal courts to be state election monitors.”
Court’s view, be to weigh any burden stemming from the           Gamza v. Aguirre, 619 F.2d 449, 454 (5th Cir. 1980). It is
government’s alleged failures against the government’s           “not an empty ledger awaiting the entry of an aggrieved
interest in enacting the broader election scheme it has          litigant’s recitation of alleged state law violations.”
erected, of which the challenged piece is usually only one       Fournier v. Reardon, 160 F.3d 754, 757 (1st Cir. 1998).
part. Focusing solely on the allegedly inadequate                Nor is it “an election fraud statute.” Minnesota Voters,
procedure being challenged, such as the state’s                  720 F.3d at 1031.
authorization of “drop boxes” here, would ignore the fact
that Election Code provisions and regulations operate as         *49 “Garden variety” election irregularities, let alone the
part of a single, complex organism balancing many                “risk” of such irregularities, are simply not a matter of
competing interests, all of which are “important” for            federal constitutional concern “even if they control the
purposes of the Anderson-Burdick analysis. See, e.g.,            outcome of the vote or election.” Bennett v. Yoshina, 140
Crawford, 553 U.S. at 184, 128 S.Ct. 1610 (“deterring            F.3d 1218, 1226 (9th Cir. 1998). And as discussed above,
and detecting voter fraud”); Tedards v. Ducey, 951 F.3d          most often, even “a deliberate violation of state election
1041, 1067 (9th Cir. 2020) (“voter turnout”); Lunde v.           laws by state election officials does not transgress against
Schultz, 221 F. Supp. 3d 1095, 1106 (S.D. Iowa 2014)             the Constitution.” Shipley, 947 F.3d at 1062. see, e.g.,
(“expanding ballot access to nonparty candidates”);              Lecky v. Virginia State Bd. of Elections, 285 F. Supp. 3d
Greenville Cnty. Republican Party Exec. Comm. v. South           908, 919 (E.D. Va. 2018) (“[E]ven assuming the
Carolina, 824 F. Supp. 2d 655, 671 (D.S.C. 2011)                 Fredericksburg officials’ failure to provide provisional
(“promoting voter participation in the electoral process”);      ballots amounted to a violation of state law, it would not
Mays v. LaRose, 951 F.3d 775, 787 (6th Cir. 2020)                rise to the level of an equal protection violation.”).
(“orderly administration of elections”); Dudum, 640 F.3d
at 1115 (“orderly administration of ... elections”); Paher       Compared, then, to Plaintiffs’ slight burden, the
v. Cegavske , 457 F.Supp.3d 919, ––––, 2020 WL                   Commonwealth has put forward reasonable, precise, and
2089813, at *7 (2020) (“protect[ing] the health and safety       sufficiently weighty interests that are undisputed and that
of ... voters” and “safeguard[ing] the voting franchise”);       can be distilled into three general categories: (1) the
Nemes, ––– F. Supp. 3d at ––––, 2020 WL 3402345, at              benefits of drop boxes, (2) the Commonwealth’s interests
*13 (“implementing voting plans that provide for a free          in furthering its overall election-security plan concerning
and fair election while attempting to minimize the spread        drop boxes, and (3) the interests inherent in the
of COVID-19”).                                                   Commonwealth’s general mail-in ballot scheme.

Thus, on the “burden” side of the equation is Plaintiffs’        The first category concerns the benefits of drop boxes
harm of vote dilution predicated on a risk of fraud. As          generally. Secretary Boockvar has pointed out the
discussed above in the context of lack of standing, that         Commonwealth’s interests generally in using drop
burden is slight, factually, because it is based on largely      boxes—including, (1) the increase of voter turnout, (2)
speculative evidence of voter fraud generally, anecdotal         the protection of voters’ health in the midst of the ongoing
evidence of the mis-use of certain drop boxes during the         pandemic, (3) the increase of voter satisfaction, in light of
primary election, and worries that the counties will not         ongoing U.S. Postal Service issues, and (4) the reduction
implement a “best practice” of having poll workers or            of costs for counties. [ECF No. 547, at pp. 22-25; ECF

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       40
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 48 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



No. 549-2, ¶¶ 36-39, 42-44]. Plaintiffs do not dispute any       counties vary and their use of drop boxes reflects those
of these interests.                                              considerations (e.g., the geographic size of a county, the
                                                                 population of the county, and the ease with which voters
The second category of interests concerns the                    in the county can access other locations to return mail-in
Commonwealth’s interests in implementing drop boxes              ballots).”].
with appropriate and effective safety measures and
protocols in place. That is, Secretary Boockvar has, in her      *50 The third category of interests is, more generally, the
capacity as the chief state official charged with overseeing     interests of the Commonwealth in administering its
elections, issued uniform guidance to all counties               overall mail-in ballot regime, including the various
regarding the use of drop boxes, which is noted above.           security and accountability measures inherent in that
That guidance includes (1) advising counties that the            legislative plan.
Election Code permits the use of drop boxes, and (2)
setting forth best practices that the counties should            Pennsylvania did not authorize drop boxes in a vacuum.
“consider” with respect to their use. Among other things,        Last year, the Pennsylvania legislature “weigh[ed] the
the Secretary advised that counties should maintain a            pros and cons,” Weber, 347 F.3d at 1107, and adopted a
traceable chain of custody for mail-in and absentee ballots      broader system of “no excuse” mail-in voting as part of
retrieved from drop boxes; utilize drop boxes with various       the Commonwealth’s Election Code. As the Pennsylvania
security features (e.g., anti-tampering features, locks,         Supreme Court has now confirmed, that system left room
video surveillance, and removal when the site is closed or       for counties to authorize drop boxes and other satellite
cannot be monitored); and designate sworn county                 locations for returning ballots to the county boards of
personnel to remove ballots from drop boxes. And                 elections. See Boockvar, ––– A.3d at ––––, 2020 WL
evidence suggests that the Secretary’s deputies have             5554644, at *9 (“[W]e need not belabor our ultimate
emphasized these best practices when queried by county           conclusion that the Election Code should be interpreted to
officials. [ECF 549-32 (“Per our conversation, the list of       allow county boards of election to accept hand-delivered
items are things the county must keep in mind if you are         mail-in ballots at locations other than their office
going to provide a box for voters to return their ballots in     addresses including drop-boxes.”).
person.”) ].
                                                                 Inherent in any mail-in or absentee voting system is some
This     guidance      is    lawful,    reasonable,     and      degree of increased risk of votes being cast in violation of
non-discriminatory, and so does not create any                   other provisions of the Election Code, regardless of
constitutional issue in its own right. With this guidance,       whether those ballots are returned to drop boxes,
the Secretary has diminished the risks tolerated by the          mailboxes, or some other location. For example, there is
legislature in adopting mail-in voting and authorizing           simply no practical way to police third party delivery of
drop-boxes, by encouraging the counties to adopt rather          ballots to any mailbox anywhere in the Commonwealth,
comprehensive security and chain-of-custody procedures           where Plaintiffs do not dispute that such ballots can be
if they do elect to use drop boxes. Conversely, the              lawfully returned. It is also likely that more (and perhaps
legislature’s decision to leave the counties with ultimate       many more) voters than usual will be disenfranchised by
discretion when it comes to how, and to what extent, to          technicalities this year, for failing to comply with the
use drop boxes (as opposed to adopting a scheme in               procedural requirements associated with mail-in ballots,
which the Secretary could enforce compliance with her            such as the requirement that such ballots be placed in
guidance) is also reasonable, and justified by sufficiently      “inner secrecy envelopes.”
weighty governmental interests, given the many
variations in population, geography, local political             But in enacting the “no excuse” mail-in voting system
culture, crime rates, and resources. [ECF 549-9 (“There is       that it did, the Pennsylvania legislature chose to tolerate
no logical reason why ballot receptacles such as drop            the risks inherent in that approach. And the key point is
boxes must be uniform across different counties;                 that the legislature made that judgment in the context of
particularly because the verification of the voter is            erecting a broader election scheme that authorizes other
determined by election officials upon receipt of the ballot.     forms of voting and has many other safeguards in place to
Counties vary in size and need. Across the country, best         catch or deter fraud and other illegal voting practices.
practices dictate that counties determine what type of box       These safeguards include voter registration; a mail-in
and size works for them. The needs of a large county are         ballot application and identity verification process, 25
very different from the needs of a smaller county.”); ECF        P.S. §§ 3146.2, 3150.12; a system for tracking receipt of
549-11, p. 9 (“Such variation between counties even              mail-in ballots, 25 P.S. §§ 3146.3(a), 3150.13(a); and,
within a state makes sense, since the needs of different         perhaps most important of all, a pre-canvassing and

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      41
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 49 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



canvassing process during which mail-in ballots are              of drop boxes, Plaintiffs also appear to argue that the use
validated before being counted. In addition, Pennsylvania        of unmanned drop boxes violates substantive due process
law also seeks to deter and punish fraud by imposing             protected by the 14th Amendment. This argument is just a
criminal penalties for unlawful voting, 25 P.S § 3533;           variation on their equal-protection argument—i.e., the
voting twice in one election, 25 P.S § 3535; forging or          uneven use of drop boxes will work a “patent and
destroying ballots, 25 P.S § 3517; unlawful possession or        fundamental unfairness” in violation of substantive due
counterfeiting of ballots 25 P.S § 3516; and much more of        process principles. See Griffin v. Burns, 570 F.2d 1065,
the conduct Plaintiffs fear, see 25 P.S. § 3501, et seq.         1077 (1st Cir. 1978) (substantive due process rights are
                                                                 violated “[i]f the election process itself reaches the point
In this larger context, the Court cannot say that the            of patent and fundamental unfairness[.]”). The analysis
balance Pennsylvania struck across the Election Code was         for this claim is the same as that for equal protection, and
unreasonable, illegitimate, or otherwise not “sufficiently       thus it fails for the same reasons.
weighty to justify,” Crawford, 553 U.S. at 191, 128 S.Ct.
1610, whatever ancillary risks may be associated with the        But beyond that, this claim demands even stricter proof.
use of drop boxes, or with allowing counties to exercise         Such a claim exists in only the most extraordinary
discretion in that regard. Pennsylvania may balance the          circumstances. See Nolles v. State Comm. for
many important and often contradictory interests at play         Reorganization of Sch. Districts, 524 F.3d 892, 898 (8th
in the democratic process however it wishes, and it must         Cir. 2008) (“A canvass of substantive due process cases
be free to do so “without worrying that a rogue district         related to voting rights reveals that voters can challenge a
judge might later accuse it of drawing lines unwisely.”          state election procedure in federal court only in limited
Abbott, 961 F.3d at 407.                                         circumstances, such as when the complained of conduct
                                                                 discriminates against a discrete group of voters, when
*51 Thus, balancing the slight burden of Plaintiffs’ claim       election officials refuse to hold an election though
of dilution against the categories of interests above, the       required by state law, resulting in a complete
Court finds that the Commonwealth and Defendants’                disenfranchisement, or when the willful and illegal
interests in administering a comprehensive county-based          conduct of election officials results in fraudulently
mail-in ballot plan, while both promoting voting and             obtained or fundamentally unfair voting results.”)
minimizing fraud, are sufficiently “weighty,” reasonable,        (cleaned up); Yoshina, 140 F.3d at 1226 (“We have drawn
and justified. Notably, in weighing the burdens and              a distinction between ‘garden variety’ election
interests at issue, the Court is mindful of its limited role,    irregularities and a pervasive error that undermines the
and careful to not intrude on what is “quintessentially a        integrity of the vote. In general, garden variety election
legislative judgment.” Griffin, 385 F.3d at 1131. “[I]t is       irregularities do not violate the Due Process Clause, even
the job of democratically-elected representatives to weigh       if they control the outcome of the vote or election.”)
the pros and cons of various balloting systems.” Weber,          (citation omitted); Bennett v. Mollis, 590 F. Supp. 2d 273,
347 F.3d at 1106. “So long as their choice is reasonable         278 (D.R.I. 2008) (“Before an election error becomes a
and neutral, it is free from judicial second-guessing.” Id.;     key that unlocks the restraints on the federal court’s
see also Abbott, 961 at 407, (“That the line might have          authority to act, the Plaintiffs must demonstrate either an
been drawn differently ... is a matter for legislative, rather   intentional election fraud or an unintentional error
than judicial, consideration.”) (cleaned up); Trinsey v.         resulting in broad-gauge unfairness.”).
Com. of Pa., 941 F.2d 224, 235 (3d Cir. 1991) (“We take
no position on the balancing of the respective interests in      Indeed, “only the most egregious official conduct can be
this situation. That is a function for which the legislature     said to be arbitrary in the constitutional sense”—the
is uniquely fitted.”).                                           “executive action must be so ill-conceived or malicious
                                                                 that it ‘shocks the conscience.’ ” Miller v. City of Phila.,
Thus, even under the Anderson-Burdick framework, the             174 F.3d 368, 375 (3d Cir. 1999) (cleaned up).
Court finds that Plaintiffs’ constitutional challenge fails as
a matter of law.                                                 Based on the slight burden imposed here, and the
                                                                 Commonwealth’s interests in their overall county specific
                                                                 voting regime, which includes a host of other
                                                                 fraud-prevention measures, the Court finds that the
                                                                 drop-box claim falls short of the standard of substantive
                                                                 due process.
  B. Pennsylvania’s use of drop boxes does not violate
  federal due process.
In addition to their equal-protection challenge to the use
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      42
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 50 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



                                                                 ballots; and any potential burdens on the right to vote are
                                                                 outweighed by the state’s interests in their various
                                                                 election security measures.
III. Defendants and Intervenors are entitled to
summary           judgment          on         Plaintiffs’
signature-comparison claims.
*52 Plaintiffs’ next claim concerns whether the
Secretary’s recent guidance on signature comparison
violates the federal Constitution. Plaintiffs frame their           A. The Election Code does not require signature
claims pertaining to signature comparison in two                    comparison for mail-in and absentee ballots or
ways—one based on due process and the other based on                ballot applications.
equal protection.                                                Plaintiffs’ federal-constitutional claims in Count I of their
                                                                 Second Amended Complaint are partially based on the
Plaintiffs initially assert that the Election Code requires a    Secretary’s guidance violating state law. That is,
signature comparison for mail-in and absentee                    Plaintiffs’ first theory is that by the Secretary violating
applications and ballots. Thus, according to Plaintiffs,         state law, unlawful votes are counted and thus lawfully
Secretary Boockvar’s guidance, which says the opposite,          cast votes are diluted. According to Plaintiffs, this violates
is creating unconstitutional vote dilution, in violation of      the 1st and 14th Amendments, as well as the Elections
due-process principles—i.e., certain unlawful, unverified        Clause (the latter of which requires the legislature, not an
ballots will now be counted, thereby diluting the lawful         executive, to issue election laws).12
ones cast by other voters (such as in-person voters, whose
signatures are verified). Plaintiffs also appear to argue        *53 Thus, a necessary predicate for these constitutional
more generally that absent signature comparison, there is        claims is whether the Election Code mandates signature
a heightened risk of voter fraud, and therefore a                comparison for mail-in and absentee ballots. If it doesn’t,
heightened risk of vote dilution of lawful votes.                as the Secretary’s guidance advises, then there can be no
                                                                 vote dilution as between lawful and unlawful votes, nor a
In addition to due process, Plaintiffs argue that the            usurpation of the legislature’s authority in violation of the
guidance violates equal-protection principles—first, by          Elections Clause.
counties engaging in a patchwork of procedures (where
some counties intend to do a signature comparison for            After carefully considering the parties’ arguments and the
mail-in ballots, while others do not); and second, by            relevant law, the Court finds that the plain language of the
implementing different standards between mail-in ballots         Election Code imposes no requirement for signature
and in-person ones.                                              comparison for mail-in and absentee ballots and
                                                                 applications.13 In other words, the Secretary’s guidance is
In contrast, Defendants and Intervenors take the position        consistent with the Election Code, and creates no
that state law does not require signature comparison, and        vote-dilution problems.14
for good reason. According to them, requiring such
comparisons is fraught with trouble, as signatures change        Plaintiffs, in advancing their claim, rely on section
over time and elections officials are not signature-analysis     3146.8(g)(3)-(7) of the Election Code to assert that the
experts. This leaves open the possibility for arbitrary and      Code requires counties to “verify” the signatures on
discriminatory application that could result in the              mail-in and absentee ballots (i.e., examine the signatures
disenfranchisement of valid voters.                              to determine whether they are authentic). Plaintiffs
                                                                 specifically point to section 3146.8(g)(3) as requiring this
For the reasons that follow, the Court will dismiss the          signature verification. [ECF 509, pp. 17-18].
signature-comparison claims and enter judgment in favor
of Defendants. A plain reading of the Election Code              Section 3146.8(g)(3) states:
demonstrates     that    it    does    not    impose      a
signature-comparison requirement for mail-in ballots and           When the county board meets to pre-canvass or canvass
applications, and thus Plaintiffs’ vote-dilution claim             absentee ballots and mail-in ballots ... the board shall
sounding in due process fails at the outset. Further, the          examine the declaration on the envelope of each ballot
heightened risk of fraud resulting from a lack of signature        ... and shall compare the information thereon with that
comparison, alone, does not rise to the level of a federal         contained in the “Registered Absentee and Mail-in
constitutional violation. Finally, the equal-protection            Voters File,” the absentee voters’ list and/or the
claims fail because there are sound reasons for the                “Military Veterans and Emergency Civilians Absentee
different treatment of in-person ballots versus mail-in            Voters File,” whichever is applicable. If the county
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       43
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 51 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



  board has verified the proof of identification as                “verification” the election official must conduct is to
  required under this act and is satisfied that the                determine whether “the information contained in the
  declaration is sufficient and the information contained          [Voter’s file] ... verifies his right to vote.”
  in the “Registered Absentee and Mail-in Voters File,”
  the absentee voters’ list and/or the “Military Veterans          *55 Nowhere does this provision require the election
  and Emergency Civilians Absentee Voters File”                    official to compare and verify the authenticity of the
  verifies his right to vote, the county board shall provide       elector’s signature. In fact, the word “signature” is absent
  a list of the names of electors whose absentee ballots or        from the provision. It is true that the elector must fill out
  mail-in ballots are to be pre-canvassed or canvassed.            and sign the declaration included on the ballot. 25 P.S. §§
*54 25 P.S. § 3146.8(g)(3).                                        3146.6(a), 3150.16(a). However, while section
                                                                   3146.8(g)(3) instructs the election official to “examine the
According to Plaintiffs, Section 3146.8(g)(3)’s                    declaration ... and compare the information thereon with
requirement to verify the proof of identification, and             that contained in the [Voter’s file],” the provision clarifies
compare the information on the declaration, is tantamount          that this is so the election official can be “satisfied that the
to signature comparison. The Court disagrees, for at least         declaration is sufficient.” 25 P.S. § 3146.8(g)(3). In other
three reasons.                                                     words, the election official must be “satisfied” that the
                                                                   declaration is “fill[ed] out, date[d] and sign[ed],” as
First, nowhere does the plain language of the statute              required by sections 3150.16(a) and 3146.6(a) of the
require signature comparison as part of the verification           Election Code. Notably absent is any instruction to verify
analysis of the ballots.                                           the signature and set aside the ballot if the election official
                                                                   believes the signature to be non-genuine. There is an
When interpreting a statute enacted by the Pennsylvania            obvious difference between checking to see if a signature
General Assembly, courts apply Pennsylvania’s Statutory            was provided at all, and checking to see if the provided
Construction Act, 1 Pa. C.S. §§ 1501-1991. And as the              signature is sufficiently authentic. Only the former is
Act instructs, the “object of all interpretation and               referred to in section 3146.8(g)(3).
construction of statutes is to ascertain and effectuate the
intention of the General Assembly.” 1 Pa C.S. § 1921(a).           Second, beyond the plain language of the statute, other
If the words of the statute are clear and unambiguous, the         canons of construction compel the Court’s interpretation.
letter of the law applies. Id. at § 1921(b). Otherwise,            When interpreting statutes passed by the General
courts may consider a variety of factors to determine the          Assembly, Pennsylvania law instructs courts to look at
legislature’s intent, including “other statutes upon the           other aspects of the statute for context. See 1 Pa. C.S. §
same or similar subjects” and “[t]he consequences of a             1921(c)(5) (“When the words of the statute are not
particular interpretation.” Id. at § 1921(c)(5)-(6).               explicit, the intention of the General Assembly may be
                                                                   ascertained by considering ... other statutes upon the same
Section 3146.8(g)(3) does not expressly require any                or similar subjects.”); O’Rourke v. Commonwealth, 566
signature verification or signature comparison. 25 P.S. §          Pa. 161, 778 A.2d 1194, 1201 (2001) (“The cardinal rule
3146.8(g)(3). It instead requires election officials to (1)        of all statutory construction is to ascertain and effectuate
“examine the declaration on the envelope of each ballot,”          the intent of the Legislature. To accomplish that goal, we
(2) “compare the information thereon with that contained           should not interpret statutory words in isolation, but must
in the ... ‘Voters file’ [or] the absentee voters’ list,” and      read them with reference to the context in which they
(3) if “the county board has [a] verified the proof of             appear.” (citation omitted)).
identification as required under this act and [b] is satisfied
that the declaration is sufficient and the information             Context here is important because the General Assembly
contained in the [Voter’s file] ... verifies his right to vote,”   mandated signature comparison for in-person voting
the election official shall include the ballot to be counted.      elsewhere in the Election Code—thus evidencing its
Id.                                                                intention not to require such comparison for mail-in
                                                                   ballots. See Fonner v. Shandon, Inc., 555 Pa. 370, 724
Under the express terms of the statute, then, the                  A.2d 903, 907 (1999) (“[W]here a section of a statute
information to be “verified” is the “proof of                      contains a given provision, the omission of such a
identification.” Id. The Election Code defines “proof of           provision from a similar section is significant to show a
identification” as the mail-in/absentee voter’s driver’s           different legislative intent.”) (citation omitted).
license number, last four digits of their Social Security
number, or a specifically approved form of identification.         In addressing in-person voting, the General Assembly
25 P.S. § 2602(z.5)(3)(i)-(iv).15 The only other                   explicitly instructs that the election official shall, after

                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          44
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 52 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



receiving the in-person elector’s voter certificate,             signature-comparison requirement for returned absentee
immediately “compare the elector’s signature on his              and mail-in ballots.
voter’s certificate with his signature in the district
register. If, upon such comparison, the signature upon the       The Court concludes from this context that this is because
voter’s certificate appears to be genuine, the elector who       the General Assembly did not intend for such a
has signed the certificate shall, if otherwise qualified, be     requirement. See, e.g., Mishoe v. Erie Ins. Co., 573 Pa.
permitted to vote: Provided, That if the signature on the        267, 824 A.2d 1153, 1155 (2003) (“In arriving at our
voter’s certificate, as compared with the signature as           conclusion that the foregoing language does not provide
recorded in the district register, shall not be deemed           for the right to a jury trial, we relied on three criteria.
authentic by any of the election officers, such elector          First, we put substantial emphasis on the fact that the
shall not be denied the right to vote for that reason, but       PHRA was silent regarding the right to a jury trial. As we
shall be considered challenged as to identity and required       explained, ‘the General Assembly is well aware of its
to [cure the deficiency].” 25 P.S. § 3050(a.3)(2)                ability to grant a jury trial in its legislative
(emphasis added).                                                pronouncements,’ and therefore, ‘we can presume that the
                                                                 General Assembly’s express granting of trial by jury in
Elsewhere, the General Assembly also explicitly accounts         some enactments means that it did not intend to permit for
for signature comparison of in-person voters: “[I]f it is        a jury trial under the PHRA.’ ” (cleaned up) (emphasis
determined that the individual was registered and entitled       added)); Holland v. Marcy, 584 Pa. 195, 883 A.2d 449,
to vote at the election district where the ballot was cast,      456, n.15 (2005) (“We additionally note that the
the county board of elections shall compare the                  legislature, in fact, did specify clearly when it intended
signature on the provisional ballot envelope with the            the choice of one individual to bind others. In every other
signature on the elector’s registration form and, if the         category addressed by Section 1705(a) other than (a)(5)
signatures are determined to be genuine, shall count the         which addressed uninsured owners, the General Assembly
ballot if the county board of elections confirms that the        specifically referenced the fact that the decision of the
individual did not cast any other ballot, including an           named insured ... binds other household members....
absentee ballot, in the election. ... [But a] provisional        Similar reference to the ability of the uninsured owner’s
ballot shall not be counted if ... the signature[s] required     deemed choice to affect the rights of household members
... are either not genuine or are not executed by the same       is conspicuously missing from Section 1705(a)(5).”).
individual ...” 25 P.S. § 3050(a.4)(5)(i)-(ii) (emphasis
added); see also 25 P.S. § 2936 (“[When reviewing                Accordingly, the Court finds that the General Assembly’s
nomination papers], the Secretary of the Commonwealth            decision not to expressly refer to signature comparisons
or the county board of elections, although not hereby            for mail-in ballots, when it did so elsewhere, is
required so to do, may question the genuineness of any           significant.
signature or signatures appearing thereon, and if he or it
shall thereupon find that any such signature or signatures       Third, this Court is mindful that Pennsylvania’s election
are not genuine, such signature or signatures shall be           statutes are to be construed in a manner that does not risk
disregarded[.]” (emphasis added)).                               disenfranchising voters. See, e.g., 1 Pa. C.S. § 1922(3)
                                                                 (“In ascertaining the intention of the General Assembly in
*56 Clearly then, the General Assembly, in enacting the          the enactment of a statute the following presumptions,
Election Code, knew that it could impose a                       among others, may be used: ... That the General
signature-comparison requirement that requires an                Assembly does not intend to violate the Constitution of
analysis to determine whether a signature is “genuine.”          the United States or of this Commonwealth.”); id. at §
And when that was its intent, the General Assembly               1921(c)(6) (in interpreting a statute, the court may
explicitly and unequivocally imposed that requirement. It        consider “[t]he consequences of a particular
is thus telling, from a statutory construction standpoint,       interpretation”).
that no such explicit requirement is imposed for returned
mail-in or absentee ballots. Indeed, the General Assembly        As the Pennsylvania Supreme Court emphasized last
is aware—and in fact, requires—that a voter must sign            month, “[I]t is well-settled that, although election laws
their application for an absentee or mail-in ballot, and         must be strictly construed to prevent fraud, they ordinarily
must sign the declaration on their returned ballot. 25 P.S.      will be construed liberally in favor of the right to vote.
§§ 3146.2(d) (absentee-ballot application), 3150.12(c)           Indeed, our goal must be to enfranchise and not to
(mail-in-ballot application), 3146.6(a) (absentee-voter          disenfranchise the electorate.” Boockvar, ––– A.3d at
declaration), 3150.16(a) (mail-in voter declaration).            ––––, 2020 WL 5554644, at *9 (cleaned up); see also id.
Despite this, the General Assembly did not mention a             (“[A]lthough both Respondent and the Caucus offer a

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      45
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 53 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



reasonable interpretation of Section 3150.16(a) as it            voter, whose ballot-signature was rejected, notice and an
operates within the Election Code, their interpretation          opportunity to cure the signature deficiency. [ECF 509,
restricts voters’ rights, as opposed to the reasonable           pp. 13, 18, 50]. That section, however, refers to when a
interpretation tendered by Petitioner and the Secretary.         person raises a specific challenge to a specific ballot or
The law, therefore, militates in favor of this Court             application on the grounds that the elector is not a
construing the Election Code in a manner consistent with         “qualified elector.” 25 P.S. § 3146.8(g)(4) (stating that
the view of Petitioner and the Secretary, as this                mail-in and absentee ballots shall be counted unless they
construction of the Code favors the fundamental right to         were challenged under §§ 3146.2b or 3150.12b, which
vote and enfranchises, rather than disenfranchises, the          allow challenges on the grounds that the elector applying
electorate.”).                                                   for a mail-in or absentee ballot wasn’t qualified). Thus,
                                                                 the “challenges” referenced in § 3146.8(g)(5)-(7) refer to
*57 Here, imposing a signature-comparison requirement            a voter’s qualifications to vote, not a signature
as to mail-in and absentee ballots runs the risk of              verification.
restricting voters’ rights. This is so because election
officials, unstudied and untested in signature verification,     Plaintiffs similarly argue that section 3146.8(h) provides
would have to subjectively analyze and compare                   mail-in voters notice and opportunity to cure signature
signatures, which as discussed in greater detail below, is       deficiencies. [ECF 552, p. 60]. But that section relates to
potentially problematic.16 [ECF 549-2, p. 19, ¶ 68]; [ECF        “those absentee ballots or mail-in ballots for which proof
549-9, p. 20, ¶ 64]. And perhaps more importantly, even          of identification has not been received or could not be
assuming an adequate, universal standard is implemented,         verified.” 25 P.S. § 3146.8(h). As discussed above, “proof
mail-in and absentee voters whose signatures were                of identification” is a defined term, and includes the
“rejected” would, unlike in-person voters, be unable to          voter’s driver’s license number, last four digits of their
cure the purported error. See 25 P.S. § 3146.8(a) (stating       Social Security number, or a specifically approved form
that in-person and absentee ballots “shall [be safely kept]      of identification. 25 P.S. § 2602(z.5)(3)(i)-(iv). Not
in sealed or locked containers until they are to be              included is the voter’s signature.17
canvassed by the county board of elections,” which §
3146.8(g)(1.1)-(2) states is no earlier than election day);      *58 At bottom, Plaintiffs request this Court to impose a
Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *20              requirement—signature comparison—that the General
(“[A]lthough the Election Code provides the procedures           Assembly chose not to impose. Section 3146.8(g)(3) does
for casting and counting a vote by mail, it does not             not mention or require signature comparison. The Court
provide for the ‘notice and opportunity to cure’ procedure       will not write it into the statute.
sought by Petitioner. To the extent that a voter is at risk
for having his or her ballot rejected due to minor errors        For the same reasons that the Election Code does not
made in contravention of those requirements, we agree            impose a signature-comparison requirement for mail-in
that the decision to provide a ‘notice and opportunity to        and absentee ballots, the Election Code does not impose a
cure’ procedure to alleviate that risk is one best suited for    signature-comparison requirement for mail-in and
the Legislature.”). As discussed in more detail below,           absentee ballot applications. While the General Assembly
unlike in-person voters, whose signatures are verified in        imposed a requirement that the application be signed,
their presence, mail-in and absentee voters’ signatures          there is no mention of a requirement that the signature be
would be verified at a later date outside the presence of        verified, much less that the application be rejected based
the voter. See generally 25 P.S. § 3146.8(a), (g) (requiring     solely on such verification. 25 P.S. §§ 3146.2(d)
mail-in and absentee ballots to be kept secured in a sealed      (absentee-ballot application), 3150.12(c) (mail-in-ballot
container until Election Day). Unbeknownst to the voter,         application). Again, finding no explicit instructions for
then, and without an opportunity to remedy the purported         signature comparison here (unlike elsewhere in the Code),
error, these mail-in and absentee voters may not have            the Court concludes that the General Assembly chose not
their votes counted. Based on this risk of                       to include a signature-comparison requirement for ballot
disenfranchisement, which the Court must consider in             applications.
interpreting the statute, the Court cannot conclude that
this was the General Assembly’s intention.                       The Court again finds Plaintiffs’ arguments to the
                                                                 contrary unavailing. Plaintiffs argue that “there is no other
The Court is not persuaded by Plaintiffs’ arguments to the       proof of identification required to be submitted with the
contrary.                                                        ballot applications,” and thus, a signature comparison
                                                                 must be required. [ECF 509, p. 16].
Plaintiffs argue that section 3146.8(g)(5)-(7) provides a

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       46
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 54 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



But the Election Code expressly requires the applicant to        without signature comparison—as a matter of fact and
include several pieces of identifying information,               law—does not rise to “patent and fundamental
including their name, mailing address, and date of birth.        unfairness.”
25 P.S. §§ 3146.2(b), 3150.12(b). And after receiving the
applicant’s application, the election official must “verify[     Indeed, as discussed above, Plaintiffs’ evidence of
] the proof of identification [a defined term as discussed       potential voter fraud here is insufficient to establish
above] and compar[e] the information provided on the             “patent and fundamental unfairness.” In their
application with the information contained on the                summary-judgment brief, Plaintiffs argue that “the
applicant’s permanent registration card.”18 Id. at §§            Secretary’s September 2020 guidance memos promote
3146.2b(c), 3150.12b(a). Thus, contrary to Plaintiffs’           voter fraud.” [ECF 509, p. 48]. Plaintiffs then offer a
argument, the General Assembly provided for certain              hypothetical where a parent signs a ballot application on
methods of identification as to ballot applications.             their child’s behalf because the child is out-of-state. [ECF
Signature verification isn’t one of them.                        509, p. 48]. Plaintiffs assert that without signature
                                                                 comparisons, such “fraud” could proceed unchecked.
For these reasons, the Court concludes that the Election         [Id.]. Plaintiffs continue, arguing that the “fraud” would
Code does not impose a signature-comparison                      “snowball,” so that “spouses, neighbors, acquaintances,
requirement for absentee and mail-in ballots and                 strangers, and others” were signing applications and
applications. As such, the Secretary’s September 11,             ballots on others’ behalf. [Id. at pp. 48-49]. To prevent
2020, and September 28, 2020, guidance is consistent             such fraud, Plaintiffs’ expert, Mr. Riddlemoser, asserts
with the Election Code. Plaintiffs’ claims of vote dilution      that signature comparison is needed. [ECF 504-19, p. 10
based on this guidance will therefore be dismissed.              (“Not only does enforcing the Election Code’s
                                                                 requirement of a completed and signed declaration ensure
                                                                 uniformity, which increases voter confidence, it also
                                                                 functions to reduce fraud possibilities by allowing
                                                                 signature verification.”) ].

   B. The lack of a signature comparison does not                Mr. Riddlemoser first highlights that in Philadelphia in
   violate substantive due process.                              the primary, ballots were counted “that lacked a
In addition to alleging that the Secretary’s guidance            completed declaration.” [Id. at p. 11]. Mr. Riddlemoser
violates the Election Code, Plaintiffs appear to also argue      further opines that the September 11, 2020, guidance and
that their right to vote is unconstitutionally burdened and      September 28, 2020, guidance, in instructing that
diluted due to a risk of fraud. That is, regardless of what      signature comparison is not required for mail-in and
the Election Code requires, Plaintiffs assert that absent        absentee ballots and applications, “encourage[s], rather
signature comparison, mail-in and absentee ballots will be       than prevent[s], voter fraud.” [Id. at pp. 12-13]. Mr.
prone to fraud, thereby diluting other lawful ballots. [ECF      Riddlemoser also notes that signature comparison is “the
509, pp. 45-50; 504-19, pp. 10-15]. Plaintiffs argue that        most common method” to verify ballots and that the
this significantly burdens their fundamental right to vote,      Secretary’s guidance “leave the absentee/mail-in ballots
resulting in a due-process violation, and thus strict            subject to the potential for unfettered fraud.” [Id. at p. 14].
scrutiny applies. The Court disagrees.                           He concludes that the guidance “invites the dilution of
                                                                 legitimately cast votes.” [Id.].
*59 As discussed above in the context of Plaintiffs’
drop-box claim, Plaintiffs’ claim here simply does not rise      Based on this evidentiary record, construed in Plaintiffs’
to the high level for a substantive due process claim. To        favor, the Court cannot conclude that there exists “patent
violate substantive due process in the voting-rights             and fundamental unfairness.” Rather, Plaintiffs present
context, the infringements are much more severe. Only in         only the possibility and potential for voter fraud. In their
extraordinary circumstances will there be “patent and            briefing, Plaintiffs relied on hypotheticals, rather than
fundamental unfairness” that causes a constitutional harm.       actual events. [ECF 509, p. 48]. Mr. Riddlemoser admits
See Bonas v. Town of North Smithfield, 265 F.3d 69, 74           that failing to verify signatures only creates “the
(1st Cir. 2001); Shannon v. Jacobowitz, 394 F.3d 90, 94          potential” for fraud and “invites” vote dilution. [ECF
(2d Cir. 2005).                                                  504-19, pp. 14, 15]. Even assuming an absence of
                                                                 signature comparison does indeed invite the potential for
Here, Plaintiffs’ signature-comparison claim does not            fraud, the nondiscriminatory, uniform practice and
meet this high standard. This isn’t a situation of               guidance does not give rise to “patent and fundamental
malapportionment, disenfranchisement, or intentional             unfairness” simply because of a “potential” for fraud.
discrimination. And the risk of voter fraud generally
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        47
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 55 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Plaintiffs have not presented evidence to establish a            Court will address each in turn.
sufficient burden on their constitutional right to vote.

*60 Indeed, even if the Court assumed some “forged”
applications or ballots were approved or counted, this is
insufficient to establish substantial, widespread fraud that
undermines the electoral process. Rather, limited
instances of “forged” ballots—which according to                 1. County differences over signature comparison do
Plaintiffs’ definition, includes an individual signing for       not violate federal equal-protection rights.
their spouse or child—amount to what the law refers to as
                                                                 Plaintiffs’ first federal equal-protection claim is based on
“garden variety” disputes of limited harm. As has long
                                                                 some county boards of elections intending to verify the
been understood, federal courts should not intervene in
                                                                 signatures on mail-in and absentee ballots and
such “garden variety” disputes. Hutchinson, 797 F.2d at
                                                                 applications, while others do not intend to do so. To that
1283 (“[C]ourts have uniformly declined to endorse
                                                                 end, Plaintiffs have presented evidence that some, but not
action under § 1983 with respect to garden variety
                                                                 all, counties do intend to verify signatures. E.g., [ECF
election irregularities.”) (cleaned up); Yoshina, 140 F.3d
                                                                 504-1].19 According to Plaintiffs, this arbitrary and
at 1226 (“In general, garden variety election irregularities
                                                                 differential treatment of mail-in and absentee ballots
do not violate the Due Process Clause, even if they
                                                                 among counties—purportedly caused by the Secretary’s
control the outcome of the vote or election.” (collecting
                                                                 September 11, 2020, and September 28, 2020,
cases)); Curry v. Baker, 802 F.2d 1302, 1314-15 (11th
                                                                 guidance—violates the Equal-Protection Clause because
Cir. 1986) (“[I]f the election process itself reaches the
                                                                 voters will be treated differently simply because of the
point of patent and fundamental unfairness, a violation of
                                                                 county in which they reside. The Court, however, finds no
the due process clause may be indicated and relief under §
                                                                 equal-protection violation in this context.
1983 therefore in order. Such a situation must go well
beyond the ordinary dispute over the counting and
                                                                 The Secretary’s guidance about which Plaintiffs complain
marking of ballots.” (cleaned up)).
                                                                 is uniform and nondiscriminatory. It was issued to all
                                                                 counties and applies equally to all counties, and by
To be clear, the Court does not take Plaintiffs’ allegations
                                                                 extension, voters. Because the uniform, nondiscriminatory
and evidence lightly. Election fraud is serious and
                                                                 guidance is rational, it is sound under the
disruptive. And Plaintiffs could be right that the safer
                                                                 Equal-Protection Clause. See Gamza, 619 F.2d at 453 (5th
course would be to mandate signature comparison for all
                                                                 Cir. 1980) (“We must, therefore, recognize a distinction
ballots. But what Plaintiffs essentially complain of here is
                                                                 between state laws and patterns of state action that
whether the procedures employed by the Commonwealth
                                                                 systematically deny equality in voting, and episodic
are sufficient to prevent that fraud. That is a decision left
                                                                 events that, despite non-discriminatory laws, may result in
to the General Assembly, not to the meddling of a federal
                                                                 the dilution of an individual’s vote. Unlike systematically
judge. Crawford, 553 U.S. at 208, 128 S.Ct. 1610 (Scalia,
                                                                 discriminatory laws, isolated events that adversely affect
J. concurring) (“It is for state legislatures to weigh the
                                                                 individuals are not presumed to be a violation of the equal
costs and benefits of possible changes to their election
                                                                 protection clause.”) (citation omitted). Indeed, the
codes, and their judgment must prevail unless it imposes a
                                                                 guidance merely instructs counties to abide by the
severe and unjustified overall burden upon the right to
                                                                 Election Code—an instruction to follow the law is
vote, or is intended to disadvantage a particular class.”).
                                                                 certainly rational and related to an obviously rational
Griffin, 385 F.3d at 1131-32 (“[S]triking of the balance
                                                                 government interest.
between discouraging fraud and other abuses and
encouraging turnout is quintessentially a legislative
                                                                 *61 In fact, if there is any unequal application now, it is
judgment with which we judges should not interfere
                                                                 caused by those counties that are not following the
unless strongly convinced that the legislative judgment is
                                                                 guidance and are going above and beyond the Election
grossly awry.”).
                                                                 Code to impose a signature-comparison requirement. That
                                                                 claim, though, is not before the Court, as Plaintiffs here
                                                                 do not assert that imposing a signature-comparison
                                                                 requirement violates the Constitution (they allege the
                                                                 opposite).
  C. Plaintiffs’ federal equal-protection claims based
  on signature comparison fail.                                  In any event, to the extent there was uncertainty before,
Plaintiffs present two federal equal-protection claims. The      this decision informs the counties of the current state of

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      48
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 56 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



the law as it relates to signature comparison. If any county     requirements to these two groups of voters.”); Billups,
still imposes a signature-comparison requirement in order        439 F. Supp. 2d at 1356-57 (“[A]bsentee voting and
to disallow ballots, it does so without support from the         in-person voting are inherently different processes, and
Secretary’s guidance or the Election Code. Further,              both processes use different standards, practices, and
counties that impose this signature-comparison                   procedures.”).
requirement to reject ballots may be creating a different
potential constitutional claim for voters whose ballots are      Plaintiffs argue that while absentee and mail-in voting “is
rejected. Boockvar, ––– A.3d at ––––, 2020 WL 5554644,           a fundamentally different process from in-person voting,”
at *34, n.16 (Wecht, J. concurring) (noting that courts          Defendants have “no justification in this instance to create
around the country have found due process issues with            such an arbitrary and disparate rule between
signature-comparison requirements; and collecting cases).        absentee/mail-in voters and in-person voters.” [ECF 509,
                                                                 p. 51]. Not so.
For these reasons, Plaintiffs’ equal-protection claim falls
short.                                                           *62 Because of the “inherent” differences between
                                                                 in-person voting and mail-in and absentee voting,
                                                                 Pennsylvania’s requirement for signature comparison for
                                                                 in-person ballots, but not mail-in and absentee ballots, is
                                                                 not arbitrary. By way of example, Secretary Boockvar
                                                                 articulated several valid reasons why Pennsylvania
                                                                 implements different verification procedures for mail-in
2. Different treatment between in-person ballots and             and absentee voters versus in-person voters. [ECF 504-12;
mail-in ballots also does not violate federal                    ECF 549-2].
equal-protection rights.
                                                                 In her deposition, Secretary Boockvar explained that for
Plaintiffs also assert a second federal equal-protection
                                                                 in-person voters, the only possible verification is
claim on the grounds that the Election Code, by not
                                                                 signature comparison and verification. [ECF 504-12,
requiring signature comparison for mail-in and absentee
                                                                 55:19-56:19]. This is because, unlike mail-in and absentee
ballots, treats such ballots differently than in-person
                                                                 voters who must apply for a ballot, in-person voters may
ballots (which require signature comparisons). Plaintiffs
                                                                 simply show up at the polls on Election Day and vote. In
argue that this is an unconstitutionally arbitrary and
                                                                 contrast, for mail-in and absentee voters, there are several
unequal treatment. The Court disagrees.
                                                                 verification steps implemented before the voter’s
                                                                 mail-in/absentee ballot is counted, such as checking their
It is well-settled that states may employ in-person voting,
                                                                 application and their drivers’ license number or social
absentee voting, and mail-in voting and each method need
                                                                 security number. [Id. at 56:8-19]. Thus, counties don’t
not be implemented in exactly the same way. See Hendon,
                                                                 need to resort to a signature comparison to identify and
710 F.2d at 181 (“A state may employ diverse methods of
                                                                 verify the mail-in or absentee voter.
voting, and the methods by which a voter casts his vote
may vary throughout the state.”)
                                                                 This is important, as Defendants and Intervenors present
                                                                 valid concerns about the uniformity and equality of
“Absentee voting is a fundamentally different process
                                                                 signature comparisons, in part, due to the technical nature
from in-person voting, and is governed by procedures
                                                                 of signature analysis, the subjective underpinnings of
entirely distinct from in-person voting procedures.”
                                                                 signature analysis, and the variety of reasons that
ACLU of New Mexico v. Santillanes, 546 F.3d 1313, 1320
                                                                 signatures can naturally change over time. [ECF 549-2,
(10th Cir. 2008) (citations omitted). It is an “obvious fact
                                                                 pp. 19-20, ¶ 68; ECF 549-9, p. 20, ¶¶ 63-64]. Such factors
that absentee voting is an inherently different procedure
                                                                 can reasonably justify not requiring a signature
from in-person voting.” Indiana Democratic Party v.
                                                                 comparison when the elector is not physically present.
Rokita, 458 F. Supp. 2d 775, 830-31 (S.D. Ind. 2006).
Because in-person voting is “inherently different” from
                                                                 For example, Secretary Boockvar notes the concern with
mail-in and absentee voting, the procedures for each need
                                                                 non-handwriting-expert election officials comparing
not be the same. See, e.g., Santillanes, 546 F.3d at
                                                                 signatures, without uniform standards. [ECF 549-2, pp.
1320-21 (“[B]ecause there are clear differences between
                                                                 19-20, ¶ 68]. She also notes that people’s signatures can
the two types of voting procedures, the law’s distinction is
                                                                 change over time, due to natural and unavoidable
proper.”); Rokita, 458 F. Supp. 2d at 831 (“[I]t is
                                                                 occurrences, like injuries, arthritis, or the simple passage
axiomatic that a state which allows for both in-person and
                                                                 of time. [Id.]. Such reasons are valid and reasonable. See
absentee voting must therefore apply different

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      49
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 57 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *34              comparison—could deem a voter’s signature problematic
(Wecht, J. concurring) (“Signature comparison is a               and not count the ballot, which would effectively
process fraught with the risk of error and inconsistent          disenfranchise that voter. Unlike the in-person voter, the
application, especially when conducted by lay people.”).         mail-in or absentee voter may not know that his or her
                                                                 signature was deemed inauthentic, and thus may be
Secretary Boockvar further asserts that signature                unable to promptly cure the deficiency even if he or she
comparison is justified for in-person voting, but not            were aware.
mail-in or absentee voting, because the in-person voter is
notified of his or her signature deficiency, and afforded an     Accordingly, the Court concludes that the inherent
opportunity to cure. [ECF 549-2, pp. 19-20, ¶¶ 66-68             differences and opportunities afforded to in-person voters
(explaining that in-person voters can be immediately             compared to mail-in and absentee voters provides
notified of the signature deficiency, but mail-in/absentee       sufficient reason to treat such voters differently regarding
voters cannot) ]. Secretary Boockvar’s justifications are        signature comparison. The Court concludes that the lack
consistent with the Election Code’s framework.                   of signature comparison for mail-in and absentee ballots
                                                                 is    neither    arbitrary,    nor    burdens     Plaintiffs’
When a voter votes in person, he or she signs the voter’s        equal-protection rights.
certificate, and the election official immediately, in the
voter’s presence, verifies the signature. 25 P.S. §              For these reasons, the Court will dismiss Plaintiffs’
3050(a.3)(1)-(2). If the election official finds the signature   federal equal-protection claims related to signature
to be problematic, the in-person voter is told as such. Id.      comparison.
at § 3050(a.3)(2). Notably, however, the in-person voter
may still cast a ballot. Id. (“[I]f the signature on the
voter’s certificate ... shall not be deemed authentic by any
of the election officers, such elector shall not be denied
the right to vote for that reason[.]”). The in-person voter
whose signature is questioned must, after casting the
ballot, “produce at least one qualified elector of the           3. The Election Code provisions related to signature
election district as a witness, who shall make affidavit of      comparison satisfy Anderson-Burdick.
his identity or continued residence in the election
                                                                 Finally, even assuming the Election Code’s absence of a
district.” Id. at § 3050(d). Thus, the in-person voter whose
                                                                 signature-comparison requirement imposes some burden
signature is not verified is immediately notified, is still
                                                                 on     Plaintiffs’   constitutional rights,   Plaintiffs’
allowed to cast a ballot, and is given the opportunity to
                                                                 constitutional claims still fail.
remedy the signature-deficiency.
                                                                 As discussed above with respect to Defendants’ drop-box
*63 In contrast, a voter who casts a mail-in or absentee
                                                                 implementation, Anderson-Burdick does not apply neatly
ballot cannot be afforded this opportunity. Absentee and
                                                                 to this claim either. This is because Plaintiffs aren’t
mail-in ballots are kept in “sealed or locked containers”
                                                                 challenging a specific regulation affecting their right to
until they are “canvassed by the county board of
                                                                 vote, but are instead challenging the lack of a restriction
elections.” 25 P.S. § 3146.8(a). The pre-canvassing and
                                                                 on someone else’s right to vote. This makes both the
canvassing cannot begin until Election Day. Id. at §
                                                                 burden difficult to assess and also the state’s interests in
3146.8(g)(1.1)-(2). As such, the absentee and mail-in
                                                                 not doing something more abstract. As such, the Court
ballots cannot be verified until Election Day, regardless of
                                                                 finds that the proper application of the Anderson-Burdick
when the voter mails the ballot. Further, even if there
                                                                 framework here includes weighing the burden involving
were sufficient time, a voter cannot cure these types of
                                                                 Plaintiffs’ risk of vote dilution against the state’s interests
deficiencies on their mail-in or absentee ballot. Boockvar,
                                                                 and overall plan in preventing against voter fraud,
––– A.3d at ––––, 2020 WL 5554644, at *20
                                                                 including with respect to forged mail-in ballots.
(“[A]lthough the Election Code provides the procedures
for casting and counting a vote by mail, it does not
                                                                 Weighing these considerations compels a conclusion that
provide for the “notice and opportunity to cure” procedure
                                                                 there is no constitutional violation here. With respect to
sought by Petitioner.”).
                                                                 any burden on Plaintiffs’ right to vote, that burden is
                                                                 slight, at best. A failure to engage in a signature
Therefore, if mail-in and absentee ballots were subject to
                                                                 comparison may, crediting Plaintiffs’ evidence, increase
signature comparison, an election official—who is
                                                                 the risk of voter fraud. But even then, this remains a
unstudied in the technical aspects of signature
                                                                 largely speculative concern. This burden too is lessened

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        50
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 58 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



by the numerous other regulations imposed by the                 county residency requirement “is not rationally connected
Election Code, including the detailed verification               or reasonably related to any interest presented by the
procedure as to the information on mail-in ballots               Commonwealth.” [ECF 509, p. 63].
(discussed above), and the deterrence furthered by
criminal sanctions for those engaging in such voter fraud.       Defendants and Intervenors have a markedly different
                                                                 view.
Against these burdens, the Commonwealth has precise
and weighty interests in verifying ballot applications and       As an initial matter, the Democratic Intervenors argue that
ballots in an appropriate manner to ensure that they are         Plaintiffs “are precluded from relitigating their claim that
accurate. As discussed above, the Commonwealth                   the Commonwealth lacks a constitutionally recognized
determined that the risk of disenfranchising mail-in and         basis for imposing a county-residence restriction for poll
absentee voters, did not justify signature comparison for        watchers” based on the doctrine articulated in England v.
those voters. [ECF 549-2, pp. 19-20, ¶¶ 66-69]. Unlike for       Louisiana State Bd. of Med. Examiners, 375 U.S. 411, 84
in-person voters, there are other means of identifying and       S.Ct. 461, 11 L.Ed.2d 440 (1964). [ECF 529, p. 16]. That
verifying mail-in and absentee voters, such as having to         doctrine requires that after a federal court has abstained
specifically apply for a mail-in or absentee ballot and          under Pullman, the plaintiff must expressly reserve the
provide various categories of identifying information.           right to litigate any federal claims in federal court while
[ECF 504-12, 55:19-56:19]; 25 P.S. §§ 3146.2(b),                 litigating state-law issues in state court. England, 375
3150.12(b). And ultimately, due to the slight burden             U.S. at 419, 421-22, 84 S.Ct. 461. Defendants and
imposed on Plaintiffs, Pennsylvania’s regulatory interests       Intervenors contend that Plaintiffs (specifically, the
in a uniform election pursuant to established procedures is      Trump Campaign, the RNC, and the Republican Party)
sufficient to withstand scrutiny. Timmons, 520 U.S. at           failed to do so in the proceedings before the Pennsylvania
358, 117 S.Ct. 1364.                                             Supreme Court.

*64 The General Assembly opted not to require signature          And if the England doctrine doesn’t bar this claim,
comparisons for mail-in and absentee ballots and                 Defendants and Intervenors argue that “Plaintiffs’
applications. And as previously discussed, absent                as-applied challenge simply fails to state a constitutional
extraordinary reasons to, the Court is not to second-guess       claim.” See, e.g., [ECF 547, p. 65]. They believe that the
the legislature.                                                 county-residency requirement does not infringe on a
                                                                 fundamental right or regulate a suspect classification
                                                                 (such as race, sex, or national origin). [Id.]. As a result,
                                                                 the Commonwealth need only provide a rational basis for
                                                                 the requirement, which Defendants and Intervenors
                                                                 believe the Commonwealth has done. [Id.].
IV. Defendants and Intervenors are entitled to
summary judgment on Plaintiffs’ as-applied, federal              After carefully reviewing the record and considering the
constitutional challenge to the county-residency                 parties’ arguments and evidence, the Court finds that the
requirement for poll watchers.                                   England doctrine does not bar Plaintiffs’ ability to bring
Plaintiffs next take exception with the provision of the         this claim. Even so, after fully crediting Plaintiffs’
Election Code that restricts a registered voter from             evidence, the Court agrees with Defendants and
serving as a poll watcher outside the county of his or her       Intervenors that Plaintiffs’ as-applied challenge fails on
residence. [ECF 461, ¶ 217].                                     the merits.

Plaintiffs argue that “[a]s applied to the 2020 General
Election, during the midst of the COVID-19 pandemic,
Pennsylvania’s residency requirement for watchers
violates equal protection.” [ECF 509, p. 58]. That’s
because, according to Plaintiffs, the “current pandemic             A. The England doctrine does not bar Plaintiffs’
severely challenges the ability of parties to staff                 federal challenge to the county-residency
watchers[.]” [Id. at p. 60]. And not having enough poll             requirement.
watchers     in    place    “puts   into   danger   the          *65 In England, the Supreme Court established that after
constitutionally-guaranteed right to a transparent and           a federal court abstains under Pullman, “if a party freely
undiluted vote,” [id. at p. 68], by “fostering an                and without reservation submits his federal claims for
environment that encourages ballot fraud or tampering,”          decision by the state courts, litigates them there, and has
[ECF 461, ¶ 256]. As such, Plaintiffs believe that the           them decided there, then ... he has elected to forgo his
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      51
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 59 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



right to return to the District Court.” 375 U.S. at 419, 84         B. The county-residency requirement, as applied to
S.Ct. 461. To reserve those rights, a plaintiff forced into         the facts presented and the upcoming general
state court by way of abstention must inform the state              election, does not violate the U.S. Constitution.
court that he is exposing the federal claims there only to       Originally, Plaintiffs raised a facial challenge to the
provide the proper context for considering the state-law         county-residency requirement under 25 P.S. § 2687. That
questions. Id. at 421, 84 S.Ct. 461. And that “he intends,       is, Plaintiffs first took the position that there was no
should the state court[ ] hold against him on the question       conceivable constitutional application of the requirement
of state law, to return to the District Court for disposition    that an elector be a resident of the county in which he or
of his federal contentions.” Id. Essentially, in England,        she seeks to serve. But, as Plaintiffs’ concede, that facial
the Supreme Court created a special doctrine of res              challenge is no longer viable in light of the Pennsylvania
judicata for Pullman abstention cases.                           Supreme Court’s recent decision. [ECF 448, p. 10]. As a
                                                                 result, Plaintiffs now focus solely on raising an as-applied
The Democratic Intervenors argue that because none of            challenge to the county-residency requirement.
the three Plaintiffs who participated in the Pennsylvania
Supreme Court case as either intervenors or amici                “[T]he distinction between facial and as-applied
“reserved the right to relitigate [Plaintiffs’ poll-watcher      challenges is not so well defined that it has some
claim] in federal court,” they are now “precluded” from          automatic effect or that it must always control the
doing so. [ECF 529, p. 17]. The Court is not convinced           pleadings and disposition in every case involving a
that this doctrine bars Plaintiffs’ claim for at least two       constitutional challenge.” Citizens United v. Fed. Election
reasons.                                                         Comm’n, 558 U.S. 310, 331, 130 S.Ct. 876, 175 L.Ed.2d
                                                                 753 (2010).
First, in its original abstention decision, the Court noted
that “[n]one of Plaintiffs’ poll-watching claims directly        At a fundamental level, a “facial attack tests a law’s
ask the Court to construe an ambiguous state statute.”           constitutionality based on its text alone and does not
[ECF 409, p. 24]. Instead, these claims resided in a             consider the facts or circumstances of a particular case.
Pullman gray area, because they were only indirectly             United States v. Marcavage, 609 F.3d 264, 273 (3d Cir.
affected by other unsettled state-law issues. In light of        2010). By contrast, an “as-applied attack” on a statute
that, the Court finds that the England doctrine was not          “does not contend that a law is unconstitutional as written
“triggered,” such that Plaintiffs needed to reserve their        but that its application to a particular person under
right to return to federal court to litigate the specific        particular circumstances deprived that person of a
as-applied claim at issue here.                                  constitutional right.” Id. The distinction between facial
                                                                 and an as-applied attack, then, “goes to the breadth of the
Second, even if it were triggered, not all of the Plaintiffs     remedy employed by the Court, not what must be pleaded
here were parties in the Pennsylvania Supreme Court              in a complaint.” Citizens United, 558 U.S. at 331, 130
case, and only one (the Republican Party) was even given         S.Ct. 876; see also Bruni v. City of Pittsburgh, 824 F.3d
intervenor status. But even the Republican Party, acting as      353, 362 (3d Cir. 2016) (“The distinction between facial
an intervenor, did not have an opportunity to develop the        and as-applied constitutional challenges, then, is of
record or present evidence relevant to its as-applied            critical importance in determining the remedy to be
challenge. Thus, this claim wasn’t “fully litigated” by any      provided).
of the Plaintiffs, which is a necessary condition for the
claim to be barred under the England doctrine. Cf.               *66 Because the distinction is focused on the available
Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1073          remedies, not the substantive pleading requirements,
(3d Cir. 1990) (explaining that a litigant “may not              “[t]he substantive rule of law is the same for both
relitigate an issue s/he fully and unreservedly litigated in     challenges.” Edwards v. D.C., 755 F.3d 996, 1001 (D.C.
state court”).                                                   Cir. 2014); see also Pursuing Am.’s Greatness v. Fed.
                                                                 Election Comm’n, 831 F.3d 500, 509, n.5 (D.C. Cir.
Thus, Plaintiffs are not precluded by the England doctrine       2016) (“Indeed, the substantive rule of law is the same for
from bringing their remaining as applied poll-watcher            both as-applied and facial First Amendment challenges.”)
claim. The Court will now address the claim on the               (cleaned up); Legal Aid Servs. of Or. v. Legal Servs.
merits.                                                          Corp., 608 F.3d 1084, 1096 (9th Cir. 2010) (“The
                                                                 underlying constitutional standard, however, is no
                                                                 different [in an as-applied challenge] th[a]n in a facial
                                                                 challenge.”).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      52
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 60 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



“In other words, how one must demonstrate the statute’s          interests in a county-specific voting system, viewed in the
invalidity remains the same for both type of challenges,         context of its overall polling-place security measures,
namely, by showing that a specific rule of law, usually a        outweigh any slight burden imposed by the
constitutional rule of law, invalidates the statute, whether     county-residency restriction.
in a personal application or to all.” Brooklyn Legal Servs.
Corp. v. Legal Servs. Corp., 462 F.3d 219, 228 (2d Cir.
2006), abrogated on other grounds by Bond v. United
States, 564 U.S. 211, 131 S.Ct. 2355, 180 L.Ed.2d 269
(2011).

In determining whether a state election law violates the         1. The county-residency requirement neither burdens
U.S. Constitution, the Court must “first examine whether         a fundamental right, including the right to vote, nor
the challenged law burdens rights protected by the First         discriminates based on a suspect classification.
and Fourteenth Amendments.” Patriot Party of Allegheny
                                                                 *67 At the outset, “there is no individual constitutional
Cnty. v. Allegheny Cnty. Dep’t of Elections, 95 F.3d 253,
                                                                 right to serve as a poll watcher[.]” Boockvar, ––– A.3d at
258 (3d Cir. 1996). “Where the right to vote is not
                                                                 ––––, 2020 WL 5554644, at *30 (citing Cortés, 218 F.
burdened by a state’s regulation on the election process,
                                                                 Supp. 3d at 408); see also Dailey v. Hands, No. 14-423,
... the state need only provide a rational basis for the
                                                                 2015 WL 1293188, at *5 (S.D. Ala. Mar. 23, 2015)
statute.” Cortés, 218 F. Supp. 3d at 408. The same is true
                                                                 (“[P]oll watching is not a fundamental right protected by
under an equal protection analysis. “If a plaintiff alleges
                                                                 the First Amendment.”); Turner v. Cooper, 583 F. Supp.
only that a state treated him or her differently than
                                                                 1160, 1162 (N.D. Ill. 1983) (“Plaintiffs have cited no
similarly situated voters, without a corresponding burden
                                                                 authority ..., nor have we found any, that supports the
on the fundamental right to vote, a straightforward
                                                                 proposition that [the plaintiff] had a first amendment right
rational basis standard of review should be used.” Obama,
                                                                 to act as a poll watcher.”).
697 F.3d at 428 (6th Cir. 2012); see also Biener, 361 F.3d
at 214-15 (applying rational basis where there was no
                                                                 “State law, not the Federal Constitution, grants
showing of an “infringement on the fundamental right to
                                                                 individuals the ability to serve as poll watchers and
vote.”); Donatelli, 2 F.3d at 515 (“A legislative
                                                                 parties and candidates the authority to select those
classification that does not affect a suspect category or
                                                                 individuals.” Cortés, 218 F. Supp. 3d at 414; see also
infringe on a fundamental constitutional right must be
                                                                 Boockvar, ––– A.3d at ––––, 2020 WL 5554644, at *30
upheld against equal protection challenge if there is any
                                                                 (the right to serve as a poll watcher “is conferred by
reasonably conceivable state of facts that could provide a
                                                                 statute”); Tiryak v. Jordan, 472 F. Supp. 822, 824 (E.D.
rational basis for the classification.” (cleaned up)).
                                                                 Pa. 1979) (“The number of poll-watchers allowed, the
                                                                 manner of their appointment, their location within the
But where the law imposes at least some burden on
                                                                 polling place, the activities permitted and the amount of
protected rights, the court “must gauge the character and
                                                                 compensation allowed are all dictated by [25 P.S. §
magnitude of the burden on the plaintiff and weigh it
                                                                 2687].”). Given the nature of the right, “[i]t is at least
against the importance of the interests that the state
                                                                 arguable that the [Commonwealth of Pennsylvania] could
proffers to justify the burden.” Patriot Party, 95 F.3d at
                                                                 eliminate the position of poll watcher” without offending
258 (citations omitted).
                                                                 the constitution. Cotz v. Mastroeni, 476 F. Supp. 2d 332,
                                                                 364 (S.D.N.Y. 2007). In fact, one neighboring
Consistent with the Pennsylvania Supreme Court’s recent
                                                                 state—West Virginia—has eliminated poll watchers. W.
decision, but now based on a complete record, this Court
                                                                 Va. Code Ann. § 3-1-37; W. Va. Code Ann. § 3-1-41.
finds that the county-residency requirement for poll
watching does not, as applied to the particular
                                                                 Nor does the county-residency requirement hinder the
circumstances of this election, burden any of Plaintiffs’
                                                                 “exercise of the franchise.” Cortés, 218 F. Supp. 3d at
fundamental constitutional rights, and so a deferential
                                                                 408. It doesn’t in any way limit voters’ “range of choices
standard of review should apply. See Boockvar, ––– A.3d
                                                                 in the voting booth”—voters can still “cast ballots for
at ––––, 2020 WL 5554644, at *30. Under a rational-basis
                                                                 whomever they wish[.]” Id. And, as Plaintiffs admit, the
review and considering all the relevant evidence before
                                                                 county-residency requirement doesn’t make the actual act
the Court, the county-residency requirement is rational,
                                                                 of casting a vote any harder. See [ECF 524-24, 67:1-6].
and thus constitutional. But even if the requirement
                                                                 Indeed, at least one of the plaintiffs here, Representative
burdened the right to vote, that burden is slight—and
                                                                 Joyce, testified that he was unaware of anyone unable to
under the Anderson-Burdick test, the Commonwealth’s
                                                                 cast his ballot because of the county-residency

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      53
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 61 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



requirement for poll watchers [Id.].                             Plaintiffs’ evidence, accepted as true, fails to establish
                                                                 that they cannot find enough poll watchers because of the
Finally, Plaintiffs’ claim that Pennsylvania’s “poll             county-residency requirement. But even if they made that
watching system” denies them “equal access” to the               factual showing, the inability to find poll watchers still
ability to observe polling places in the upcoming election       does not burden any recognized constitutional right in a
does not, on its own, require the Court to apply anything        way that would necessitate anything more than deferential
other than rational-basis scrutiny. [ECF 551, p. 75]. To         review.
the extent Plaintiffs are denied equal access (which
discussed below, as a matter of evidence, is very much in
doubt), it isn’t based on their membership in any suspect
classification.

For a state law to be subject to strict scrutiny, it must not
only make a distinction among groups, but the distinction        2. Plaintiffs’ evidence does not establish any factual
must be based on inherently suspect classes such as race,        predicate for their theory.
gender, alienage, or national origin. See City of Cleburne
                                                                 Even accepting as true Plaintiffs’ version of events,
v. Cleburne Living Ctr., 473 U.S. 432, 439-40, 105 S.Ct.
                                                                 Plaintiffs have not established that the county-residency
3249, 87 L.Ed.2d 313 (1985). Political parties are not
                                                                 requirement is responsible for an inability to find enough
such a suspect class. Greenville Republican Party, 824 F.
                                                                 poll watchers for at least two reasons.
Supp. 2d at 669 (“[T]his court is unfamiliar with, and
Plaintiffs have not cited, any authority categorizing
                                                                 First, Plaintiffs’ evidence stops short of demonstrating
political parties as an inherently suspect class.”) Likewise,
                                                                 any actual shortfall of desired poll watchers.
“[c]ounty of residence is not a suspect classification
warranting heightened scrutiny[.]” Short, 893 F.3d at 679.
                                                                 For example, in his declaration, James J. Fitzpatrick, the
                                                                 Pennsylvania Director for Election Day Operations for the
Plaintiffs don’t dispute this. [ECF 509, p. 65 (“To be
                                                                 Trump Campaign, stated only that the “Trump Campaign
clear, the right at issue here is the right of candidates and
                                                                 is concerned that due to the residency restriction, it will
political parties to participate in an election where the
                                                                 not have enough poll watchers in certain counties.” [ECF
process is transparent and open to observation and the
                                                                 504-2, ¶ 25 (emphasis added) ]. Notably, however, Mr.
right of the voters to participate in such election.”
                                                                 Fitzpatrick, even when specifically asked during his
(emphasis in original)) ]. Rather, Plaintiffs’ theory as to
                                                                 deposition, never identified a single county where the
how the county-residency requirement burdens the right
                                                                 Trump Campaign has actually tried and failed to recruit a
to vote is based on the same threat of vote dilution by
                                                                 poll watcher because of the county-residency
fraud that they have advanced with their other claims. In
                                                                 requirement. See, e.g., [ECF 528-14, 261:21-25] (“Q:
other words, Plaintiffs’ claim that the county-residency
                                                                 Which counties does the Trump campaign or the RNC
requirement for poll watchers limits the ability to find poll
                                                                 contend that they will not be able to obtain what you refer
watchers, which, in turn, limits the ability for poll
                                                                 to as full coverage of poll watchers for the November
watchers to detect fraud and ballot tampering. [ECF 461,
                                                                 2020 election? A: I’m not sure. I couldn’t tell you a list.”).
¶¶ 256-57]. The resulting fraudulent or destroyed ballots
cause the dilution of lawfully cast ballots. [ECF 509, pp.
                                                                 Nor do any of Plaintiffs’ other witness declarations
64-68].
                                                                 establish an actual, inability to recruit poll watchers in any
                                                                 specific county. Representative Reschenthaler stated only
*68 Thus, based on this theory, to establish the burden
                                                                 that he was “concerned” that he “will not be able to
flowing from the county-residency restriction, Plaintiffs
                                                                 recruit enough volunteers from Greene County to watch
must show (1) the county-residency requirement prevents
                                                                 the necessary polls in Greene County.” [ECF 504-6, ¶ 12].
them from recruiting enough registered Republican poll
watchers in every county, (2) the absence of these
                                                                 Representative Kelly stated that he was “likely to have
Republican poll watchers creates a material risk of
                                                                 difficulty getting enough poll watchers from within Erie
increased fraud and ballot tampering, and (3) this risk of
                                                                 County to watch all polls within that county on election
fraud and ballot tampering will dilute the value of
                                                                 day.” [ECF 504-5, ¶ 16]. “Likely difficulty” isn’t the
honestly cast votes.
                                                                 same as an “actual inability.” That aside, the declaration
                                                                 doesn’t provide any basis for Representative Kelly’s
There are both factual and legal problems fatal to
                                                                 assessment of this “likely difficulty.” Nowhere does he
Plaintiffs’ vote-dilution theory in this context. Factually,
                                                                 detail the efforts he took (e.g., the outreach he tried,

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       54
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 62 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



prospective candidates he unsuccessfully recruited, and          expert, Professor Lockerbie, admits that “the Democratic
the like), nor did he explain why those efforts aren’t likely    and Republican parties might be able to meet the relevant
to succeed in the future.                                        criteria and recruit a sufficient population of qualified poll
                                                                 watchers who meet the residency requirements[.]” [ECF
The same goes for Representative Thompson’s                      504-20, ¶ 16].
declaration. Representative Thompson stated that during
some unspecified prior elections, unidentified parties and       Professor Lockerbie’s report makes clear, and Plaintiffs
campaigns did not “always find enough volunteers to              appear to agree, that the county-residency requirement
serve as poll watchers in each precinct.” [ECF 504-4, ¶          only potentially burdens other, “minor” political parties’
20]. But this undetailed statement doesn’t help Plaintiffs’      ability to recruit enough poll watchers. [ECF 509, p. 61
cause, because it doesn’t identify the elections during          (citing ECF 504-20, ¶¶ 16-17) ]. Regardless, any burden
which this was a problem, the parties and campaigns              on these third parties is not properly before the Court.
affected by a lack of poll watchers, or the precincts for        They are not parties to this litigation, and so the Court
which no poll watcher could be found.                            doesn’t know their precise identities, whether they have,
                                                                 in fact, experienced any difficulty in recruiting poll
*69 Representative Joyce’s declaration doesn’t even              watchers, or, more fundamentally, whether they even
express a “concern” about “likely difficulty” in recruiting      want to recruit poll watchers at all.21
poll watchers. He simply stated his belief that “[p]oll
watchers play a very important role in terms of protecting       *70 Additionally, Plaintiffs failed to present evidence that
the integrity of the election process[.]” [ECF 504-7, ¶ 11].     connects the county-residency requirement to their
While he may be right, it has no bearing on whether              inability to find enough poll watchers. To succeed on their
Plaintiffs can find enough people to play that “very             theory Plaintiffs cannot just point to difficulty recruiting
important role.”                                                 poll watchers, they need to also show that “Section
                                                                 2687(b) is responsible for their purported staffing woes.”
Indeed, Plaintiffs’ prediction that they will “likely” have      Cortés, 218 F. Supp. 3d at 410. Plaintiffs fail to show this,
difficulty finding poll watchers is belied by the                too.
uncontested Pennsylvania voter registration statistics for
2019 that they included as an exhibit to their                   Plaintiffs argue that the ongoing COVID-19 pandemic
summary-judgment brief. [ECF 504-34]. Those statistics           greatly reduces the number of people who would be
suggest that there is no shortage of registered Republican       willing to serve as a poll watcher, which further
voters who are qualified to serve as poll watchers. [Id.].       exacerbates the alleged problem caused by the
Even in the three specific counties in which Plaintiffs          county-residency requirement. [ECF 509, p. 60]. The
warn that “Democratic registered voters out-number ...           primary problem with this argument, though, is that
their Republican counterparts” (i.e., Philadelphia,              Plaintiffs have not presented any evidence to support it.
Delaware, and Centre), there are still significant numbers       Plaintiffs have not put forward a statement from a single
of registered Republicans. See [ECF 504-34 (Philadelphia         registered voter who says they are unwilling to serve as a
– 118,003; Delaware – 156,867; and Centre – 42,903) ].           poll watcher due to concerns about contracting
And only a very small percentage of the registered               COVID-19.
Republicans would be needed to fill all the necessary poll
watcher positions in those allegedly problematic counties.       Despite this shortcoming, the Court also acknowledges
See, e.g., Cortés, 218 F. Supp. 3d at 410 (noting that, in       that COVID-19 generally has made it more difficult to do
2016, the Republican Party “could staff the entirety of the      anything in person, and it is entirely plausible that the
poll watcher allotment in Philadelphia county with just          current pandemic will limit Plaintiffs from recruiting poll
4.1% of the registered Republicans in the county.”).             watchers to man polling places on election day. But that is
While Plaintiffs argue that these statistics don’t show the      likely true for just about every type of election rule and
number of registered Republicans willing to serve as a           regulation. For example, the effects of the ongoing
poll watcher, the Court is hard pressed to see, nor do           pandemic coupled with the requirement that the poll
Plaintiffs show, how among the tens—or hundreds—of               watcher be a registered voter (a requirement that
thousands of registered Republicans in these counties,           unquestionably narrows the pool of potential candidates)
Plaintiffs are unable to find enough poll workers.20             would also make it harder to recruit poll watchers. There
                                                                 is no basis to find that the current public-health
Plaintiffs have not presented any evidence that would            conditions, standing alone, render the county-residency
explain how, despite these numbers, they will have a hard        requirement irrational or unconstitutional.
time finding enough poll watchers. In fact, Plaintiffs’ own

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       55
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 63 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



To bolster their concerns over COVID-19, Plaintiffs point        added).22 The fundamental constitutional principles
to Democratic Nat’l Committee v. Bostelmann, No.                 undergirding this finding are sound.
20-249, ––– F.Supp.3d ––––, 2020 WL 5627186 (W.D.
Wis. Sept. 21, 2020), where the court there enjoined             Plaintiffs’ only alleged burden on the right to vote is that
Wisconsin’s statute that requires that each election             Defendants’ lawful imposition of a county-residency
official (i.e., poll worker) be an elector of the county in      requirement on poll watching will result in an increased
which the municipality is located. That case is                  risk of voter irregularities (i.e., ballot fraud or tampering)
distinguishable in at least two important ways.                  that will, in turn, potentially cause voter dilution. While
                                                                 vote dilution is a recognized burden on the right to vote in
First, Bostelmann concerned poll workers, not poll               certain contexts, such as when laws are crafted that
watchers. Id. at ––––, 2020 WL 5627186, at *7. The               structurally devalue one community’s or group of
difference between the two is significant. Poll workers are      people’s votes over another’s, there is no authority to
a more fundamental and essential aspect of the voting            support a finding of burden based solely on a speculative,
process. Without poll workers, counties cannot even open         future possibility that election irregularities might occur.
polling sites, which creates the possibility that voters will    See, e.g., Minnesota Voters, 720 F.3d at 1033 (affirming
be completely disenfranchised. In fact, in Bostelmann, the       dismissal of claims “premised on potential harm in the
plaintiffs presented evidence that Milwaukee was only            form of vote dilution caused by insufficient pre-election
able to open 5 of its normal 180 polling places. Id. A           verification of EDRs’ voting eligibility and the absence of
failure to provide voters a place to vote is a much more         post-election ballot rescission procedures”); Common
direct and established constitutional harm than the one          Cause Rhode Island v. Gorbea, 970 F.3d 11, 15 (1st Cir.
Plaintiffs allege here.                                          2020) (rejecting the claim that a ballot witness signature
                                                                 requirement should not be enjoined during a pandemic
Second, the plaintiffs in Bostelmann actually presented          because it would allegedly increase the risk of voter fraud
evidence that they were unable to find the poll workers          and put Republican candidates at risk); Cook Cnty. Rep.
they needed due to the confluence of the COVID-19                Party v. Pritzker, No. 20-4676, 2020 WL 5573059, at *4
pandemic and the challenged restriction. Id. As discussed        (N.D. Ill. Sept. 17, 2020) (denying a motion to enjoin a
above, Plaintiffs here have presented no such evidence.          law expanding the deadline to cure votes because
                                                                 plaintiffs did not show how voter fraud would dilute the
To succeed on summary judgment, Plaintiffs need to               plaintiffs’ votes).
move beyond the speculative concerns they offer and into
the realm of proven facts. But they haven’t done so on           Without a recognized burden on the right to vote,
two critical fronts—they haven’t shown an actual inability       Plaintiffs’ “argument that the defendants did not present
to find the necessary poll watchers, or that such an             an adequate justification is immaterial.” Green Party of
inability is caused by the county-residency requirement.         Tennessee v. Hargett, No. 16-6299, 2017 WL 4011854, at
Because Plaintiffs have not pointed to any specific              *4 (6th Cir. May 11, 2017). That’s because the Court
“polling place that Section 2687(b) prevents [them] from         need not apply the Anderson-Burdick framework, and its
staffing with poll watchers,” Plaintiffs’ theory of burden       intermediate standards, in this situation. See Donatelli, 2
is doomed at launch. Cortés, 218 F. Supp. 3d at 409.             F.3d at 514 & n.10. Instead, just as the Pennsylvania
                                                                 Supreme Court held, the Commonwealth here need only
                                                                 show “that a rational basis exists [for the
                                                                 county-residency requirement] to be upheld. Boockvar,
                                                                 ––– A.3d at ––––, 2020 WL 5554644, at *30 (citing
                                                                 Cortes, 218 F. Supp. 3d at 408); see also Voting for Am.,
                                                                 Inc. v. Andrade, 488 F. App’x 890, 899 (5th Cir. 2012)
3. Even if Plaintiffs could establish a factual predicate        (applying rational basis review as opposed to the
for their theory, it would fail as a matter of law.              Anderson-Burdick balancing test because state election
                                                                 law did not implicate or burden specific constitutional
*71 As the Pennsylvania Supreme Court concluded last
                                                                 rights); McLaughlin v. North Carolina Bd. of Elections,
month, Plaintiffs’ “speculative claim that it is ‘difficult’
                                                                 65 F.3d 1215, 1227 (4th Cir. 1995) (concluding that a
for both parties to fill poll watcher positions in every
                                                                 ballot access law “fails the Anderson balancing test only
precinct, even if true, is insufficient to transform the
                                                                 if it also does in fact burden protected rights”).
Commonwealth’s uniform and reasonable regulation
requiring that poll watchers be residents of the counties
                                                                 *72 “Under rational-basis review, the challenged
they serve into a non-rational policy choice.” Boockvar,
                                                                 classification must be upheld ‘if there is any reasonably
––– A.3d at ––––, 2020 WL 5554644, at *30 (emphasis

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       56
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 64 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



conceivable state of facts that could provide a rational
basis for the classification.’ ” Donatelli, 2 F.3d at 513
(quoting FCC v. Beach Commc’ns, Inc., 508 U.S. 307,
313, 113 S.Ct. 2096, 124 L.Ed.2d 211 (1993)). “This
standard of review is a paradigm of judicial restraint.”         4. Plaintiffs’ poll-watcher claim fails under the
FCC, 508 U.S. at 314, 113 S.Ct. 2096. It “is not a license       Anderson-Burdick framework.
for courts to judge the wisdom, fairness, or logic of
                                                                 Even if rational-basis review did not apply and Plaintiffs
legislative choices.” Id. at 313, 113 S.Ct. 2096. Nor is it
                                                                 had established a burden on their right to vote, their claim
the Court’s “place to determine whether the [General
                                                                 nonetheless fails under the Anderson-Burdick framework.
Assembly’s decisions] were the best decisions or even
whether they were good ones.” Donatelli, 2 F.3d at 518.
                                                                 Viewing Plaintiffs’ evidence in the best possible light, at
                                                                 most, the county-residency requirement for poll watching
Applying this deferential standard of review, the
                                                                 places only an indirect, ancillary burden on the right to
Pennsylvania Supreme Court found that given
                                                                 vote through an elevated risk of vote dilution.
Pennsylvania’s “county-based scheme for conducting
elections, it is reasonable that the Legislature would
                                                                 Against this slight burden, the Commonwealth has sound
require poll watchers, who serve within the various
                                                                 interests in imposing a county-residency requirement,
counties of the state, to be residents of the counties in
                                                                 including, as noted above, local familiarity with rules,
which they serve.” Boockvar, ––– A.3d at ––––, 2020 WL
                                                                 regulations, procedures, and the voters. Beyond this, in
5554644, at *30 (citing Cortés, 218 F. Supp. 3d at 409).
                                                                 assessing the Commonwealth’s interest in imposing the
The Court agrees.
                                                                 county-based restriction, that interest must be viewed in
                                                                 the overall context of the Commonwealth’s security
There are multiple reasons for this. As Secretary
                                                                 measures involving polling places that are designed to
Boockvar advises, “[b]y restricting poll watchers’ service
                                                                 prevent against fraud and vote dilution.
to the counties in which they actually reside, the law
ensures that poll watchers should have some degree of
                                                                 As the court in Cortés recognized, “while poll watchers
familiarity with the voters they are observing in a given
                                                                 may help guard the integrity of the vote, they are not the
election district.” [ECF 549-2, p. 22, ¶ 78]. In a similar
                                                                 Election Code’s only, or even best, means of doing so.”
vein, Intervenors’ expert, Dr. Barreto, in his report, states
                                                                 218 F. Supp. 3d at 404.
that, voters are more likely to be comfortable with poll
watchers that “they know and they recognize from their
                                                                 *73 Each county has the authority to investigate fraud and
area.” [ECF 524-1, ¶40 (“Research in political science
                                                                 report irregularities to the district attorney. 25 P.S. §
suggests that voters are much more comfortable and
                                                                 2642(i). Elections in each district are conducted by a
trusting of the process when they know or are familiar
                                                                 multimember election board, which is comprised of an
with poll workers who are from their community.”) ].
                                                                 election judge, a majority inspector, and a minor
When poll watchers come from the community, “there is
                                                                 inspector. 25 P.S. § 2671. Each voting district may also
increased trust in government, faith in elections, and voter
                                                                 use two overseers of election, who are appointed from
turnout[.]” [Id.].
                                                                 different political parties by the Pennsylvania Courts of
                                                                 Common Pleas, and “carry greater authority than poll
At his deposition, Representative Kelly agreed with this
                                                                 watchers.” Cortés, 218 F. Supp. 3d at 403 (citing 25 P.S.
idea: “Yeah, I think – again, depending how the districts
                                                                 § 2685). “Election overseers have the right to be present
are established, I think people are probably even more
                                                                 with the officers of an election ‘within the enclosed space
comfortable with people that they – that they know and
                                                                 during the entire time the ... election is held.” Id. “Poll
they recognize from their area.” [ECF 524-23,
                                                                 watchers have no such right,” they must “remain ‘outside
111:21-25].
                                                                 the enclosed space’ where ballots are counted or voting
                                                                 machines canvassed.” Id. (citing 25 P.S. § 2687(b)).
Whether requiring poll watchers to be residents of the
                                                                 Election overseers can also challenge any person offering
county in which they will serve is the best or wisest rule is
                                                                 to vote, while poll watchers have no such authority. 25
not the issue before the Court. The issue is whether that
                                                                 P.S. § 2687. For these reasons, concerns “over potential
rule is reasonable and rationally advances Pennsylvania’s
                                                                 voter fraud—whether perpetrated by putative electors or
legitimate interests. This Court, like multiple courts
                                                                 poll workers themselves—appear more effectively
before it, finds that it does.
                                                                 addressed by election overseers than poll watchers[.]” Id.
                                                                 at 406.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      57
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 65 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



Plaintiffs complain that poll watchers may not be present        they are “permitted to have watchers present at all
during the pre-canvass and canvass meetings for absentee         locations where voters are registering to vote, applying
and mail-in ballots. But the Election Code provides that         for absentee or mail-in ballots, voting absentee or mail-in
“authorized representatives” of each party and each              ballots, and/or returning or collecting absentee or mail-in
candidate can attend such canvassing. 25 P.S. §                  ballots, including without limitation any satellite or early
3146.8(g)(1.1), (2). That means if, for example, 15              voting sites established by any county board of elections.”
Republican candidates appear on ballots within a                 [ECF 503-1, ¶ 3].
particular county (between both the state and federal
elections), there could be up to 16 “authorized                  Plaintiffs also argue that Secretary Boockvar’s October 6,
representatives” related to the Republican Party (one for        2020, guidance expressly, and unlawfully, prohibits poll
each candidate and one for the party as a whole) present         watchers from being present at county election offices,
during canvassing. Adding poll watchers to that mix              satellite offices, and designated ballot-return sites. [ECF
would just be forcing unnecessary cooks into an already          571].
crowded kitchen.23 See [ECF 549-2, p. 23, ¶ 83 (“If every
certified poll watcher within a county was permitted to          This challenge, however, is directly related to the
attend the pre-canvass meeting, the elections staff could        unsettled state-law question of whether drop boxes and
be overwhelmed by the vast numbers of poll watchers,             other satellite locations are “polling places” as envisioned
and the pre-canvassing process could become chaotic and          under the Election Code. If they are, then Plaintiffs may
compromised.”) ].                                                be right in that poll watchers must be allowed to be
                                                                 present. However, the Court previously abstained under
*74 Further, Secretary Boockvar testified that                   Pullman in addressing this “location” claim due to the
Pennsylvania has adopted new voting systems that will            unsettled nature of the state-law issues; and it will
provide an additional layer of security. [ECF 524-27,            continue to do so. [ECF 459, p. 5 (“The Court will
237:21-238:11]. That is, there will now be a paper trail in      continue to abstain under Pullman as to Plaintiffs’ claim
the form of verifiable paper ballots that will allow voters      pertaining to the notice of drop box locations and, more
to confirm their choice, and the state recently piloted a        generally, whether the ‘polling place’ requirements under
new program that will help ensure that votes can be              the Election Code apply to drop-box locations. As
properly verified. [Id.].                                        discussed in the Court’s prior opinion, this claim involves
                                                                 unsettled issues of state law.”) ].
On balance, then, it is clear that to the extent any burden
on the right to vote exists, it is minimal. On the other         Moreover, Plaintiffs have filed a lawsuit in the Court of
hand, the Commonwealth’s interest in a county-specific           Common Pleas of Philadelphia to secure access to drop
voting system, including with county-resident poll               box locations for poll watchers. The state court held that
watchers, is rational and weighty, particularly when             satellite ballot-collection locations, such as drop-box
viewed in the context of the measures that the                   locations, are not “polling places,” and therefore poll
Commonwealth has implemented to prevent against                  watchers are not authorized to be present in those places.
election fraud at the polls. As such, under the flexible         [ECF 573-1, at p. 12]. The Trump Campaign immediately
Anderson-Burdick standard, Plaintiffs have failed to             filed a notice of appeal of that decision. Regardless of
establish that the county-residency requirement is               what happens on appeal, Plaintiffs appear to be on track
unconstitutional.                                                to obtain resolution of that claim in state court. [ECF
                                                                 549-22]. Although this isn’t dispositive, it does give the
                                                                 Court comfort that Plaintiffs will be able to seek timely
                                                                 resolution of these issues, which appear to be largely
                                                                 matters of state law. See Barr v. Galvin, 626 F.3d 99, 108
                                                                 n.3 (1st Cir. 2010) (“Though the existence of a pending
                                                                 state court action is sometimes considered as a factor in
5. The Court will continue to abstain from deciding              favor of abstention, the lack of such pending proceedings
where the Election Code permits poll watching to                 does not necessarily prevent abstention by a federal
occur.                                                           court.”).
Plaintiffs also appear to challenge any attempts to limit
poll watching to “monitoring only in-person voting at the
polling place on Election Day.” [ECF 461, ¶ 254]. That is,
in their proposed order accompanying their Motion for
Summary Judgement, Plaintiffs seek a declaration that            V. The Court will decline to exercise supplemental
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      58
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 66 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



jurisdiction over Plaintiffs’ state-constitutional claims.       Pennsylvania Free and Equal Elections Clause as
*75 In addition to the federal-constitutional claims             employing a “separate and distinct standard” than that
addressed above, Plaintiffs assert violations of the             under the 14th Amendment to the U.S. Constitution).
Pennsylvania Constitution in Counts III, V, VII, and IX of       Given the lack of briefing on this issue and out of
the Second Amended Complaint. Because the Court will             deference to the state courts to interpret their own state
be dismissing all federal-constitutional claims in this case,    constitution, the Court declines to exercise supplemental
it will decline to exercise supplemental jurisdiction over       jurisdiction.
these state-law claims.
                                                                 Second, several Defendants have asserted a defense of
Under 28 U.S.C. § 1367(c)(3), a court “may decline to            sovereign immunity in this case. That defense does not
exercise supplemental jurisdiction over state law claims if      apply to Plaintiffs’ federal-constitutional claims under the
it has dismissed all claims over which it has original           Ex parte Young doctrine. See Acosta v. Democratic City
jurisdiction[.]” Stone v. Martin, 720 F. App’x 132, 136          Comm., 288 F. Supp. 3d 597, 627 (E.D. Pa. 2018) (“Here,
(3d Cir. 2017) (cleaned up). “It ‘must decline’ to exercise      the doctrine of Ex parte Young applies to Plaintiffs’
supplemental jurisdiction in such circumstances ‘unless          constitutional claims for prospective injunctive and
considerations of judicial economy, convenience, and             declaratory relief, and therefore the First and Fourteenth
fairness to the parties provide an affirmative justification     Amendment claims are not barred by the Eleventh
for [exercising supplemental jurisdiction].’ ” Id. (quoting      Amendment. Secretary Cortés, as an officer of the
Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)                Pennsylvania Department of State, may be sued in his
(emphasis in original)).                                         individual and official capacities ‘for prospective
                                                                 injunctive and declaratory relief to end continuing or
Courts have specifically applied this principle in cases         ongoing violations of federal law.’ ”). But sovereign
raising federal and state constitutional challenges to           immunity may apply to the state-law claims, at least those
provisions of the state’s election code. See, e.g.,              against Secretary Boockvar. The possibility of sovereign
Silberberg v. Bd. of Elections of New York, 272 F. Supp.         immunity potentially applying here counsels in favor of
3d 454, 480–81 (S.D.N.Y. 2017) (“Having dismissed                declining supplemental jurisdiction to decide the state-law
plaintiffs’ First and Fourteenth Amendment claims, the           claims.
Court declines to exercise supplemental jurisdiction over
plaintiffs’ state law claims.”); Bishop v. Bartlett, No.         *76 As such, all state-constitutional claims will be
06-462, 2007 WL 9718438, at *10 (E.D.N.C. Aug. 18,               dismissed without prejudice.
2007) (declining “to exercise supplemental jurisdiction
over the state constitutional claim” following dismissal of
all federal claims and recognizing “the limited role of the
federal judiciary in matters of state elections” and that
North Carolina’s administrative, judicial, and political
processes provide a better forum for plaintiffs to seek
vindication of their state constitutional claim), aff’d, 575     CONCLUSION
F.3d 419 (4th Cir. 2009).
                                                                 For the foregoing reasons, the Court will enter judgment
                                                                 in favor of Defendants and against Plaintiffs on all
Beyond these usual reasons to decline to exercise
                                                                 federal-constitutional claims, decline to exercise
supplemental jurisdiction over the state-constitutional
                                                                 supplemental jurisdiction over the remaining state-law
claims, there are two additional reasons to do so here.
                                                                 claims, and dismiss all claims in this case. Because there
                                                                 is no just reason for delay, the Court will also direct entry
First, the parties do not meaningfully address the
                                                                 of final judgment under Federal Rule of Civil Procedure
state-constitutional claims in their cross-motions for
                                                                 54(b). An appropriate order follows.
summary judgment, effectively treating them as
coextensive with the federal-constitutional claims here.
The Pennsylvania Supreme Court, however, has held that           All Citations
Pennsylvania’s “Free and Equal Elections” Clause is not
necessarily coextensive with the 14th Amendment. See             --- F.Supp.3d ----, 2020 WL 5997680
League of Women Voters v. Commonwealth, 645 Pa. 1,
178 A.3d 737, 812-813 (2018) (referring to the

Footnotes

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       59
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 67 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



1      “Drop boxes” are receptacles similar to U.S. Postal Service mailboxes. They are made of metal, and have a locking mechanism,
       storage compartment, and an insert or slot into which a voter can insert a ballot. See generally [ECF 549-9].

2      Intervenors include the Pennsylvania State Democratic Party, the League of Women Voters, the NAACP Pennsylvania State
       Conference, Common Cause Pennsylvania, Citizens for Pennsylvania’s Future, the Sierra Club, the Pennsylvania Alliance for
       Retired Americans, and several affiliated individuals of these organizations.

3      As noted above, Plaintiffs and Mr. Riddlemoser use the term “voter fraud” to mean “illegal voting”—i.e., voter fraud is any
       practice that violates the Election Code. For purposes of the Court’s decision and analysis of Plaintiffs’ vote-dilution claims, the
       Court accepts this definition.

4      The procedure for absentee ballots and applications largely resembles the procedure for mail-in ballots and applications.

5      If the application is approved, the approval is “final and binding,” subject only to challenges “on the grounds that the applicant was
       not a qualified elector.” 25 P.S. § 3150.12b(a)(2). An unqualified elector would be, for example, an individual who has not “been a
       citizen of the United States at least one month.” Pa. Const. Art. 7, § 1; see also 25 P.S. § 2602(t) (defining “qualified elector” as
       “any person who shall possess all of the qualifications for voting now or hereafter prescribed by the Constitution of this
       Commonwealth, or who, being otherwise qualified by continued residence in his election district, shall obtain such qualifications
       before the next ensuing election”).

6      In her summary-judgment brief, Secretary Boockvar argues that Plaintiffs’ as-applied challenge to Pennsylvania’s
       county-residency requirement is unripe. [ECF 547, pp. 60-63]. The Secretary reasons that Plaintiffs have not shown sufficient
       evidence that they are harmed by the county-residency requirement. This argument is directed more towards a lack of standing and
       a lack of evidence to support the claim on the merits. As the sufficiency of the evidence of harm is a separate issue from ripeness
       (which is more concerned with timing), the Court does not find Plaintiffs’ as-applied challenge to the county-residency
       requirement unripe. See Progressive Mountain Ins. Co. v. Middlebrooks, 805 F. App’x 731, 734 (11th Cir. 2020) (“The question of
       ripeness frequently boils down to the same question as questions of Article III standing, but the distinction between the two is that
       standing focuses [on] whether the type of injury alleged is qualitatively sufficient to fulfill the requirements of Article III and
       whether the plaintiff has personally suffered that harm, whereas ripeness centers on whether that injury has occurred yet.” (cleaned
       up) (citations omitted)).

7      In their briefing, the parties focused on the “capable of repetition yet evading review” exception to the mootness doctrine. The
       Court, however, does not find that it needs to rely on this exception. Nearing the eve of the election, it is clear that Defendants
       intend to engage in the conduct that Plaintiffs assert is illegal and unconstitutional. Thus, the claims are presently live, and are not
       “evading review” in this circumstance.

8      While Rule 65(d)(2)(C) states that an injunction binds “[non-parties] who are in active concert or participation” with the parties or
       the parties’ agents, the Court does not find that Rule 65(d) helps the county boards. As discussed, the county boards manage the
       elections and implement the electoral procedures. While the Court could enjoin Secretary Boockvar, for example, from using
       unmanned drop boxes, each individual county election board could still use unmanned drop boxes on their own. Doing so would
       not result in the counties being in “active concert or participation” with Secretary Boockvar, as each county is independently
       managing the electoral process within their county lines. See Marshak v. Treadwell, 595 F.3d 478, 486 (3d Cir. 2009)
       (“[N]on-parties guilty of aiding or abetting or acting in concert with a named defendant or his privy in violating the injunction may
       be held in contempt.” (cleaned up) (citations omitted)). In other words, each county elections board would not be “aiding or
       abetting” Secretary Boockvar in violating the injunction (which would implicate Rule 65(d)(2)(C)); rather, the counties would be
       utilizing their independent statutory authority to manage elections within their county lines.

9      As evidence of the county boards’ indispensability, one court recently found that the failure to join local election officials in an
       election case can make the harm alleged not “redressable.” It would be a catch-22 to say that county boards cannot be joined to this
       case as necessary parties, but then dismiss the case for lack of standing due to the boards’ absence. Cf. Jacobson v. Florida
       Secretary of States, 974 F.3d 1236, –––– – ––––, 2020 WL 5289377, at *11-12 (11th Cir. Sept. 3, 2020) (“The problem for the
       [plaintiffs] is that Florida law tasks the [county] Supervisors, independently of the Secretary, with printing the names of candidates
       on ballots in the order prescribed by the ballot statute. ... The Secretary is responsible only for certifying to the supervisor of
       elections of each county the names of persons nominated ... Because the Secretary didn’t do (or fail to do) anything that
       contributed to [plaintiffs’] harm, the voters and organizations cannot meet Article III’s traceability requirement.” (cleaned up)).

10     The organizational Plaintiffs also raise certain associational and organizational standing arguments, asserting that they represent
       their members’ interests. The associational standing arguments are derivative of their members’ interests. That is, because the
       Court has found no concrete injury suffered by the individual voters, which would include the members of the organizational
       Plaintiffs, there are no separate grounds to establish standing for these organizations. See United Food & Commercial Workers

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                       60
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 68 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



       Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 553, 116 S.Ct. 1529, 134 L.Ed.2d 758 (1997) (an organization only has
       standing to sue on behalf of its members when “its members would otherwise have standing to sue in their own right”) (citation
       omitted).

11     See, also, e.g., Dudum v. Arntz, 640 F.3d 1098, 1117 (9th Cir. 2011) (“If the aspects of the City’s restricted IRV scheme Dudum
       challenges impose any burdens on voters’ constitutional rights to vote, they are minimal at best.”); Common Cause/Georgia v.
       Billups, 554 F.3d 1340, 1354–55 (11th Cir. 2009) (“The district court determined that the burden imposed on Georgia voters who
       lack photo identification was not undue or significant, and we agree.... The NAACP and voters are unable to direct this Court to
       any admissible and reliable evidence that quantifies the extent and scope of the burden imposed by the Georgia statute.”); Soules v.
       Kauaians for Nukolii Campaign Comm., 849 F.2d 1176, 1183 (9th Cir. 1988) (“Appellants claim that Hawaii’s absentee voting law
       fails to prohibit ‘the solicitation, examination and delivery of absentee ballots by persons other than the voters’ and that such
       activities occurred during the special election ... We agree with the district court that the Hawaii absentee ballot statute and the
       regulations adopted under it adequately protect the secrecy and integrity of the ballot. Although Hawaii has not adopted a
       regulation to prevent the delivery of ballots by persons other than the voter, the Hawaii regulations go into great detail in their
       elaboration of procedures to prevent tampering with the ballots.”); McLain v. Meier, 637 F.2d 1159, 1167 (8th Cir. 1980)
       (“[A]lthough ballot format has an effect on the fundamental right to vote, the effect is somewhat attenuated.”); Nemes v. Bensinger,
       ––– F. Supp. 3d ––––, ––––, 2020 WL 3402345, at *13 (W.D. Ky. June 18, 2020) (“The burden imposed by the contraction to one
       polling place is modest, and the identified groups are afforded various other means under the voting plans to easily and effectively
       avoid disenfranchisement. As already discussed, Defendants have offered evidence of the substantial government interest in
       implementing voting plans that provide for a free and fair election while attempting to minimize the spread of COVID-19.”);
       Paralyzed Veterans of Am. v. McPherson, No. 06-4670, 2008 WL 4183981, at *22 (N.D. Cal. Sept. 9, 2008) (“Plaintiff Bohlke’s
       listed burdens rely on speculative risk or the ancillary effects of third party assistance, but not on evidence of any concrete harm.
       Such speculations or effects are insufficient under Supreme Court and Ninth Circuit precedent to demonstrate a severe burden on
       the fundamental right to vote.”).

12     The parties do not specifically brief the elements of an Elections-Clause claim. This is typically a claim brought by a state
       legislature, and the Court has doubts that this is a viable theory for Plaintiffs to assert. See Lance v. Coffman, 549 U.S. 437, 442,
       127 S.Ct. 1194, 167 L.Ed.2d 29 (2007). Regardless, if state law does not require signature comparison, then there is no difference
       between the Secretary’s guidance and the Election Code, and the Elections-Clause claim necessarily fails.

13     Several Defendants and Intervenors have asked this Court to abstain from deciding this issue on the basis of Pullman. As this Court
       previously discussed, a court can abstain under Pullman if three factors are met: “(1) [the dispute] requires interpretation of
       “unsettled questions of state law,”; (2) permitting resolution of the unsettled state-law questions by state courts would “obviate the
       need for, or substantially narrow the scope of adjudication of the constitutional claims”; and (3) an “erroneous construction of state
       law would be disruptive of important state policies[.]” ” [ECF 409, p. 3 (quoting Chez Sez, 945 F.2d at 631) ]. But if, on the other
       hand, the answer to the state law dispute is “clear and unmistakable,” abstention is not warranted. [Id. at p. 15 (citing Chez Sez, 945
       F.2d at 632) ]. Here, the Court concludes (as discussed below) that the Election Code is clear that signature comparison is not
       required and further, that Plaintiffs’ competing interpretation is not plausible. As such, the Court cannot abstain under Pullman.
       The Pullman analysis does not change simply because Secretary Boockvar has filed a “King’s Bench” petition with the
       Pennsylvania Supreme Court, requesting that court to clarify whether the Election Code mandates signature comparison of mail-in
       and absentee ballots and applications. [ECF 556, p. 11; ECF 557]. The fact that such a petition was filed does not change this
       Court’s conclusion that the Election Code is clear. The Pullman factors remain the same. And they are not met here.

14     The Secretary’s September 11, 2020, guidance, stated that the “Pennsylvania Election Code does not authorize the county board of
       elections to set aside returned absentee or mail-in ballots based solely on signature analysis by the county board of elections.”
       [ECF 504-24, p. 3, § 3]. Similarly, the Secretary’s September 28, 2020, guidance stated that “Election Code does not permit county
       election officials to reject applications or voted ballots based solely on signature analysis. ... No challenges may be made to mail-in
       and absentee ballots at any time based on signature analysis.” [ECF 504-25, p. 9, § 5.2].

15     The Election Code’s definition of “proof of identification” in full provides:
         The words “proof of identification” shall mean ... For a qualified absentee elector ... or a qualified mail-in elector ...:
         i. in the case of an elector who has been issued a current and valid driver’s license, the elector’s driver’s license number;
         ii. in the case of an elector who has not been issued a current and valid driver’s license, the last four digits of the elector’s Social
         Security number;
         iii. in the case of an elector who has a religious objection to being photographed, a copy of a document that satisfies paragraph
         (1) [i.e., “a valid-without-photo driver’s license or a valid-without-photo identification card issued by the Department of
         Transportation”]; or
         iv. in the case of an elector who has not been issued a current and valid driver’s license or Social Security number, a copy of a
         document that satisfies paragraph (2) [i.e., “a document that shows the name of the individual to whom the document was issued
         and the name substantially conforms to the name of the individual as it appears in the district register; shows a photograph of the
         individual to whom the document was issued; includes an expiration date and is not expired, except (A) ... or (B) ...; and was
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                         61
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 69 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



         issued by” the federal, state, or municipal government, or an “accredited Pennsylvania public or private institution of higher
         learning [or] “a Pennsylvania are facility.”].
       25 P.S. § 2602(z.5)(3).

16     While election officials must engage in signature comparison for in-person voters, that requirement is explicitly required by the
       Election Code, unlike for mail-in ballots. 25 P.S. § 3050(a.3)(2). And as discussed below, in-person voters, unlike mail-in voters,
       are immediately notified if their signatures are deficient.

17     Plaintiffs also argue that signature comparison for mail-in and absentee ballots is supported by historical case law. [ECF 552, pp.
       58-59]. Plaintiffs cite to two cases from the 1960s that the Court of Common Pleas decided. [Id.]. The first, Appeal of Fogleman,
       concluded that under the then-applicable election law, an absentee voter had to sign a declaration to show that he was a proper
       resident who had not already voted in that election. 36 Pa. D. & C.2d 426, 427 (Pa. Ct. Comm. Pl. 1964). Regarding the voter’s
       signature, the court simply stated, “[i]f the elector fails or refuses to attach his or her signature, then such elector has not completed
       the declaration as required by law of all voters.” Id. Thus, no signature comparison or verification was implicated there; rather, the
       court simply stated that the declaration must be signed (i.e., completed). The second case Plaintiffs cite, In re Canvass of Absentee
       Ballots of Gen. Election [ECF 552, pp. 58-59], arose from individual, post-election challenges to 46 individual absentee ballots. 39
       Pa. D. & C.2d 429, 430 (Pa. Ct. Comm. Pl. 1965). Thus, a universal and mandatory signature-comparison requirement was not at
       issue there, unlike what Plaintiffs contest here. This Court finds neither case persuasive.

18     This identifying information on a ballot application includes much of the same information expressly listed for what a voter must
       provide in initially registering to vote. 25 Pa. C.S.A. § 1327(a) (stating that the “official voter registration application” shall request
       the applicant’s: full name, address of residence (and mailing address if different), and date of birth).

19     The counties that intend to compare and verify signatures in the upcoming election include at least the following counties:
       Cambria, Elk, Franklin, Juniata, Mifflin, Sullivan, Susquehanna, and Wyoming. [ECF 504-1].

20     Plus, these figures do not even tell the whole story because they do not take into account the hundreds of thousands of voters who
       are registered to other parties who could also conceivably serve as poll watchers for the Trump Campaign and the candidate
       Plaintiffs. [504-34]. While that may not be the ideal scenario for Plaintiffs, they concede there’s nothing in the Election Code that
       limits them to recruiting only registered voters from the Republican Party. [ECF 528-14, 267:23-268:1 (Q: And you don’t have to
       be a registered Republican to serve as a poll watcher for the Trump campaign, do you? A: No.) ]. To that point, the Trump
       Campaign utilized at least two Democrats among the poll watchers it registered in the primary. [ECF 528-15, P001648].

21     To the extent that Plaintiffs are attempting to bring their claim on behalf of these third parties (which is unclear), they would lack
       standing to do so. Ordinarily, “a litigant must assert his or her own legal rights and interests and cannot rest a claim of relief on the
       legal rights or interests of third parties.” Powers v. Ohio, 499 U.S. 400, 410, 111 S.Ct. 1364, 113 L.Ed.2d 411 (1991). The only
       time a litigant can bring an action on behalf of a third party is when “three important criteria are satisfied.” Id. “The litigant must
       have suffered an ‘injury in fact,’ thus giving him or her a ‘sufficiently concrete interest’ in the outcome of the issue in dispute; the
       litigant must have a close relation to the third party; and there must exist some hindrance to the third party’s ability to protect his or
       her own interest.” Id. at 410-11, 111 S.Ct. 1364 (cleaned up). Plaintiffs cannot satisfy the second or third criteria.
       Plaintiffs claim that they “have a close relationship with these minor parties such that it will act as an effective advocate for the
       minor parties.” [ECF 551, p. 30]. It is hard to see how Plaintiffs can be said to have a close relationship with rival political parties
       who are their direct adversaries in the upcoming election.
       Plaintiffs also argue that these “minor parties are hindered from protecting their own interests, particularly in this action when there
       are no minor party intervenors.” [Id.]. But that doesn’t hold water either. Just because these other parties have not asked to
       intervene, it does not mean they were incapable of intervening or seeking relief elsewhere. Indeed, these parties and their
       candidates have demonstrated time and again that they can raise their own challenges to election laws when they so desire,
       including by filing suit in federal district court. See, e.g., Stein v. Cortés, 223 F. Supp. 3d 423 (E.D. Pa. 2016) (Green Party
       Presidential candidate Jill Stein seeking recount); Libertarian Party of Conn. v. Merrill, No. 20-467, 2020 WL 3526922 (D. Conn.
       June 27, 2020) (seeking to enjoin Connecticut’s ballot access rules that required minor party candidates to petition their way onto
       the ballot); Green Party of Ark. v. Martin, 649 F.3d 675 (8th Cir. 2011) (challenging Arkansas’ ballot access laws).

22     The Sierra Club Intervenors argue this should end the analysis. [ECF 542, p. 14 (“Even ‘as applied,’ Plaintiffs’ claim has already
       been rejected”) ]. While the Court finds the Pennsylvania Supreme Court’s apparent ruling on Plaintiffs’ as-applied challenge
       instructive, it is not outcome determinative. That is because the Pennsylvania Supreme Court did not have the benefit of the full
       evidentiary record that the Court has here.

23     After the briefing on the cross-motions for summary judgment had closed, on October 6, 2020, Secretary Boockvar issued
       additional guidance, which Plaintiffs then raised with the Court the following day. [ECF 571]. This new guidance confirms that
       poll watchers cannot be present during the pre-canvassing and canvassing of mail-in ballots. It also makes clear that while the
       authorized representative can be present, the representative cannot make any challenges to the ballots. The Court finds that this
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                          62
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 70 of 84


Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)



       new guidance has minimal relevance to the current disputes at issue here. The scope of duties of a representative is not before the
       Court. Of sole relevance here is whether this new guidance changes how this Court weighs the burdens and benefits of the
       county-residency restriction for poll watchers. The Court finds that the representative’s inability to challenge mail-in ballots does
       appear to provide less protection to Plaintiffs; but in the grand election scheme, particularly in light of the role of the election
       overseers, the Court does not find the new guidance to materially upset the Commonwealth’s interests in its overall
       election-monitoring plan.




End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  63
Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 71 of 84




  ATTACHMENT 3
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 72 of 84


King v. Mansfield University of Pennsylvania, Not Reported in Fed. Supp. (2018)




                                                              complaint on January 30, 2015. (Doc. 3.) On September
                 2018 WL 1203467                              5, 2017, Plaintiff filed the instant motion for partial
  Only the Westlaw citation is currently available.           summary judgment on Defendants’ affirmative defense of
  United States District Court, M.D. Pennsylvania.            the statute of limitations. (Docs. 24-25.) Two weeks later,
                                                              on September 19, 2017, Plaintiff filed an amended
                                                              complaint. (Doc. 27.) Defendants filed a brief in
         Patrick KING, Plaintiff,                             opposition to the motion for partial summary judgment on
                   v.                                         September 26, 2017, arguing that the court should deny
       MANSFIELD UNIVERSITY OF                                Plaintiff’s motion as moot given the later filing of an
     PENNSYLVANIA, et al., Defendant.                         amended complaint, especially when Defendants had not
                                                              yet filed an answer to the amended complaint. (Doc. 28.)
                  Civil No. 1:15-cv-0159                      On October 2, 2017, Defendants filed an answer (Doc.
                             |                                32), and on October 4, 2017, Plaintiff replied to the brief
                   Signed 03/08/2018                          in opposition to the motion for partial summary judgment
                                                              (Doc. 33).

Attorneys and Law Firms

Ralph B. Pinskey, Pinskey & Foster, Harrisburg, PA, for          II. Discussion
Plaintiff.                                                    Plaintiff’s motion for partial summary judgment was filed
                                                              in response to Defendants’ affirmative defense of the
Keli M. Neary, Lindsey A. Bedell, PA Office of Attorney       statute of limitations, which was raised in its answer to
General, Kenneth L. Joel, Office of General Counsel,          Plaintiff’s initial complaint in this civil action.1 However,
Jonathan D. Koltash, Pennsylvaia Department of Health         on September 19, 2017, Plaintiff filed an amended
Office of Chief Counsel, Harrisburg, PA, for Defendant.       complaint. (Doc. 27.) An amended complaint supersedes
                                                              the original complaint such that any pending motions
                                                              addressing the original complaint may be deemed moot.
                                                              See Bullock v. Ashcroft, Civ. No. 04-cv-2639, 2006 WL
                                                              1670278, *1 (M.D. Pa. June 15, 2006) (stating that, if the
                                                              court were to accept Plaintiff’s third amended complaint,
                                                              “Defendant’s motion to dismiss, or, in the alternative for
                                                              summary judgment, with respect to the second amended
MEMORANDUM                                                    complaint will be rendered moot.”).

                                                              Because Defendants’ affirmative defense of the statute of
SYLVIA H. RAMBO, United States District Judge                 limitations had yet to be raised in response to the
                                                              amended complaint as of the date of the filing of both the
*1 Presently before the court is Plaintiff’s Rule 56(a)       motion for partial summary judgment and Defendants’
Motion for Partial Summary Judgment on Defendants’            opposition thereto, the court finds that the motion should
Affirmative Defense of the Statute of Limitations. (Doc.      be denied as moot but without prejudice to the filing of a
24.) For the reasons that follow, the motion will be denied   renewed motion for partial summary judgment. The
as moot without prejudice to the filing of a renewed          court’s decision will provide Defendants with the
motion.                                                       opportunity to file a meaningful response to Plaintiff’s
                                                              motion, should he choose to renew it.


   I. Background
On December 24, 2014, Plaintiff Patrick King                    III. Conclusion
(“Plaintiff”) filed a complaint in the Court of Common        *2 As stated above, Plaintiff’s motion will be denied as
Pleas of Dauphin County, Pennsylvania (Docket No.             moot.
2014-cv-9560), naming Defendants Mansfield University
of Pennsylvania, the Pennsylvania State System of Higher
Education, President John Halsted, and University Police      All Citations
Chief Christine Shegan. Defendants filed an answer to the
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 73 of 84


King v. Mansfield University of Pennsylvania, Not Reported in Fed. Supp. (2018)



Not Reported in Fed. Supp., 2018 WL 1203467

Footnotes

1     The court notes that the most recent complaint raises factual allegations which are virtually identical to those raised by Plaintiff in
      a previous federal action, King v. Mansfield, et al., Docket No. 1:11-cv-1112.




End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     2
Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 74 of 84




  ATTACHMENT 4
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 75 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)




                2016 WL 1090811
  Only the Westlaw citation is currently available.
   United States District Court, D. New Jersey.                  II.      FACTUAL           BACKGROUND              AND
                                                                 PROCEDURAL HISTORY
        David WILSON, Plaintiff,                             Plaintiff’s section 1983 claims in this action are related to
                   v.                                        two previous actions that were litigated in this District. In
   SOMERSET COUNTY PROSECUTORS                               Wilson v. Piazza, et al., an excessive force case filed on
       OFFICE, et al., Defendants.                           June 30, 2010 (the “2010 action”), Plaintiff alleged that
                                                             on December 3, 2008, Bernard Township Police Officer
                                                             Anthony Piazza discharged his weapon at him after
            Civil Action No. 15-6034 (FLW)
                                                             Plaintiff had already surrendered, thus causing Plaintiff to
                           |
                                                             flee.1 (Civ. No. 10-3356 MLC, ECF No. 1.) While that
                   Signed 03/21/2016
                                                             litigation was proceeding, on July 13, 2012, Plaintiff filed
                                                             another action in state court against the SCPO (the “2012
Attorneys and Law Firms                                      action”), alleging that two Somerset County Prosecutors,
                                                             Peter DeMarco and Robert Pollack, failed to obtain the
David Wilson, Newark, NJ, pro se.                            internal affairs reports related to Piazza’s discharge of his
                                                             weapon and withheld evidence from the grand jury during
Ione Kristy Curva, State of New Jersey, Newark, NJ, for      Plaintiff’s prosecution stemming from his 2008 arrest.
Defendants.                                                  That complaint also alleged that the Somerset County
                                                             Prosecutor’s Office failed to train its employees on the
                                                             proper disclosure of such evidence. (See Civ. No. 12-5068
                                                             PGS, ECF No. 1.) The gravamen of Plaintiff’s 2012
                                                             Complaint appears to be that the withheld facts regarding
                                                             the Piazza’s use of his firearm would have negated
                                                             Plaintiff’s guilt on the resisting arrest charge. The
                                                             defendants there removed the 2012 action to federal court
OPINION                                                      and moved to dismiss the complaint, and the Court
                                                             dismissed the federal claims with prejudice on statute of
                                                             limitations grounds on May 21, 2013. The Court also
Freda L. Wolfson, U.S.D.J.                                   declined to exercise supplemental jurisdiction over any
                                                             remaining state law claims, and remanded the case to state
                                                             court. See Wilson v. Somerset County Prosecutor’s Office,
                                                             et al., Civ. No. 12-5068, 2013 WL 2243836, at *3 (D.N.J.
                                                             May, 21, 2013).

   I. INTRODUCTION                                           *2 The 2010 action against Officer Piazza eventually
*1 This matter having been opened to the Court by            settled, and the parties stipulated to the dismissal of that
Defendants Somerset County Prosecutor’s Office’s             action on December 3, 2012. (See Civ. Act. No. 10-3356,
(“SCPO”)       and   Prosecutor     Matthew     Murphy’s     ECF No. 88, Stipulation of Dismissal with Prejudice.)
(collectively “Prosecutor Defendants”) motion to dismiss     The stipulation of dismissal is signed only by Plaintiff and
Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(6)   Officer Piazza, but Plaintiff alleges in the Amended
and Fed. R. Civ. P. 12(b)(1). For the reasons expressed in   Complaint filed in this action that the Somerset County
this Opinion, the Court will dismiss Plaintiff’s section     Prosecutor’s Office was a party to the settlement in the
1983 and New Jersey Civil Rights Act (“NJ CRA”)              2010 action. (See ECF No. 7-3, Am Compl. at ¶ 4.)
claims pursuant to its screening authority, deny
Defendants’ motion to dismiss in light of the Court’s sua    The foregoing background leads to the litigation currently
sponte dismissal of the federal claims, decline              before the Court. Plaintiff filed his initial Complaint on
supplemental jurisdiction over Plaintiff’s remaining state   July 14, 2015 against the SCPO and Prosecutor Murphy,
law claims, and remand the case to the Superior Court of     alleging violations of his civil rights under section 1983
New Jersey, Somerset County.                                 and the New Jersey Civil Rights Act (NJCRA). After
                                                             receiving an extension of time to Answer, Defendants
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 76 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)



moved to dismiss the Complaint on August 27, 2015.                      yard at 7 Deep Dale Drive and fled on foot, being
(ECF No. 3.) On September 5, 2015, Plaintiff wrote to the               located a short distance from the vehicle. Officers
Court seeking an extension of time to file his reply, and               located the defendant as well as [his] passenger ...
on September 16, 2015, he submitted a motion to amend                   and took them into custody.
his Complaint, attaching a proposed Amended Complaint,               *3 We submit that defendant’s criminal history fully
which was docketed on September 25, 2015. (ECF Nos.                  supports our genuine fear that, if released from custody,
6, 7.)                                                               defendant Wilson will likely cause the death of · an
                                                                     innocent citizen while either· attempting to steal their
In that Amended Complaint, Plaintiff alleges that, on                car or while eluding the police. For that reason, the
January 20, 2015, he was arrested in Somerset County                 State would never extend nor accept a negotiated plea
and charged with eluding and related offenses, and was               offer that contemplated defendant’s release from
indicted approximately 45 days later.2 (ECF No. 15-6034,             custody – even to a drug rehabilitation center.3
Am. Compl. at ¶¶ 1-2, 7.) He further alleges that he              Civ. Act. No. 10-3356 (MLC), (ECF No. 89, at 5-7.)
sought release on bail and applied for entry into a drug          Plaintiff alleges in his Amended Complaint that the SCPO
rehabilitation program. (Id.) The SCPO opposed his bail           and Prosecutor Murphy “knowingly used a sentencing
application and his entry into the rehabilitation program.        statement that was drafted from a tainted fabr[i]cated
In opposition to Plaintiff’s application, Somerset County         police report, to deny Plaintiff entry into a drug treatment
Prosecutor Murphy submitted a brief, dated March 20,              program.” (ECF No. 7-1 at 2.) Plaintiff refers to the police
2015, in which he allegedly relied on a sentencing report         report as the “Piazza Report.” (ECF No. 7-3, Am. Compl.
written by the state court judge who sentenced Plaintiff in       at ¶¶ 1-2.)
2010 in connection with the charges arising from his
December 3, 2008 arrest. Plaintiff alleges that the               According to Plaintiff, Prosecutor Murphy failed to
sentencing report, in turn, incorporated Officer Piazza’s         disclose in his brief opposing Plaintiff’s bail and drug
allegedly false account of Plaintiff’s 2008 arrest, and thus      treatment applications that Piazza fired his gun at Plaintiff
left out the fact that Piazza allegedly fired his gun at          after he had surrendered, which caused Plaintiff to flee,
Plaintiff during the arrest, causing Plaintiff to flee after he   and that Murphy had “constructive knowledge” that
had tried to surrender. (Id.)                                     Plaintiff had already sued the SCPO for concealing the
                                                                  Piazza Report. (Id. at ¶¶ 2, 8.) With respect to Prosecutor
An excerpt of the brief allegedly submitted by Prosecutor         Murphy, Plaintiff also contends that Prosecutor Murphy
Murphy reads as follows:                                          also stated in his opposition brief that Plaintiff’s addiction
                                                                  was not authentic even though Murphy had access to
  While sentencing defendant Wilson in January 2010,              Plaintiff’s medical records, which indicated that Plaintiff
  the [sentencing judge], recited the following eerily            had an authentic addiction. Plaintiff further alleges that
  similar case facts,                                             Murphy induced other John Doe employees to represent
                                                                  false facts to the sentencing court and ordered them to
     [t]he relevant facts concerning the instant charges          rely on Prosecutor Murphy’s brief at Plaintiff’s Drug
     are: On December 3, 2008, Bernards Township                  Court hearing. He does not identify these John Doe
     Police were on patrol on I-78 east when the officer          employees as defendants. (Id. at ¶ 11.) In addition to his
     observed a vehicle approaching him from the rear at          federal and NJCRA claims, Plaintiff’s Amended
     a high rate of speed. The officer maneuvered to let          Complaint also alleges violations of state law by
     the vehicle pass and ran the vehicle’s license plate,        Defendant Murphy, arising from the same alleged
     determining that the vehicle was stolen. The officer         conduct. (Id. at ¶ 12.)
     closed the gap between the vehicles and activated his
     lights in an attempt to stop the vehicle. The vehicle        Plaintiff’s Amended Complaint further alleges that
     failed to pull over and accelerated to over 95 mph           Defendant SCPO “was responsible for [D]efendant
     before exiting I-78 at Exit 40, nearly crashing into         Murphy’s use of the Piazza Report after having
     another vehicle on the exit ramp. The driver passed          constructive knowledge of its taintedness [sic] but, was
     this car and continued onto Hillcrest Road, crossing         reckless and disregardful of that fact.” (Id. at ¶ 3.) He
     the double-yellow line into oncoming traffic and             alleges that the SCPO knew that Piazza was forced to
     passing another vehicle before running a stop sign at        resign for fabricating the police report in connection with
     the end of the road and traveling east on Valley             Plaintiff’s 2008 arrest and should have “contain[ed]” the
     Road. The driver again crossed into oncoming                 fabricated evidence. (Id.) He also alleges that the SCPO
     traffic, travelling at an excessive rate of speed before     knew about the 2010 action, in which Plaintiff’s sued
     running a light and making a left turn onto Deep             Officer Piazza for excessive force, because they were
     Dale Drive. The driver crashed the vehicle into the
                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         2
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 77 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)



“combin[e]d for settlement purposes, due to having the        course’ without leave of court”) (citations omitted).
same insurance company.” (Id. at ¶ 4.) Finally, he alleges    Applying the prisoner mailbox rule to Plaintiff’s filing,
that the SCPO had evidence in their possession which          the Court will permit the amendment as of right.4
indicated that the original sentencing judge was not aware
that he drafted his sentencing report from a fabricated       Generally speaking, “[a]n amended complaint supersedes
police report, and the SCPO also deceived the judge who       the original version in providing the blueprint for the
sentenced Plaintiff in connection with his more recent        future course of a lawsuit.” Snyder v. Pascack Valley
2015 eluding charges. (Id. at ¶¶ 11.)                         Hospital, 202 F.3d 271, 276 (3d Cir. 2002); see also
                                                              Ryerson v. New Jersey, No. CIV A 06-1214-JAG, 2007
*4 Finally, Plaintiff’s Amended Complaint alleges that        WL 749813, at *1 n.1 (D.N.J. Mar. 7, 2007) (citing
Defendant Murphy’s brief was filed as “an act of              Florida Dept. of State v. Treasure Salvors, Inc., 458 U.S.
retaliation for bringing a past suit against [the SCPO]”      670, 706 n. 2 (1982) (“once accepted, an amended
and that both the SCPO and Murphy opposed his                 complaint replaces the original”)).5 Where a Plaintiff has
application for bail and drug treatment “as an act of         filed an amended complaint in response to a pending
retaliation.” (Id. at ¶¶ 6, 15.) In his Amended Complaint,    motion to dismiss, “a trial court has discretion to deny the
Plaintiff also asserts that he does not challenge his         [pending] motion as moot (thereby effectively requiring a
conviction for eluding or the length of his sentence and      new motion) or to consider the merits of the motion as
describes his civil suit as “malicious deprivation of entry   applied to the amended complaint.” Rule 15 Amended
into a drug treatment program.” (Id. at ¶ 6.)                 and Supplemental Pleadings, 1 Federal Rules of Civil
                                                              Procedure, Rules and Commentary Rule 15 (explaining
Plaintiff seeks damages and several forms equitable relief,   that the best view is that a Court is permitted to “transfer”
including: (1) an order declaring the Piazza Report to be     the motion to the amended complaint if the same issues
“illegal” and restraining Defendants from using the Piazza    are presented in the original and amended complaint, but
Report; (2) a new drug treatment application hearing; and     should require a defendant to file a new motion if
(3) entry into a drug treatment program in lieu of the        applying the pending motion to the amended complaint
sentence he is currently serving. (Id. at ¶ 17.)              would create confusion); see also Sunset Financial
                                                              Resources, Inc. v. Redevelopment Group V, LLC, 417 F.
                                                              Supp. 2d 632, 642 n.15 (D.N.J. 2006) (addressing
                                                              arguments in motion to dismiss in relation to amended
                                                              complaint to the extent possible); Harnish v. Widener
                                                              Univ. Sch. of Law, CIV. No. 12-608 WHW, 2012 WL
  III. DISCUSSION                                             2576353, at *3 (D.N.J. July 3, 2012) (finding that
                                                              amendment of complaint as of right moots the previously
                                                              filed motion to dismiss); Demeter v. Buskirk, 2003 WL
                                                              22416045, *5 (E.D. Pa. Oct. 20, 2003) (recognizing that
a. Plaintiff’s Motion to Amend                                proper filing of amended complaint renders moot
                                                              previously filed motion to dismiss).
As noted above, Plaintiff submitted his Amended
Complaint on September 16, 2015 in response to                *5 Here, Plaintiff’s Amended Complaint appears to
Defendants’ motion to dismiss, which was filed on             reiterate in large part the allegations in the original
August 27, 2015. (ECF Nos. 3, 7.) The Prosecutor              Complaint but, notably, adds a section 1983 claim for
Defendants did not file a reply brief or otherwise address    First Amendment retaliation and requests for additional
Plaintiff’s motion to amend.                                  relief. As noted above, the Prosecutor Defendants have
                                                              not responded to Plaintiff’s Amended Complaint or filed a
Although Plaintiff sought leave to amend, it appears that     reply brief with the Court. Plaintiff’s Amended Complaint
he could have filed his Amended Complaint as of right         is also subject to sua sponte screening pursuant to 28
under Fed. R. Civ. P. 15(a). Rule 15(a) of the Federal        U.S.C. § 1915A to determine whether it should be
Rules of Civil Procedure allows a party to amend its          dismissed as frivolous or malicious, for failure to state a
pleading once as a matter of course within 21 days after      claim upon which relief may be granted, or because it
serving it or within 21 days after service of a responsive    seeks monetary relief from a defendant who is immune
pleading. Fed. R. Civ. P. 15(a). See Shane v. Fauver, 213     from such relief. See, e.g., George v. Warden, 523 F.
F.3d 113, 115 (3d Cir. 2000) (“[when] a defendant asserts     App’x 904, 907 (3d Cir. 2013) (affirming practice of
the defense of failure to state a claim by motion, the        screening of second amended complaint under § 1915A).
plaintiff may amend the complaint once ‘as a matter of        Because the Amended Complaint has not yet been

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     3
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 78 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)



screened, the Court will screen the Amended Complaint             The Blanciak court added that Rule 12(b)(1) was the
for dismissal under § 1915A. Where possible, the Court,           proper means of raising the issue of whether the Eleventh
in its discretion, will address the arguments made by             Amendment bars federal jurisdiction. Id.
Prosecutor Defendants in their motion to dismiss, but
otherwise denies that motion without prejudice in light of
its rulings on screening.


                                                                  c. Plaintiff’s Section 1983 and NJCRA Claims6

                                                                  *6 Construed generously, Plaintiff’s Amended Complaint
                                                                  alleges that the SCPO and Prosecutor Murphy opposed
b. Standards of Review                                            Plaintiff’s applications for bail and entry into New
                                                                  Jersey’s “Drug Court” in retaliation for Plaintiff’s filing
The legal standard for dismissing a complaint for failure         of the 2010 and 2012 section 1983 actions against Piazza,
to state a claim pursuant to 28 U.S.C. § 1915A is the same        the SCPO, and its individual prosecutors.
as that for dismissing a complaint pursuant to Federal
Rule of Civil Procedure 12(b)(6). See Courteau v. United          To state a claim under § 1983, plaintiffs must show that
States, 287 F. App’x 159, 162 (3d Cir. 2008) (discussing          the defendant, under the color of state law, deprived them
28 U.S.C. § 1915A(b)). Federal Rule of Civil Procedure            of a federal constitutional or statutory right. See Gruenke
12(b)(6) provides that a court may dismiss a claim “for           v. Seip, 225 F.3d 290, 298 (3d Cir. 2000). Plaintiff
failure to state a claim upon which relief can be granted.”       describes his claims as “malicious deprivation of entry
Fed. R. Civ. P. 12(b)(6). When reviewing a motion to              into a drug treatment program” and alleges that the
dismiss under Fed. R. Civ. P. 12(b)(6), courts first              Prosecutor Defendants opposed his bail and drug court
separate the factual and legal elements of the claims, and        applications in retaliation for Plaintiff’s filing of the 2010
accept all of the well-pleaded facts as true. See Fowler v.       and 2012 actions. To prevail on a retaliation claim, a
UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009).              defendant must prove “(1) that he engaged in
All reasonable inferences must be made in the plaintiff’s         constitutionally-protected activity; (2) that the
favor. See In re Ins. Brokerage Antitrust Litig., 618 F.3d        government responded with retaliation; and (3) that the
300, 314 (3d Cir. 2010). In order to survive a motion to          protected activity caused the retaliation.” Miller v.
dismiss, the plaintiff must provide “enough facts to state a      Mitchell, 598 F.3d 139, 147 (3d Cir. 2010) (citing
claim to relief that is plausible on its face.” Bell Atl. Corp.   Eichenlaub v. Twp. of Indiana, 385 F.3d 274, 282 (3d Cir.
v. Twombly, 550 U.S. 544, 570 (2007). This standard               2004)).
requires the plaintiff to show “more than a sheer
possibility that a defendant has acted unlawfully,” but
does not create what amounts to a “probability
requirement.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009). The pleadings of pro se plaintiffs are liberally
construed. Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594,
30 L.Ed.2d 652 (1972). Nevertheless, “pro se litigants still      i. Claims Against the SCPO and Claim for Damages
must allege sufficient facts in their complaints to support       against Prosecutor Murphy in his Official Capacity.
a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239,
245 (3d Cir. 2013) (citation omitted).                            Although the Court proceeds under its sua sponte
                                                                  screening authority, it notes that Defendants have moved
The Prosecutor Defendants have also moved to dismiss              to dismiss on a number of theories. First, the Prosecutor
under Rule 12(b)(1), which allows the court to dismiss a          Defendants argue that they are entitled to dismissal on the
suit for lack of subject matter jurisdiction. Fed. R. Civ. P.     basis of Eleventh Amendment immunity (ECF No. 3-2,
12(b)(1). This type of motion permits a party to raise the        Moving Br. at 6-11); however, the Prosecutor Defendants
issue of Eleventh Amendment immunity at the earliest              waived their Eleventh Amendment immunity by
stage of litigation. In Blanciak v. Allegheny Ludlum              removing the instant action to federal court.7 See
Corp., 77 F.3d 690 (3d Cir. 1996), the Third Circuit Court        Lombardo v. Pennsylvania, Dep’t of Pub. Welfare, 540
of Appeals noted that “the Eleventh Amendment is a                F.3d 190, 198 (3d Cir. 2008) (“hold[ing that] that the
jurisdictional bar which deprives federal courts of subject       Commonwealth’s removal of federal-law claims to
matter jurisdiction.” Id. at 694 n. 2 (citing Pennhurst State     federal court effected a waiver of immunity from suit in
Sch. & Hosp. v. Halderman, 465 U.S. 89, 98–100 (1984)).           federal court”).

                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         4
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 79 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)




*7 The Prosecutor Defendants next contend that the
section 1983 and NJCRA claims against the SCPO are not
cognizable because the SCPO is not a “person” subject to
suit under 42 U.S.C. § 1983. The Court agrees. See Will v.
Michigan Department of State Police, 491 U.S. 58, 64,           1. Prosecutor Murphy is Absolutely Immunity for
70–71 (1989) (holding that state is not a “person” within       Damages under Section 1983
the meaning of Section 1983); Gordon v. Berkeley Twp.
Police, Civ. No. 10–5061, 2011 WL 2580473, at *4                A state prosecuting attorney who acts within the scope of
(D.N.J. June 27, 2011) (holding that a “Prosecutor’s            his or her duties in initiating and pursuing a criminal
Office” is not a “person” within the meaning of a Section       prosecution is not amenable to suit for damages under §
1983 suit) (citations omitted); Baker v. Lewis, Civ. No.        1983. See Imbler v. Pachtman, 424 U.S. 409, 410, 430-31
10–3438, 2010 WL 4117140, at *1 n. 1 (D.N.J. Oct.19,            (1976) (“[I]n initiating a prosecution and presenting the
2010) (same) (citations omitted); Martin v. Red Lion            State’s case, the prosecutor is immune from a civil suit for
Police Dep’t, 146 F. App’x, 558, 562 n. 3 (3d Cir. 2005).       damages under [§] 1983” and actions relating to the
Although the removal of this action waives the Prosecutor       initiation and prosecution of a criminal matter); see also
Defendants’ Eleventh Amendment immunity from suit in            Arsad v. Means, 365 F. App’x 327, 329 (3d Cir. 2010)
a federal forum, it does not affect the application of Will’s   (per curiam); Clark v. Capaldi-Corsi, Civ. No. 14-2142
personhood requirement. See Didiano v. Balicki, CIV. No.        RBK, 2015 WL 1541919, at *4 (D.N.J. Mar. 31, 2015).
10-4483 RBK/AMD, 2011 WL 1466131, at *8 (D.N.J.                 As a general matter, “state prosecutors are absolutely
Apr. 18, 2011) (explaining that a state (or state entity) is    immune from liability [for damages] under § 1983 for
still not a person for § 1983 purposes regardless of            actions performed in a [judicial or] quasi-judicial role.”
whether it waived its Eleventh Amendment immunity by            Munchinski v. Solomon, 618 F. App’x at 153 (citing
removing such claims to federal court), aff’d, 488 F.           Yarris v. Cnty. of Del., 465 F.3d 129, 135 (3d Cir. 2006)).
App’x 634 (3d Cir. 2012). As such, the Court dismisses          “This immunity extends to acts that are ‘intimately
with prejudice the section 1983 and NJCRA claims                associated with the judicial phase of the criminal process,’
against the SCPO.                                               ” id. (quoting Imbler, 424 U.S. at 430–31), but does not
                                                                encompass “[a] prosecutor’s administrative duties and
The Court also dismisses the official capacity damages          those investigatory functions that do not relate to an
claims against Prosecutor Murphy, which are essentially         advocate’s preparation for the initiation of a prosecution
damages claims against the State.8 See Hafer v. Melo, 502       or for judicial proceedings,” id. (quoting Buckley v.
U.S. 21, 27 (1991) (“State officers sued for damages in         Fitzsimmons, 509 U.S. 259, 273 (1993)); see also Carter
their official capacity are not ‘persons’ for purposes of the   v. City of Philadelphia, 181 F.3d 339, 356 (3d Cir.1999)
suit because they assume the identity of the government         (explaining that “participation in court proceedings and
that employs them.”); see also Estate of Tyler ex rel.          other conduct intimately associated with the judicial
Floyd v. Grossman, 108 F. Supp. 3d 279, 289 (E.D. Pa.           phases of litigation” are “actions performed in a
2015). “Under New Jersey law, when county prosecutors           quasi-judicial role”) (internal quotation marks and
and their subordinates perform law enforcement and              citations omitted).
prosecutorial functions, ‘they act as agents of the State,’
and the State must indemnify a judgment arising from            *8 “Ultimately, whether a prosecutor is entitled to
their conduct.” Hyatt v. Cty. of Passaic, 340 F. App’x          absolute immunity depends on whether [he or] she
833, 836 (3d Cir. 2009) (citing Wright v. State, 169 N.J.       establishes that [he or] she was functioning as the state’s
422, 778 A.2d 443, 461–62, 464 (2001)).                         ‘advocate’ while engaging in the alleged conduct that
                                                                gives rise to the constitutional violation.” Id. (citing
                                                                Yarris, 465 F.3d at 136). It is well established that a
                                                                prosecutor’s appearance in court as an advocate of the
                                                                state’s position or the presentation of evidence at a
                                                                hearing is protected by absolute immunity. Clark, 2015
                                                                WL 1541919, at *4 (citing Burns v. Reed, 500 U.S. 478,
ii. Remaining Claims Against Prosecutor Murphy                  492 (1991)). Furthermore, that a prosecutor had an illicit
                                                                or even criminal motive is irrelevant to his immunity so
Plaintiff also seeks damages from Prosecutor Murphy in          long as he or she was performing a prosecutorial function.
his individual capacity and injunctive/declaratory relief       See Duffy v. Freed, Civ. No. 09-2978 JBS/JS, 2010 WL
from Prosecutor Murphy in his individual and official           3740659, at *2 (D.N.J. Sept. 17, 2010) aff’d, 452 F.
capacities. The Court addresses these claims in order.          App’x 200 (3d Cir. 2011) (citing Rose v. Bartle, 871 F.2d
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      5
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 80 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)



331, 347 n.12 (3d Cir. 1989); Jennings v. Shuman, 567         Supreme Court of Va. v. Consumers Union of the U.S.,
F.2d 1213, 1221–22 (3d Cir. 1977) (“[A] prosecutor is         446 U.S. 719, 736 (1980); Jorden v. National Guard
entitled to absolute immunity while performing his            Bureau, 799 F.2d 99, 110 (3d Cir. 1986)). Plaintiff seeks
official duties as an officer of the court, even if, in the   injunctive relief in the form of an order requiring (1)
performance of those duties, he is motivated by a corrupt     defendants to refra[in] from using the Piazza [report]; (2)
or illegal intention.”)); see also Bush v. Dep’t of Human     a new drug treatment application hearing; (3) entry into a
Servs., 614 F. App’x 616, 621 (3d Cir. 2015) (“A              long term drug treatment program. He also seeks a
[section] 1983 action for retaliatory prosecution cannot be   declaration “that the Piazza Report is illegal and can
brought against prosecutor, as prosecutor is absolutely       never be used.” (ECF No. 7-3, Am. Complaint at ¶ 17.)
immune from liability arising from decision to                Plaintiff’s requests for injunctive/declaratory relief fail to
prosecute.”) (citing Hartman v. Moore, 547 U.S. 250, 262      state a claim against Defendant Murphy for a number of
(2006)).                                                      reasons.

To determine whether Prosecutor Murphy is entitled to         The Court first addresses Plaintiff’s requests for a new
absolute immunity from Plaintiff’s damages claims, the        drug treatment application and entry into a drug treatment
Court must examine the acts of misconduct alleged in the      program under New Jersey’s “Drug Court” Program. As
Amended Complaint and discern whether Prosecutor              explained below, even if Plaintiff were to prevail on his
Murphy was acting in a judicial or quasi-judicial role, or    First Amendment retaliation claim, the Court could not
was instead performing administrative or investigatory        grant the requested injunctive relief because Prosecutor
functions. See Munchinski, 618 F. App’x at 153-54 (citing     Murphy does not have the authority under state law to
Wilson v. Rackmill, 878 F.2d 772, 775–76 (3d Cir. 1989)).     provide the relief that Plaintiff seeks.
At the Rule 12(b)(6) stage, the Prosecutor Defendants
must establish that “the allegations of [ Plaintiff’s         *9 “Drug Courts are specialized courts within the
Amended Complaint] ... indicate the existence of absolute     Superior Court that target drug-involved ‘offenders who
immunity as an affirmative defense; the defense must          are most likely to benefit from treatment and do not pose
clearly appear on the face of the [Amended Complaint].”       a risk to public safety.’” State v. Meyer, 192 N.J. 421,
Id. at 776; Light v. Haws, 472 F.3d 74, 78 (3d Cir. 2007).    428–29 (2007); see also State v. Maurer, 438 N.J. Super.
                                                              402, 408 (App. Div. 2014). There are two general ways to
Here, Prosecutor Murphy is entitled to absolute immunity      be admitted to drug court. See Maurer, 438 N.J. Super. at
for the arguments he made in his legal brief opposing         413-414. Defendants admitted to Drug Court who are
Plaintiff’s bail and Drug Court applications because he       subject to sentencing with a presumption of incarceration
was advocating for the state’s position during the course     are assigned to Track 1 and required to serve a period of
of Plaintiff’s criminal proceedings. See Brown v. Donio,      “special probation” under N.J.S.A. 2C:35–14. Id.
CIV. No. 14-5697 JBS, 2014 WL 5089579, at *3 (D.N.J.          Defendants with drug abuse problems who are not subject
Oct. 9, 2014) (finding that prosecutors were absolutely       to a presumption of incarceration are assigned to Track 2
immune for their allegedly improper denial of access to       and are eligible for Drug Court under the general
drug court); Clark, 2015 WL 1541919, at *4 (same).            sentencing provisions of the Criminal Code pursuant to
Because he was acting in an advocate’s role, his alleged      N.J.S.A. 2C:45–2. See Id.9
bad motive or retaliatory purpose does not affect his
immunity. The Court thus dismisses the damages claims         Under a prior version of the statute governing admission
against Prosecutor Murphy.                                    to Drug Court, “N.J.S.A. 2C:35-14(c) granted the
                                                              prosecutor the right to object to an otherwise qualified
                                                              defendant’s entry into Drug Court and, absent a showing
                                                              of ‘gross and patent abuse of [the prosecutor’s]
                                                              discretion,’ a court could not override that objection and
                                                              admit the defendant to Drug Court.” Maurer, 438 N.J.
                                                              Super. at 414. On July 19, 2012, however, the Legislature
2. Plaintiff’s Claims for Injunctive Relief Fail to State     repealed section (c) of N.J.S.A. 2C:35–14, thus removing
a Claim for Relief                                            the prosecutor’s objection as an impediment to the
                                                              sentencing court’s decision to sentence a defendant to
The Court next addresses Plaintiff’s claims for
                                                              special probation. See P.L. 2012, c. 23 (N.J.S.A.
injunctive/declaratory relief. Prosecutors, such as
                                                              2C:35–14); Maurer, 438 N.J. Super. at 414; State v. J.B.,
Defendant Murphy, are not immune from suit as to
                                                              No. A-5244-10T4, 2012 WL 3628863, at *2 (N.J. Super.
requests for declaratory or injunctive relief. See Blakeney
                                                              Ct. App. Div. Aug. 24, 2012) (explaining that
v. Marsico, 340 F. App’x 778, 779 (3d Cir. 2009) (citing

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      6
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 81 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)



“Legislature has determined that judges shall be vested         Superior Court of New Jersey, Somerset County
with additional discretion in admitting defendants to the
drug court program”). It is clear that under the current        Although the Complaint fails to state a federal claim,
statutory framework of N.J.S.A. 2C:35-14, it is the             Plaintiff’s Amended Complaint also asserts state law
sentencing court, not the prosecutor, who makes the final       claims against Prosecutor Murphy under N.J.S.A. 2C:30-2
determination regarding an applicant’s eligibility for Drug     and 2C:30-6, which are criminal statutes dealing with
Court. See Mauer, 438 N.J. Super. at 414.                       Official Misconduct.12

Here, Plaintiff was denied entry into Drug Court                Because the Court has dismissed the federal claims, the
sometime after March, 3 2015. Even if the Court assumes,        remaining potential basis for this Court’s jurisdiction over
without deciding, that Plaintiff could bring this action        Plaintiff’s state law claims is supplemental jurisdiction
under section 1983 and could establish that Prosecutor          pursuant to 28 U.S.C. § 1367. “Supplemental jurisdiction
Murphy violated his constitutional rights by retaliating        allows federal courts to hear and decide state-law claims
against Plaintiff for bringing the 2010 and 2012 actions,       along with federal-law claims when they are so related to
Plaintiff cannot obtain the relief requested because            claims in the action within such original jurisdiction that
Prosecutor Murphy cannot grant Plaintiff admission into         they form part of the same case or controversy.”
Drug Court or provide Plaintiff with a new Drug Court           Wisconsin Dept. of Corrections v. Schacht, 524 U.S. 381,
hearing.10 Pursuant to statute, that relief can only be         387 (1998) (citation and internal quotation marks
provided by the sentencing court.11 As such, the Court          omitted). Where a district court has original jurisdiction
dismisses with prejudice these claims for relief.               pursuant to 28 U.S.C. § 1331 over federal claims and
                                                                supplemental jurisdiction over state claims pursuant to 28
*10 Plaintiff also requests that the Court enjoin the           U.S.C. § 1367(a), the district court has discretion to
Prosecutor Defendants from using the Piazza Report in           decline to exercise supplemental jurisdiction if it has
the future and declare the Report to be illegal. However,       dismissed all claims over which it has original
even if Prosecutor Murphy violated Plaintiff’s rights in        jurisdiction. 28 U.S.C. § 1367(c)(3); Growth Horizons,
the past, Plaintiff has not alleged in the Amended              Inc. v. Delaware County, Pennsylvania, 983 F.2d 1277,
Complaint that the Piazza Report will be used again him         1284–1285 (3d Cir. 1993). In exercising its discretion,
again in the future. As such, this claim for injunctive         “the district court should take into account generally
relief is purely speculative and does not present a “case or    accepted principles of ‘judicial economy, convenience,
controversy” under Article III. See City of Los Angeles v.      and fairness to the litigants.’” Growth Horizons, Inc., 983
Lyons, 461 U.S. 95, 101–110 (1983); see also Naranjo v.         F.2d at 1284 (quoting United Mine Workers v. Gibbs, 383
City of Philadelphia, 626 F. App’x 353 (3d Cir. 2015).          U.S. 715, 726 (1966)). Where the federal claims are
Plaintiff’s request for declaratory relief is similarly         dismissed at an early stage in the litigation, courts
flawed. He seeks a declaration that the defendants              generally decline to exercise supplemental jurisdiction
violated his constitutional rights, but a party seeking a       over state claims. United Mine Workers, 383 U.S. at 726;
declaratory judgment “must allege facts from which it           Growth Horizons, Inc., 983 F.2d at 1284–1285.
appears there is a substantial likelihood that he will suffer
injury in the future.” Naranjo, 626 F. App’x at 356 (citing     *11 Because Plaintiff’s federal claims against the SCPO
Bauer v. Texas, 341 F.3d 352, 358 (5th Cir. 2003)); see         and Prosecutor Murphy have been dismissed pursuant to
also Martin v. Keitel, 205 F. App’x 925, 928 (3d Cir.           the Court’s screening authority under 28 U.S.C. §
2006) (same). Again, Plaintiff does not allege that he will     1915A(b) at the earliest stage of the litigation, the Court
be subject to the alleged conduct in the future, and, in any    will exercise is discretion to decline supplemental
event, even if the defendants violated his rights in the        jurisdiction over Plaintiff’s state law claims and remand
past, he is not entitled to a declaration to that effect. Id.   the case to state court.
(citing Brown v. Fauver, 819 F.2d 395, 399–400 (3d Cir.
1987)). The Court therefore dismisses Plaintiff’s the
remaining claim for injunctive/declaratory relief.

                                                                   IV. CONCLUSION
                                                                The Court dismisses with prejudice Plaintiff’s federal and
                                                                NJCRA claims against the SCPO and Prosecutor Murphy
                                                                pursuant to the Court’s authority under 28 U.S.C. §
d. The Court Declines to Exercise Supplemental                  1915A(b), and the Court declines supplemental
Jurisdiction and Remands the Case Back to the                   jurisdiction over Plaintiff’s remaining state law claims.
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      7
            Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 82 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)



The matter will be remanded to the Superior Court of
New Jersey, Somerset County. The State’s motion to
dismiss is denied without prejudice, and Defendants may                    All Citations
raise any remaining issues before the state court.13 An
appropriate Order follows.                                                 Not Reported in Fed. Supp., 2016 WL 1090811


Footnotes

1      According to his Complaint in the 2010 action,
         Plaintiff allege[d] that on December 3, 2008, following some sort of police chase, he exited the back seat of the car in which he
         was riding, got down on the ground, and surrendered to police. Plaintiff allege[d] that while he was on the ground, unarmed, not
         moving or resisting arrest, Defendant police officer Anthony Piazza got out of his car, drew his handgun while standing about 30
         feet from Plaintiff, and yelled “Freeze.” Plaintiff allege[d] that Defendant Piazza then fired his handgun at Plaintiff. Plaintiff
         allege[d] that he then got up off the ground, in fear for his life, and ran to hide in some bushes, where he was later found by
         another officer. Plaintiff allege[d] that Defendant Piazza stated in his report on the incident that his firearm accidentally
         discharged. Plaintiff allege[d] that he complained about the incident to Defendant Sergeant Mark Leopold, who had participated
         in the arrest, but that Defendant Leopold failed to investigate or take action in response to the complaint.
       Wilson v. Piazza, No. CIV.A. 10-3356 MLC, 2011 WL 765806, at *1 (D.N.J. Feb. 22, 2011) (permitting excessive force claim to
       proceed against Piazza and dismissing claims against remaining police officer defendants).

2      The arrest on January 20, 2015, appears to be unrelated to his prior arrests.

3      In addition to filing the instant action, Plaintiff also unsuccessfully attempted to reopen the 2010 action, alleging that the SCPO
       “breached” the settlement agreement. Plaintiff submitted this excerpt of Murphy’s opposition brief as attachment to his letter to the
       Court in the 2010 action. Because Plaintiff’s Amended Complaint refers to Prosecutor Murphy’s March 20, 2015 opposition brief,
       the Court finds it appropriate to include this except in the factual recitation because it helps to illuminate Plaintiff’s allegations.

4      Generally, a prisoner’s complaint is deemed filed on the date that it is delivered to prison officials for mailing. See Burns v.
       Morton, 134 F.3d 109 (3d Cir. 1998) (citing Houston v. Lack, 487 U.S. 266 (1988)); Mosch v. Brown, No. CIV A 06-4067 JLL,
       2007 WL 2682979, at *3 (D.N.J. Sept. 7, 2007). The Court assumes for purposes of this Opinion that Plaintiff delivered his motion
       to amend to prison officials on the date he signed it.

5      “[T]he amended complaint ‘supersedes the original and renders it of no legal effect, unless the amended complaint specifically
       refers to or adopts the earlier pleading.’” W. Run Student Hous. Associates, LLC v. Huntington Nat. Bank, 712 F.3d 165, 171 (3d
       Cir. 2013) (citing New Rock Asset Partners, L.P. v. Preferred Entity Advancements, Inc., 101 F.3d 1492, 1504 (3d Cir. 1996)
       (emphasis added)); see also 6 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1476 (3d ed. 2008). An
       amended complaint may adopt some or all of the allegations in the original complaint, but the identification of the particular
       allegations to be adopted must be clear and explicit. Id. To avoid confusion, the safer course is to file an amended complaint that is
       complete in itself. Id.; see also Stevenson v. County Sheriff’s Office of Monmouth, No. 13-5953, 2015 WL 512423, at *8 n.2
       (D.N.J. Feb. 6, 2015) (explaining same).

6      To the extent that Plaintiff raises New Jersey Civil Rights Act (NJCRA) claims mirroring his § 1983 claims, those NJCRA claims
       are addressed in tandem with his federal causes of action. See Trafton v. City of Woodbury, 799 F.Supp.2d 417, 443–44 (D.N.J.
       2011); see also Chapman v. New Jersey, Civ. No. 08–4130, 2009 U.S. Dist. LEXIS 75720, at *7, 2009 WL 2634888 (D.N.J. Aug.
       25, 2009) (“Courts have repeatedly construed the NJCRA in terms nearly identical to its federal counterpart....”); Armstrong v.
       Sherman, Civ. No. 09–716, 2010 U.S. Dist. LEXIS 55616, at *15, 2010 WL 2483911 (D.N.J. Jun. 4, 2010) (“[T]he New Jersey
       Civil Rights Act is a kind of analog to section 1983 ....”); see generally Hedges v. Musco, 204 F.3d 109, 122 n. 12 (3d Cir. 2000)
       (concluding that New Jersey’s constitutional provisions concerning search and seizures are interpreted analogously to the Fourth
       Amendment).

7      The Prosecutor Defendants also contend that the Court should dismiss Plaintiff’s Complaint on the basis of Younger abstention. “A
       federal district court has discretion to abstain from exercising jurisdiction over a particular claim where resolution of that claim in
       federal court would offend principles of comity by interfering with an ongoing state proceeding.” Addiction Specialists, Inc. v.
       Twp. of Hampton, 411 F.3d 399, 408 (3d Cir. 2005) (emphasis added) (citing Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27
       L.Ed.2d 669 (1971)). Younger abstention is appropriate when (1) there are ongoing state proceedings that are judicial in nature; (2)
       the state proceedings implicate important state interests; and (3) the state proceedings afford an adequate opportunity to raise
       federal claims. Id.; see also Clark v. Capaldi-Corsi, No. CIV.14-2142 RBK AMD, 2015 WL 1541919, at *4 (D.N.J. Mar. 31,
       2015) (finding Younger abstention applicable and dismissing claim for injunctive relief without prejudice where Plaintiff sought to

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                        8
          Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 83 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)



      have “Court intervene in plaintiff’s presumably criminal proceedings in ‘drug court’”). Although dismissal without prejudice on
      the basis of Younger abstention may have been appropriate when Plaintiff initially filed his Complaint because his criminal
      proceedings were then ongoing, it appears that those criminal proceeding have concluded, as Plaintiff has notified the Court that he
      is currently serving a sentence at Northern State Prison. In any event, Defendants, who did not file a response to Plaintiff’s
      Amended Complaint, have not established the first prong for Younger abstention, i.e., that the criminal proceedings at issue are
      ongoing. As such, the Court declines to find that Younger abstention applies at this time.

8     State officials in their official capacities do not have Eleventh Amendment immunity when sued for prospective injunctive relief.
      See Ex parte Young, 209 U.S. 123 (1908). The Court also notes that the Eleventh Amendment does not bar suits against officials in
      their individual capacities, even if the actions that are the subject of the suit were part of the officials’ governmental duties. Hafer,
      502 U.S. at 30–31. Since Plaintiff has sued the Prosecutor Murphy in his official capacity for injunctive relief and in his individual
      capacity for damages and injunctive relief, Eleventh Amendment immunity does not apply to these claims, see, e.g., Munchinski v.
      Solomon, 618 F. App’x 150, 156 (3d Cir. 2015), and the Court addresses them in the next section.

9     In State v. Bishop, 429 N.J. Super. 533, 541 (App. Div. 2013) aff’d, 223 N.J. 290 (2015) the Appellate Division defined the two
      tracks for admission into Drug Court and explained the distinction as follows:
         “offenders sentenced to regular probation are not necessarily prison bound, based upon the nature and seriousness of their crimes
         and the general sentencing provisions of the Code. On the other hand, offenders sentenced to special probation are prison bound
         because their offenses, deemed more serious in the Code, carry a mandatory or presumptive term of imprisonment. Their
         eligibility for this form of non-prison sentence is not determined by weighing aggravating and mitigating factors as is the case
         with regular probation, but by reference to the enumerated statutory requirements listed in N.J.S.A. 2C:35–14”)
      Id. (citing Clarke, supra, 203 N.J. at 175).

10    It is not clear whether some of the relief requested by Plaintiff is properly sought in a section 1983 action. As explained by the
      Third Circuit in Doe v. Pennsylvania Bd. of Prob. & Parole, 513 F.3d 95, 100 (3d Cir. 2008),
         [f]or prisoners, the difference between a civil rights action and a collateral attack is easy to describe. Challenges to conditions of
         confinement fall under § 1983. Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36 L.Ed.2d 439, (1973). Attacks on the
         fact or duration of the confinement come under 28 U.S.C.A. § 2254. Id.
      “[A] prisoner in state custody cannot use a § 1983 action to challenge “the fact or duration of his confinement.” Preiser, 411 U.S.
      at 489. Under Supreme Court precedent, “a state prisoner’s § 1983 action is barred (absent prior invalidation)—no matter the relief
      sought (damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to conviction or internal
      prison proceedings)—if success in that action would necessarily demonstrate the invalidity of confinement or its duration.”
      Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). Where a prisoner’s claim for injunctive relief would not “necessarily spell
      speedier release, it does not lie at ‘the core of habeas corpus.’” Id. at 82 (request for new parole hearing properly brought as section
      1983 action) (citing Preiser, supra, at 489).
      Plaintiff contends in his Amended Complaint that he is not challenging his conviction or length of his sentence but only the
      conditions under which he will serve his sentence. He requests both a new Drug Court hearing and admission to Drug Court. The
      former would not necessarily reduce the length of his sentence, and it is not clear from the Amended Complaint whether the latter
      would necessarily result in a shorter sentence. See, e.g., Lee v. Williamson, 297 Fed. App’x 147 (3d Cir. 2008) (“We agree with the
      District Court that Lee’s claims concerning retaliation, denial of placement in the drug treatment program, and medical needs do
      not lie at the ‘core of habeas’ and, therefore, are not cognizable in a § 2241 petition.”). Because the Court finds that Plaintiff cannot
      obtain either type of relief from Defendant Murphy, it need not reach this issue.

11    It is not clear from the Amended Complaint whether Plaintiff ever attempted to inform the sentencing court about the Prosecutor’s
      alleged retaliatory motives or the alleged inaccuracies in the prior sentencing report. Plaintiff states only that the SCPO and
      Prosecutor Murphy “deceived Judge Rahill[’]s court [by relying on tainted fabricated evidence].” (ECF No. 7-3, Am. Compl. at ¶
      11.) It is also not clear whether Plaintiff ever appealed the denial of his Drug Court application in state court as a “gross or patent
      abuse of [the prosecutor’s] discretion” or otherwise. See State v. Hester, 357 N.J. Super. 428 (App. Div. 2003) (Defendant
      challenging prosecutor’s decision to deny him entry into drug court program must show that prosecutor’s decision was not
      premised upon consideration of all relevant factors, was based upon consideration of irrelevant or inappropriate factors, or
      amounted to clear error in judgment). This Court expresses no opinion as to whether such an appeal is still possible or whether it
      would be successful.

12    As explained by another court in this District, “private citizens are generally not allowed ‘to enforce the state penal laws,’ and
      ‘[v]iolations of these laws ‘are left to the agencies charged with the enforcement of the criminal law.’” Mannarino v. Deutsche
      Bank Nat. Trust Co., No. CIV.A. 14-7771 MAS, 2015 WL 5383995, at *3 (D.N.J. Sept. 14, 2015) (citing Matter of State Comm’n
      of Investigation, 108 N.J. 35, 42 (1987)). A private cause of action could be implied, however, from the legislative intent of a state
      penal law. See id. (finding that legislative intent of criminal statute at issue did not imply a private cause of action). Because the
      Court declines to exercise supplemental jurisdiction in this case, it need not address whether a private cause of action could be
      implied by the legislative history of either N.J.S.A. 2C:30-2 or 2C:30-6.

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                          9
           Case 4:20-cv-02078-MWB Document 142-2 Filed 11/16/20 Page 84 of 84


Wilson v. Somerset County Prosecutors Office, Not Reported in Fed. Supp. (2016)



13    The Court makes no determinations as to whether Plaintiff sufficiently alleges claims for relief under state law.




End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       10
